                           Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 1 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                           Page: 1 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)          Unliquidated   Date Filed
1           ELECTRICAL COMPONENTS INTERNATIONAL INC                          $80,890.40       General                 NO        10/19/2012
            STEVE BREMER DIR OF CRD/COLL&A/R                                                  Unsecured
            ONE CITY PLACE DRIVE SUITE 450
            ST LOUIS, MO 63141
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     ATTN ERIC SODERLUND, MANAGING
                                     PARTNER
                                     1370 AVENUE OF THE AMERICAS, 29TH FL
                                     NEW YORK, NY 10019

2           LARSEN & TOUBRO LIMITED                                         $229,288.00       General                 NO        10/19/2012
            VISHAL A PATEL, SR MGR FINANCE                                                    Unsecured
            KAUSHIK DEY MGR FINANCE
            2035 LINCOLN HWY, STE 3002
            EDISON SQUARE WEST
            EDISON, NJ 08817
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

3           OMNI METALS COMPANY INC                                          $73,448.91       General                 NO        10/22/2012
            GREG S MERKLEY PRESIDENT                                                          Unsecured
            14 INTERSTATE DR
            SOMERSWORTH, NH 03878
4           BEMIS MANUFACTURING COMPANY                                      $18,638.90       General                 NO        10/22/2012
            CATHY STRACY CREDIT RISK & COLL                                                   Unsecured
            300 MILL STREET
            PO BOX 901
            SHEBOYGAN FALLS, WI 53085-0901
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

5           ELECTRO-FIX, INC.                                                 $4,469.00       General                 NO        10/22/2012
            ATTN RONALD J WOOD CPA CGMA CONTROLLER                                            Unsecured
            300 SOUTH STREET
            PO BOX 1775
            PLAINVILLE, MA 02762
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

6           MERRIMAC INDUSTRIAL SALES                                        $19,345.58       General                 NO        10/22/2012
            ATTN PHILIP ABERIZK, PRESIDENT                                                    Unsecured
            111 NECK ROAD
            HAVERILL, MA 01835
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

7           WHEELER TRUCKING                                                  $4,960.00       Multiple Classes        NO        10/22/2012
            ATTN REX WHEELER, PRESIDENT
            7439 SHERIDAN ROAD
            FLUSHING, MI 48433
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797
                           Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 2 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 2 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
8           K&N SUPPLY INC                                                       $348.78      General                NO        10/22/2012
            ATTN: MARK J RUFFO, PRESIDENT                                                     Unsecured
            159 WATER STREET
            WORCESTER, MA 01604
                         Transferee: SIERRA LIQUIDITY FUND, LLC
                                     ATTN J.S. RILEY, PRESIDENT
                                     2699 WHITE ROAD, STE 255
                                     IRVINE, CA 92604

9           ARC TECHNOLOGY SOLUTIONS LLC                                      $5,250.00       General                NO        10/22/2012
            KENNETH COLLINS, PRESIDENT                                                        Unsecured
            165 LEDGE ST
            NASHUA, NH 03060-3061
10          DAEWOO INTERNATIONAL CORPORATION                                $265,877.92       General                NO        10/22/2012
            ATTN DONGKUN CHO, SUPERVISOR                                                      Unsecured
            NON-FERROUS METAL III DIV.
            84-11 NAMDAEMUNNO, 5(0)-GA
            JUNG-GU
            SEOUL 100-753
            SOUTH KOREA
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

11          AMERICAN CONTROLS, INC                                            $7,499.00       General                NO        10/23/2012
            ATTN CRAIG MAASS, PRESIDENT                                                       Unsecured
            20764 WHITLOCK
            FARMINGTON HILLS, MI 48336
                         Transferee: SIERRA LIQUIDITY FUND, LLC
                                     ATTN J.S. RILEY, PRESIDENT
                                     2699 WHITE ROAD, STE 255
                                     IRVINE, CA 92604

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

12          PACE STAFFING ALTERNATIVES INC                                   $16,150.00       General                NO        10/23/2012
            RANDY PACE/ANGELA LESSER                                                          Unsecured
            12655 OLIVE BLVD, STE 210
            SAINT LOUIS, MO 63141
13          OAK MITSUI, INC                                                   $1,303.26       General                NO        10/23/2012
            ATTN KRISTINA FAULER, CONTROLLER                                                  Unsecured
            80 FIRST STREET
            HOOSICK FALLS, NY 12090
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

14          MB-TECHNOLOGY NA LLC                                            $113,067.84       General                NO        10/24/2012
            BENEDIKT LANG, CFO/TREASURER                                                      Unsecured
            DOUGLAS OTTO, VP & CFO
            400 E BIG BEAVER ROAD, STE 300
            TROY, MI 48083
                         Transferee: HAIN CAPITAL HOLDINGS, LLC
                                     ATTN AMANDA RAPOPORT
                                     301 RTE 17, 7TH FLOOR
                                     RUTHERFORD, NJ 07070

15          APPLIEDSENSOR, INC                                                $2,000.00       General                NO        10/24/2012
            ATTN THOMAS D AIKEN, COO                                                          Unsecured
            53 MOUNTAIN BOULEVARD
            WARREN, NJ 07059
                           Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 3 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 3 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated     Date Filed
16          ITOCHU PLASTICS INC.                                             $14,250.00       General               NO          10/24/2012
            ATTN SHINICHI MIYAZAKI, GENERAL MGR                                               Unsecured
            15/F, SHIBUYA MARK CITY WEST BLDG,
            1-12-1, DOHGENZAKA, SHIBUYA-KU,
            TOKYO 150-8525
            JAPAN
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S THIRD OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2196 FILED 2.12.2014

17          INTEGRATED FIRE & SAFETY                                        $112,124.63       General               NO          10/25/2012
            SHELLEY MERRELL, PRESIDENT & CFO                                                  Unsecured
            MICHAEL GOLDBERG
            1229 NORTH VENTURA AVENUE
            VENTURA, CA 93001
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

18          APC FILTRATION INC                                                $9,067.00       General               NO          10/25/2012
            ATHANASIA (TAMMY) KELLY, CFO                                                      Unsecured
            1404 CORMORANT ROAD, UNIT 3
            ANCASTER, ON L9G 4V5
            CANADA
19          ELECTRO-PREP, INC.                                               $63,244.30       General               NO          10/26/2012
            ATTN STEVEN B SULLIVAN, PRESIDENT                                                 Unsecured
            14 KENDRICK ROAD, UNIT 13
            WAREHAM, MA 02571
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

20          PHOENIX ELECTRONIC ENTERPRISES, INC.                              $9,253.58       General               NO          10/26/2012
            JONATHAN HEPTINSTALL VP                                                           Unsecured
            131 TILLSON AVENUE EXT
            HIGHLAND, NY 12528
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

21          CURRENT SOLUTIONS ELECTRIC INC                                   $72,597.00       General               NO          10/26/2012
            NORMAN CORNACCHINI, PRESIDENT                                                     Unsecured
            24 CALVIN RD
            WATERTOWN, MA 02472
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

22          WORCESTER TRUCK CO, INC                                           $8,600.00       General               NO          10/26/2012
            ATTN DIXIE LEE WILLIAMS, CLERK                                                    Unsecured
            21 ESKOW ROAD
            WORCESTER, MA 01604
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

23          NEWSON GALE INC                                                      $540.00      General               NO          10/26/2012
            GEORGE MISAK, OPS OFFICER                                                         Unsecured
            460 FARADAY AVE, BLDG C
            JACKSON, NJ 08527
                           Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 4 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                           Page: 4 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
24          HACOM LLC                                                          $2,319.96       General                 NO        10/26/2012
            ATTN BAO HA, MGR                                                                   Unsecured
            205 N BUSH STREET
            SANTA ANA, CA 92701
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

25          ESG AUTOMOTIVE INC                                               $46,473.40        Multiple Classes        NO        10/26/2012
            ATTN CYNTHIA PEPPERMAN, CONTROLLER
            1391 WHEATEN AVE, STE 700
            TROY, MI 48083
                         Transferee: JEFFERIES & COMPANY INC
                                     JEFFERIES HIGH YIELD HOLDINGS LLC
                                     JEFFERIES LEVERAGED CREDIT PRODUCTS
                                     LLC
                                     ANNA LOPICCOLO
                                     101 HUDSON ST, 11TH FL
                                     JERSEY CITY, NJ 07302

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

26          SOFTWARE QUALITY CONSULTING INC                                    $1,200.00       General                 NO        10/26/2012
            STEVEN R RAKITIN, PRESIDENT                                                        Unsecured
            21 WHITNEY LN
            UPTON, MA 01568
27          ELECTRO INDUSTRIES/GAUGETECH                                       $3,712.40       General                 NO        10/26/2012
            EI ELECTRONICS LLC                                                                 Unsecured
            KIM CALCATERRA, ADMIN ASST
            1800 SHAMES DR
            WESTBURY, NY 11590
28          STOCKELL INFORMATION SYSTEMS, INC                                $21,472.00        General                 NO        10/26/2012
            CHARLES J STOCKELL, CEO                                                            Unsecured
            15400 SOUTH OUTER FORTY, STE 105
            CHESTERFIELD, MO 63017
                          Additional Information: SATISFIED PER 1.24.2013 FIRST NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  885.

29          TUV SUD AMERICA INC                                             $109,475.00        General                 NO        10/22/2012
            CHRISTOPHER WEIMER, CFO                                                            Unsecured
            CHERYL WALTER A/R
            10 CENTENNIAL DRIVE
            PEABODY, MA 01960-7900
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

30          MSC INDUSTRIAL SUPPLY CO INC                                          $743.29      Multiple Classes        NO        10/25/2012
            SID TOOL CO INC
            WELLESLEY BOBB, LEGAL DEPT
            75 MAXESS RD
            MELVILLE, NY 11747
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.
                           Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 5 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                             Page: 5 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated      Date Filed
31          MSC INDUSTRIAL SUPPLY CO INC                                          $93.72       General               NO           10/25/2012
            SID TOOL CO INC                                                                    Unsecured
            WELLESLEY BOBB, LEGAL DEPT
            75 MAXESS RD
            MELVILLE, NY 11747
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

32          CDW DIRECT LLC                                                   $14,115.99        General               NO           10/18/2012
            ATTN RONELLE ERICKSON, RECOVERY SUP                                                Unsecured
            200 N MILWAUKEE AVENUE
            INDIAN CREEK, IL 60061
33          AMEREN MISSOURI                                                      $766.28       General               NO           10/24/2012
            UNION ELECTRIC COMPANY                                                             Unsecured
            PATTI M VICKERY, CREDIT ADVISOR
            PO BOX 66149, MAIL CODE 1020
            SAINT LOUIS, MO 63166-6149
34          FUTURE ELECTRONICS CORP                                           $1,466.00        General               NO           10/23/2012
            ATTN DIANE SVENDSEN, RECOVERY MGR                                                  Unsecured
            41 MAIN STREET
            BOLTON, MA 01749
35          COMMONWEALTH SCIENCES, INC                                       $17,728.74        General               NO           10/31/2012
            C/O ASM CAPITAL IV LP                                                              Unsecured
            ADAM S MOSKOWITZ
            7600 JERICHO TURNPIKE STE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL IV, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

36          EEPOD LLC                                                         $8,400.00        General               NO           10/31/2012
            ATTN KERBY SUHRE, PRESIDENT                                                        Unsecured
            10179 BERGIN ROAD
            HOWELL, MI 48843
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

37          MOM CORPS SERVICES LLC                                           $26,171.20        General               NO           10/31/2012
            ATTN JOANNA GENSER, CFO                                                            Unsecured
            1205 JOHNSON FERRY ROAD, SUITE 136-507
            MARIETTA, GA 30068
                         Transferee: JEFFERIES & COMPANY INC
                                     JEFFERIES HIGH YIELD HOLDINGS LLC
                                     JEFFERIES LEVERAGED CREDIT PRODUCTS
                                     LLC
                                     ANNA LOPICCOLO
                                     101 HUDSON ST, 11TH FL
                                     JERSEY CITY, NJ 07302

38          STEWART MONDERER DESIGN INC                                       $4,532.27        General               NO           10/31/2012
            STEWART MONDERER, PRESIDENT                                                        Unsecured
            2067 MASSACHUSETTS AVE
            CAMBRIDGE, MA 02140
39          PLASTIC CONCEPTS INC                                                 $365.00       General               NO           10/31/2012
            TERESA WEGEHENKEL, ACCTG MGR                                                       Unsecured
            146 RANGEWAY RD
            PO BOX 355
            NORTH BILLERICA, MA 01862
                           Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 6 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 6 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)         Unliquidated    Date Filed
40          OMNI METALS COMPANY INC                                          $10,525.96        General                NO         10/31/2012
            GREG S MERKLEY PRESIDENT                                                           Unsecured
            14 INTERSTATE DR
            SOMERSWORTH, NH 03878
41          SUN, KAI DR                                                        $2,350.00       General                NO         10/31/2012
            1238 NORTH BAY DRIVE                                                               Unsecured
            ANN ARBOR, MI 48103
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

42          SAMWHA USA INC                                                     $5,046.96       General                NO         11/01/2012
            ATTN KATHERINE COOK, ACCTG & ADMIN                                                 Unsecured
            2555 MELKSEE STREET
            SAN DIEGO, CA 92154
                          Additional Information: SATISFIED PER 1.24.2013 FIRST NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  885.

43          RMT, INC                                                        $377,190.55        General                NO         11/01/2012
            ATTN TIMOTHY J VAN PELT, GEN COUNSEL & CORP                                        Unsecured
            SEC
            744 HEARTLAND TRAIL
            MADISON, WI 53717
                         Transferee: JEFFERIES & COMPANY INC
                                     JEFFERIES HIGH YIELD HOLDINGS LLC
                                     JEFFERIES LEVERAGED CREDIT PRODUCTS
                                     LLC
                                     ANNA LOPICCOLO
                                     101 HUDSON ST, 11TH FL
                                     JERSEY CITY, NJ 07302

44          SUZHOU FANGLIN TECHNOLOGY CO., LTD                               $67,838.77        General                NO         11/01/2012
            F/K/A SUZHOU ANGLIN SCIENCE & TECHNOLOGY                                           Unsecured
            ELECTRONIC MATERIAL CO, LTD
            ATTN WANG GUO WEI, GM
            9 XINTING ROAD, NEW DISTRICT
            SUZHOU, PRC 215151
            CHINA
45          LUCKY HARVEST CO, LTD                                           $110,038.00        General                NO         11/02/2012
            ATTN KIN CHEUNG, GM                                                                Unsecured
            HUAQIANG ROAD
            SHANGSHA COMMUNITY, CHANG' AN TOWN
            DONGGUAN CITY
            GUANGDONG PROVINCE 523870
            CHINA
46          SHANGHAI XINPENG METAL PRODUCTS CO, LTD                         $604,927.06        General                NO         11/02/2012
            STEEL ZHAO, COMMERCIAL DIRECTOR                                                    Unsecured
            OR JOHNSON XIAO, PRES/CEO
            1698 HUALONG ROAD
            HUAXIN TOWN, QINGPU DISTRICT
            SHANGHAI 201708
            CHINA
                         Transferee: A123 SYSTEMS LLC
                                     ATTN JOHN PATEL
                                     39000 SEVEN MILE RD
                                     LIVONIA, MI 48152

                          Additional Information: ALLOWED PER ORDER AT DOCKET NO. 1913 FILED 7.16.2013
                           Case 12-12859-KJC            Doc 2523      Filed 04/25/19      Page 7 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                         Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                     Page: 7 of 96
                                                         AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                Claim Amount      Class(es)        Unliquidated   Date Filed
47          DONLEY GROUP LLC DBA CLARIA CLEAN                                   $842.00   General               NO        11/09/2012
            JENNIFER DONLEY, OWNER                                                        Unsecured
            1904 E SERVICE RD 61 N, STE 103
            WENTZVILLE, MO 63385
48          INTEGRATED INTERIORS MANAGEMENT LLC                             $5,680.00     General               NO        11/09/2012
            ATTN CHRISTOPHER M BILITZKE, PRESIDENT                                        Unsecured
            47520 AVANTE DRIVE
            WIXOM, MI 48393
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

49          ORION INDUSTRIES INCORPORATED                                   $5,453.30     General               NO        11/09/2012
            C/O TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                                 Unsecured
            ATTN ROBERT TANNOR, GP, TCM LLC
            150 GRAND STREET, SUITE 401
            WHITE PLAINS, NY 10601
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

50          MORRELL, INC                                                    $3,848.28     General               NO        11/09/2012
            C/O TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                                 Unsecured
            ATTN ROBERT TANNOR, GP, TCM LLC
            150 GRAND STREET, SUITE 401
            WHITE PLAINS, NY 10601
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

51          LEHI SHEET METAL, INC                                           $3,333.96     General               NO        11/09/2012
            C/O TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                                 Unsecured
            ATTN ROBERT TANNOR, GP, TCM LLC
            150 GRAND STREET, SUITE 401
            WHITE PLAINS, NY 10601
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

52          MASS CRANE & HOIST SERVICES, INC                               $12,744.00     General               NO        11/09/2012
            C/O TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                                 Unsecured
            ATTN ROBERT TANNOR, GP, TCM LLC
            150 GRAND STREET, SUITE 401
            WHITE PLAINS, NY 10601
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

53          TERRA UNIVERSAL, INC                                            $5,062.00     Administrative        NO        11/09/2012
            C/O TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                                 Priority
            ATTN ROBERT TANNOR, GP, TCM LLC
            150 GRAND STREET, SUITE 401
            WHITE PLAINS, NY 10601
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580
                           Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 8 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 8 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
54          EEPOD LLC                                                         $8,400.00       General               NO         11/09/2012
            C/O TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                                     Unsecured
            ATTN ROBERT TANNOR, GP, TCM LLC
            150 GRAND STREET, SUITE 401
            WHITE PLAINS, NY 10601
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

55          COMPLIANCE MANAGEMENT GROUP, THE                                  $4,525.00       General               NO         11/09/2012
            C/O TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                                     Unsecured
            ATTN ROBERT TANNOR, GP, TCM LLC
            150 GRAND STREET, SUITE 401
            WHITE PLAINS , NY 10601
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

56          SPI PRECISION (SUZHOU) CO, LTD                                   $73,476.20       General               NO         11/12/2012
            ATTN MICHAEL HO SOE CMUAN, GM                                                     Unsecured
            9 FU YANG INDUSTRIAL PARK
            FU YUAN ROAD
            SUZHOU XIANG CHENG DEVELOPMENT ZONE
            JIANGSU PROVINCE 215131
            CHINA
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

57          SUZHOU BOAMAX TECHNOLOGIES GRP CO, LTD                           $91,355.00       General               NO         11/12/2012
            JACK DONG, PROJECT MGR                                                            Unsecured
            NO. 10 XINTING ROAD
            XUSHUGUAN ECONOMIC DEVELOPMENT ZONE
            SUZHOU HIGH & NEW DISTRICT
            JIANGSU PROVINCE 215151
            CHINA
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

58          SIERRA LIQUIDITY FUND, LLC AS ASSIGNEE                            $7,499.00       Administrative        NO         11/12/2012
            OF AMERICAN CONTROLS, INC                                                         Priority
            ATTN JS RILEY, PRESIDENT
            2699 WHITE ROAD, SUITE 255
            IRVINE, CA 92614
                         Transferee: SIERRA LIQUIDITY FUND, LLC
                                     ATTN J.S. RILEY, PRESIDENT
                                     2699 WHITE ROAD, STE 255
                                     IRVINE, CA 92604

59          LJM PACKAGING COMPANY INC                                         $3,030.00       General               NO         11/13/2012
            JOHN A PEZZA, PRESIDENT                                                           Unsecured
            330 ROMANO VINEYARD WAY
            NORTH KINGSTOWN, RI 02852
                           Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 9 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 9 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
60          TATTERSALL MACHINING, INC.                                       $20,890.95       General                NO        11/13/2012
            ATTN BRUCE D TATTERSALL, PRESIDENT                                                Unsecured
            190 MILFORD STREET
            UPTON, MA 01568
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

61          REDE PARTS CORP INC                                              $21,776.00       General                NO        11/13/2012
            ATTN GERALD H NIESTER, PRES                                                       Unsecured
            2250 N OPDYKE RD
            AUBURN HILLS, MI 48326
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

62          QUANTUM LIFT INC                                                  $2,782.50       General                NO        11/13/2012
            ATTN GLENN SHAY, PRESIDENT                                                        Unsecured
            2697 ELLIOTT DRIVE
            TROY, MI 48083
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

63          GZA GEOENVIRONMENTAL INC                                         $23,107.76       General                NO        11/13/2012
            ATTN THOMAS MCDONAGH, BILLING MGR                                                 Unsecured
            249 VANDERBILT AVENUE
            NORWOOD, MA 02062
64          TECH MECHANICAL SYSTEMS, INC                                     $14,711.01       General                NO        11/13/2012
            ATTN CHERYL MACPHAIL                                                              Unsecured
            420 WEST ST
            W BRIDGEWATER, MA 02379
65          STRONG, WILLIAM JAMES                                                $763.51      General                NO        11/13/2012
            10 FRIAR TUCK LN                                                                  Unsecured
            NOTTINGHAM, NH 03290
66          CISCOR ACQUISITIONS, LLC                                             $561.34      General                NO        11/13/2012
            IRIS LAWSON, CFO                                                                  Unsecured
            126 W MAIN ST
            NORMAN, OK 73069
                          Additional Information: RECLASSIFIED TO GENERAL UNSECURED AND AMOUNT MODIFIED TO $561.34 PER THE
                                                  ORDER SUSTAINING DEBTOR'S SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO
                                                  CLAIMS AT DOCKET #1468 FILED 4.17.2013

67          VAISIS INC                                                        $1,400.00       General                NO        11/13/2012
            YOUYOU WU                                                                         Unsecured
            832 MAGNOLIA AVE, STE 11
            PASADENA, CA 91106
68          ASSOCIATED RESEARCH, INC                                         $16,740.07       General                NO        11/13/2012
            IKONIX GROUP INC                                                                  Unsecured
            EVE GRAMER, ADMIN MGR
            13860 W LAUREL DR
            LAKE FOREST, IL 60045
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 10 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                           Page: 10 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
69          PREFERRED HANDLING SYSTEMS LLC                                       $759.06       Multiple Classes        NO        11/13/2012
            ATTN BRAD HOLMANDER, OWNER
            224 WALKER STREET
            LOWELL, MA 01851-1326
70          EDGE TECHNOLOGY SERVICES, INC                                    $19,000.00        General                 NO        11/13/2012
            ATTN LEONARD MATTEO, JR, SR VP                                                     Unsecured
            100 ROSCOMMON DRIVE, SUITE 120
            MIDDLETOWN, CT 06457
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

71          FIRST CHOICE COFFEE SERVICES                                     $15,650.10        General                 NO        11/13/2012
            ATTN EDWARD DOWNEY JR, OPS MGR                                                     Unsecured
            1460 COMBERMERE DRIVE
            TROY, MI 48083
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

72          KROLL, WILLIAM                                                  $125,000.00        General                YES        10/31/2012
            8060 NC HWY 22 42                                                                  Unsecured
            BENNETT, NC 27208
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S SECOND OMNIBUS
                                                  (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED 4.17.2013

73          MCMASTER-CARR SUPPLY                                             $40,120.70        General                 NO        10/31/2012
            ATTN SHERRI TENNANT, ACCOUNT MGR                                                   Unsecured
            200 AURORA INDUSTRIAL PARKWAY
            AURORA, OH 44202
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

74          LIBERTY MUTUAL INSURANCE CO                                       $2,263.00        General                 NO        10/31/2012
            ATTN CANDY DESROCHERS, RECEIVABLE ANALYST                                          Unsecured
            100 LIBERTY WAY
            PO BOX 1525
            DOVER, NH 03821-1525
75          STATE OF MISSOURI DEPT OF REVENUE                                $13,227.72        Multiple Classes       YES        10/31/2012
            ATTN YOLANDA CALVIN, LEGAL AIDE
            PO BOX 475
            JEFFERSON CITY, MO 65105
                          Additional Information: PRIORITY PORTION DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER
                                                  GRANTING LIQUIDATION TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT
                                                  DOCKET #1938 FILED 7.24.2013. GENERAL UNSECURED PORTION DISALLOWED AND
                                                  EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION TRUSTEE'S SECOND
                                                  OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2195 FILED 2.12.2014

76          UNDERWRITERS LABORATORIES, INC.                                  $31,788.07        General                 NO        10/31/2012
            ATTN CHARLES A REGO, SR, CORP COUNSEL                                              Unsecured
            333 PFINGSTEN ROAD
            NORTHBROOK, IL 60062-2096
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 11 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                           Page: 11 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)          Unliquidated   Date Filed
77          WELLS FARGO FINANCIAL LEASING, INC                               $28,981.09       General                 NO        10/31/2012
            RICHARD BEHLING, BANKRUPTCY SPEC                                                  Unsecured
            800 WALNUT STREET
            MAC F4031-050
            DES MOINES, IA 50309
                          Additional Information: WITHDRAWN PER CLAIMANTS NOTICE AT DOCKET NO. 2044 FILED 9.3.2013

78          STATE OF NEW YORK TAXATION & FINANCE                                  $15.61      Unsecured               NO        10/31/2012
            BANKRUPTCY SECTION                                                                Priority
            W.A. HARRIMAN CAMPUS BLDG 9 RM 100
            ALBANY, NY 12227
79          SIEMENS INDUSTRY, INC                                             $6,256.25       General                 NO        11/02/2012
            ATTN LEIGH-ANNE BEST, SR ACCT                                                     Unsecured
            100 TECHNOLOGY DRIVE
            ALPHARETTA, GA 30005
80          SUSQUEHANNA COMMERCIAL FINANCE, INC                                  $379.20      Secured                 NO        11/07/2012
            BRIAN C ENGELHARDT, STAFF ATTORNEY
            2 COUNTRY VIEW RD, STE 300
            MALVERN, PA 19355
81          OBERG INDUSTRIES, INC                                            $27,118.24       General                 NO        11/14/2012
            R F WAGNER, PRESIDENT & CEO                                                       Unsecured
            PO BOX 368
            2301 SILVERVILLE RD
            FREEPORT, PA 16229
82          DELL MARKETING, LP                                               $30,116.65       General                 NO        11/14/2012
            NANCY MIMS, CREDIT ANALYST                                                        Unsecured
            SABRINA STREVSAND, ESQ - COUNSEL
            ONE DELL WAY
            RR 1, MS 52
            ROUND ROCK, TX 78682
83          MIDWEST QUALITY INC                                              $11,167.50       Multiple Classes        NO        11/15/2012
            MARIE BAILEY-GREEN, PRESIDENT
            3201 STELLHORN RD
            FORT WAYNE, IN 46815
84          MASSACHUSETTS CLEAN ENERGY TECH CENTER                        $2,832,017.20       Secured                YES        11/15/2012
            C/O BENESCH FRIEDLANDER, ET AL
            ATTN M J BARRIE, J R HOOVER ESQS
            222 DELAWARE AVE, SUITE 801
            WILMINGTON, DE 19801
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

85          SYBESMA'S ELECTRONICS                                           $244,972.84       General                 NO        11/16/2012
            HENRY SYBESMA, PRESIDENT                                                          Unsecured
            581 OTTAWA AVE, STE 100
            HOLLAND, MI 49423
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

86          PARKER HANNIFIN CORPORATION                                      $34,459.87       Multiple Classes        NO        11/16/2012
            CORPORATE CREDIT DEPT
            ATTN MICHAEL STRANIAK, CORP CREDIT MGR
            6035 PARKLAND BOULEVARD
            CLEVELAND, OH 44124-4141
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 12 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                            Page: 12 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
87          VORTEX METALS LTD                                                    $480.00       General                 NO        11/16/2012
            ATTN ERIC J HENKEL, PRESIDENT                                                      Unsecured
            19200 CRANWOOD PARKWAY
            WARRENSVILLE HEIGHTS, OH 44128
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

88          SHANGHAI DEHAO ELECTRONICS CO. LTD                                $3,112.00        General                 NO        11/16/2012
            ATTN PAULINE, SALES CHARGE                                                         Unsecured
            BUILDING D1, NO. 479 CHUNDONG ROAD
            XINZHUANG INDUSTRY DISTRICT. SHANGHAI
            SHANGHAI 201108
            CHINA
89          ALLIED ELECTRONICS, INC.                                         $19,477.73        Administrative          NO        11/16/2012
            SANDY MILLER, COLLECTION MGR                                                       Priority
            PO BOX 2325
            FORT WORTH, TX 76113
90          SUZHOU BENTENG SCIENCE&TECHNOLOGY CO LTD                         $36,829.35        General                 NO        11/19/2012
            ATTN XIAOFEI ZHENG, SALES MGR                                                      Unsecured
            NO. 58 XINFA ROAD
            SUZHOU INDUSTRY PARK
            JIANGSU PROVINCE
            SUZHOU 215123
            CHINA
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

91          SUZHOU INDUSTRIAL PARK XINKAI PRECISION                           $6,797.25        General                 NO        11/19/2012
            FASTENERS CO. LTD, ATTN JASON LIM OR                                               Unsecured
            ATTN HMILY ZHANG, CUSTOMER SVC MGR
            NO.36, JIASHENG ROAD,SHENGPU DISTRICT
            SUZHOU INDUSTRIAL PARK
            SHUZHOU 215126
            CHINA
                         Transferee: FAIR HARBOR CAPITAL, LLC
                                     FREDRIC GLASS
                                     ANSONIA FINANCE STATION
                                     PO BOX 237037
                                     NEW YORK, NY 10023

                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

92          HEALTHY ACHIEVERS INC                                             $3,545.00        Multiple Classes        NO        11/19/2012
            C/O THE BOON GROUP, INC
            ATTN KRISTIN GOODALE, GENERAL COUNSEL
            6300 BRIDGEPOINT PKWY
            BLDG 3, STE 500
            AUSTIN, TX 78730
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

93          TUV SUD KOREA LTD                                               $101,000.00        General                 NO        11/19/2012
            ATTN JOSEF DU-ILL KIM, PRESIDENT/CEO                                               Unsecured
            12F, KLI 63 BLDG.
            #60 YOIDO-DONG
            YOUNGDEUNGPO-GU, SEOUL 150-763
            SOUTH KOREA
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19         Page 13 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 13 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
94          SWITCHGEAR POWER SYSTEMS, LLC                                   $290,193.75        General               NO          11/19/2012
            C/O YOUNG SCHUSTER & MASLOWSKI, LLP                                                Unsecured
            ATTN JOHN W SCHUSTER, ESQ
            600 S MAIN STREET, SUITE 301
            OSHKOSH, WI 54902
                          Additional Information: DISALLOWED CLAIM DUPLICATIVE OF CLAIM 418

95          KOREA INNOTECH CO., LTD                                          $25,731.62        General               NO          11/20/2012
            ATTN YOUNGJIN JIN                                                                  Unsecured
            22-2 DONGSAN-RI, JINJEON MYEON
            MASANHAPPO-GU
            CHANGWON
            GYEONGNAM 631-832
            SOUTH KOREA
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

96          SUZHOU DUCH MODEL MANUFACTURER                                    $4,161.54        General               NO          11/20/2012
            TECHNOLOGY CO, LTD                                                                 Unsecured
            ATTN ZHIPING ZHANG, BUSINESS MGR
            NO. 38 XICUN ROAD
            GUOXIANG, WUZHONG DISTRICT
            SUZHOU CITY, JIANGSU 215124
            CHINA
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

97          TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                         $5,500.06        General               NO          11/21/2012
            OF NETC, LLC                                                                       Unsecured
            ATTN ROBERT TANNOR, GP, TCM LLC
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

98          TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                         $3,330.00        Administrative        NO          11/21/2012
            OF TA INSTRUMENTS - WATERS LLC                                                     Priority
            ATTN ROBERT TANNOR, GP, TMC LLC
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

99          TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                       $340,800.00        Administrative        NO          11/21/2012
            OF ABB, INC                                                                        Priority
            ATTN ROBERT TANNOR, GP, TCM LLC
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.
                          Case 12-12859-KJC             Doc 2523        Filed 04/25/19       Page 14 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                           Page: 14 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
100         TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                        $12,492.62        Multiple Classes        NO        11/21/2012
            OF ATLAS BOX & CRATING CO, INC
            ATTN ROBERT TANNOR, GP, TCM LLC
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

101         GIAMPA, DEBORAH E                                                $42,171.00        General                 NO        11/21/2012
            17 FLORENCE AVE                                                                    Unsecured
            MEDFORD, MA 02155-1703
102         SUZHOU YUANDA PLASTICS CO., LTD                                    $5,208.68       General                 NO        11/21/2012
            SHI WEI, MGR                                                                       Unsecured
            1ST XIAXUQIAO, SUZHOU NEW & HIGH TECH
            DONGZHU SECTION
            SUZHOU CITY
            JIANGSU PROVINCE 215163
            CHINA
103         ECOPIA CO, LTD                                                   $15,002.00        General                 NO        11/21/2012
            YOU, SUKHWA, CEO                                                                   Unsecured
            1106 PAROS OFFICETEL
            263 GWANGANHAEBYEON-RO
            MILAK-DONG
            SUYEONG-GW, BUSAN 613828
            SOUTH KOREA
104         STATE OF MICHIGAN TREASURY DEPT                                    $5,248.38       Unsecured              YES        11/21/2012
            C/O OFFICE OF ATTORNEY GENERAL                                                     Priority
            HEATHER L DONALD AAG
            CADILLAC PLACE SUITE 10-200
            3030 W GRAND BLVD
            DETROIT, MI 48202
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

105         STATE OF MICHIGAN TREASURY DEPT                                    $1,254.77       General                YES        11/21/2012
            C/O OFFICE OF ATTORNEY GENERAL                                                     Unsecured
            HEATHER L DONALD AAG
            CADILLAC PLACE SUITE 10-200
            3030 W GRAND BLVD
            DETROIT, MI 48202
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

106         ENERGY MGMT & CONTROL SVCES INC                                       $799.85      General                 NO        11/21/2012
            ATTN WENDY ROSKOWSKI, VP                                                           Unsecured
            116 BUDLONG ROAD
            CRANSTON, RI 02920
107         PLATING SPECIALTIES, INC.                                        $62,047.16        Multiple Classes        NO        11/21/2012
            ATTN BILL KARPUK, QA MGR
            1675 EAST TEN MILE ROAD
            MADISON HTS, MI 48071
                          Additional Information: SATISFIED PER 1.24.2013 FIRST NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  885.
                          Case 12-12859-KJC             Doc 2523        Filed 04/25/19       Page 15 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 15 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)         Unliquidated    Date Filed
108         NINGBO HUAYUAN FRP ELECTRICAL                                    $42,861.34        General                NO         11/21/2012
            APPLIANCE MANUFACTURE CO LTD                                                       Unsecured
            ATTN GENERAL MGR
            GAOQIAO TOWN
            YINZHOU DISTRICT
            NINGBO 315175
            CHINA
                          Additional Information: SATISFIED PER 1.24.2013 FIRST NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  885.

109         AMERICAN FOOD AND VENDING CORP                                   $24,577.78        General                NO         11/23/2012
            JAMES ROSELANDO PRESIDENT                                                          Unsecured
            MARIA FORESTEIRE
            450 WILDWOOD AVE
            WOBURN, MA 01801
110         LOGISTICS INSIGHT CORP                                           $18,930.25        General                NO         11/23/2012
            REBECCA C JOHNSON                                                                  Unsecured
            12755 E NINE MILE RD
            WARREN, MI 48089
111         MIDDLESEX GASES & TECHNOLOGIES, INC                                $1,992.55       General                NO         11/23/2012
            ATTN ROBERT CHMIELORZ, TREASURER                                                   Unsecured
            292 SECOND STREET
            PO BOX 490249
            EVERETT, MA 02149
                         Transferee: FAIR HARBOR CAPITAL, LLC
                                     FREDRIC GLASS
                                     ANSONIA FINANCE STATION
                                     PO BOX 237037
                                     NEW YORK, NY 10023

112         ANALOG GROUP, INC                                                $25,000.00        General                NO         11/23/2012
            ATTN: MATTHEW MCGUILL, PRESIDENT                                                   Unsecured
            55 WEST STREET
            WALPOLE, MA 02081
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     ATTN ERIC SODERLUND, MANAGING
                                     PARTNER
                                     1370 AVENUE OF THE AMERICAS, 29TH FL
                                     NEW YORK, NY 10019

                          Additional Information: REDUCED PER ORDER APPROVING STIPULATION FILED AT DOCKET NO. 1626 FILED
                                                  5.13.2013.

113         MERRILL COMMUNICATIONS LLC                                       $49,236.22        General                NO         11/23/2012
            LEIF SIMPSON, CLAIMS ADMIN                                                         Unsecured
            ONE MERRILL CIRCLE
            ST PAUL, MN 55108
114         EP&M INTERNATIONAL                                               $19,845.00        General                NO         11/23/2012
            GENE LINDMAN, PRESIDENT                                                            Unsecured
            24 NORTH THIRD ST
            ALBANY, NY 12204
115         EP&M INTERNATIONAL                                               $14,659.79        General                NO         11/23/2012
            GENE LINDMAN, PRESIDENT                                                            Unsecured
            24 NORTH THIRD ST
            ALBANY, NY 12204
116         EP&M INTERNATIONAL                                                 $7,115.24       General                NO         11/23/2012
            GENE LINDMAN, PRESIDENT                                                            Unsecured
            24 NORTH THIRD ST
            ALBANY, NY 12204
117         EP&M INTERNATIONAL                                                    $367.20      General                NO         11/23/2012
            GENE LINDMAN, PRESIDENT                                                            Unsecured
            24 NORTH THIRD ST
            ALBANY, NY 12204
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 16 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 16 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount            Class(es)     Unliquidated    Date Filed
118         EP&M INTERNATIONAL                                               $12,181.90          General             NO        11/23/2012
            GENE LINDMAN, PRESIDENT                                                              Unsecured
            24 NORTH THIRD ST
            ALBANY, NY 12204
119         INTERNAL REVENUE SERVICE                                         $83,502.80          Unsecured           YES       11/23/2012
            DEPARTMENT OF TREASURY                                                               Priority
            PO BOX 7346
            PHILADELPHIA, PA 19101-7346
                          Additional Information: WITHDRAWN PER CLAIMANT'S LETTER OF 2.05.2013

120         ELCOM COMPANY (ELCOM CO., LTD)                                  $145,600.00          General             NO        11/23/2012
            ATTN KT KIM, CEO & PRESIDENT                                                         Unsecured
            85 CHEOMDANSANEOP 3-RO
            DAESOWON-MYEON
            CHUNJU-SI, CHUNGBUK 380-871
            SOUTH KOREA
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

121         CIS CO, LTD                                                     $441,560.00          General             NO        11/23/2012
            ATTN SOOHA KIM, CEO                                                                  Unsecured
            37 PALGONG-RO
            47-GTL, DONG-GU
            DAEGU 701170
            SOUTH KOREA
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

122         JJ ASSOCIATES GLOBAL SERVICES LLC                                $14,520.00          General             NO        11/26/2012
            FLOYD J JONES, PRESIDENT                                                             Unsecured
            40500 ANN ARBOR RD, STE 104LL
            PLYMOUTH, MI 48170
123         TGEN, INC                                                         $7,500.00          General             NO        11/26/2012
            AKOS TOTH, PRESIDENT                                                                 Unsecured
            7 PAKENHAM DRIVE
            ETOBICOKE, ON M9W 4B2
            CANADA
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

124         BROOKFIELD ENGINEERING LABORATORIES, INC                          $2,875.00          General             NO        11/26/2012
            ATTN JOSEPH M PIMENTAL, ACCT                                                         Unsecured
            OR JAMES K KAUFMAN, CFO
            11 COMMERCE BLVD
            MIDDLEBORO, MA 02346-1031
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

125         DEFORBES, DONNA                                                   $1,354.00          Unsecured           NO        11/26/2012
            47 HARRISON AVENUE                                                                   Priority
            WARWICK, RI 02888
                         Transferee: ARGO PARTNERS
                                     ATTN SCOTT KROCHECK
                                     LAUREN VERMA, CLAIMS MGR
                                     12 W 37TH ST, 9TH FL
                                     NEW YORK, NY 10018
                          Case 12-12859-KJC             Doc 2523        Filed 04/25/19       Page 17 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                           Page: 17 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
126         CRIMMINS, JOAN M                                                   $2,064.00       Multiple Classes        NO        11/26/2012
            1349 ELMDALE
            PLYMOUTH, MI 48170
                          Additional Information: SATISFIED PER 1.24.2013 FIRST NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  885.

127         SYSTEMAIR MFG INC                                                  $3,010.35       General                 NO        11/26/2012
            DBA FANTECH                                                                        Unsecured
            ATTN DOUG HUNT, CONTROLLER
            10048 INDUSTRIAL BLVD
            LENEXA, KS 66215
128         R-TECHNOLOGIES INC                                                 $4,482.00       General                 NO        11/26/2012
            ATTN LORI ARIAS, OFFICE MGR OR                                                     Unsecured
            MICHAEL RIGOLI, PRESIDENT
            160 ELM STREET, UNIT 2
            WALPOLE, MA 02081
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

129         IU, HUANG-YEE                                                    $12,322.00        Unsecured               NO        11/26/2012
            27 ELKHORN DR, APT 21                                                              Priority
            TORONTO, ON M2K 3E8
            CANADA
130         BOSTON PLASTICS (SHANGHAI) CO LTD                               $956,953.04        General                 NO        11/26/2012
            ATTN BERNARD C.W. PEH, DIRECTOR                                                    Unsecured
            OR CHIA EK, GENERAL MANAGER
            FACTORY 3, NO. 688
            SHUANGBAI ROAD, MINHANG DISTRICT
            SHANGHAI 201108
            CHINA
                         Transferee: A123 SYSTEMS LLC
                                     WANXIANG CLEAN ENERGY USA CORP
                                     JOHN PATEL
                                     39000 SEVEN MILE RD
                                     LIVONIA, MI 48152

                          Additional Information: ALLOWED PER ORDER AT DOCKET NO. 1913 FILED 7.16.2013

131         ALCODRAY, ABDULRAHMEN (RAY)                                     $161,000.00        General                YES        11/26/2012
            705 S MILITARY                                                                     Unsecured
            DEARBORN, MI 48124
                          Additional Information: AMOUNT MODIFIED TO $96,000.00 PER THE ORDER SUSTAINING DEBTOR'S SECOND
                                                  OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED 4.17.2013

132         MENTOR GRAPHICS CORPORATION                                        $5,335.87       General                 NO        11/13/2012
            ATTN HELEN LUSHENKO, CREDIT MGR                                                    Unsecured
            8005 SW BOECKMAN ROAD
            WILSONVILLE, OR 97070
133         STEWART MONDERER DESIGN INC                                        $4,532.27       General                 NO        11/09/2012
            STEWART MONDERER, PRESIDENT                                                        Unsecured
            2067 MASSACHUSETTS AVE
            CAMBRIDGE, MA 02140
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

134         ARROW ELECTRONICS, INC                                             $5,671.47       General                 NO        11/20/2012
            DOUGLASS P CHRISTENSEN, ACCT FINANCE MGR                                           Unsecured
            7459 S LIMA ST
            ENGLEWOOD, CO 80112
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 18 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                           Page: 18 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)          Unliquidated   Date Filed
135         UNITED RENTALS (NORTH AMERICA), INC                               $2,246.01       General                 NO        11/20/2012
            RHONDA SIMS, CREDIT COORD                                                         Unsecured
            100 FIRST STAMFORD PL, STE 700
            STAMFORD, CT 06902
136         SCHINDLER ELEVATOR CORPORATION                                    $6,091.59       General                 NO        11/20/2012
            ALAN LANGEVIN, SUPV COLLECTIONS                                                   Unsecured
            1530 TIMBERWOLF DR
            HOLLAND, OH 43528
137         WW GRAINGER, INC                                                $122,093.46       General                 NO        11/26/2012
            ATTN CINDI DEUTSCHMANN, SPEC COLL SPVR                                            Unsecured
            100 GRAINGER PKWY, MES17863382743
            LAKE FOREST, IL 60045
                          Additional Information: ALLOWED AS AN ADMINISTRATIVE 503(B)(9) CLAIM IN THE AMOUNT OF $29,412.28 AND
                                                  AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $85,718.17 PER ORDER
                                                  APPROVING STIPULATION AT DOCKET #1780 FILED 6.5.2013.

138         DELL MARKETING, LP                                               $30,116.65       General                 NO        11/28/2012
            NANCY MIMS, CREDIT ANALYST                                                        Unsecured
            SABRINA STREVSAND, ESQ - COUNSEL
            ONE DELL WAY
            RR 1, MS 52
            ROUND ROCK, TX 78682
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

139         CISCO SYSTEMS CAPITAL CORPORATION                                $35,460.60       Multiple Classes        NO        11/30/2012
            C/O BIALSON BERGEN & SCHWAB, PC
            ATTN LAWRENCE SCHWAB/THOMAS M GAA, ESQS
            2600 EL CAMINO REAL, SUITE 300
            PALO ALTO, CA 94306
                          Additional Information: WITHDRAWN PER ORDER AUTHORIZING THE DEBTORS TO ENTER INTO A STIPULATION
                                                  WITH CISCO SYSTEMS CAPITAL CORPORATION AT DOCKET #1440 FILED 4.15.2013.
                                                  WITHDRAWN BY CLAIMANT'S NOTICE OF WITHDRAWAL DATED 5.30.13 AT DOCKET
                                                  #1758

140         UMTEK, INC                                                      $337,184.00       General                 NO        11/30/2012
            ATTN YOON YOO, PRESIDENT                                                          Unsecured
            DIGITAL EMPIRE BLDG, SUITE D-1004
            980-3 YEONHTONG 2-DONG
            YOUNGTONG-GU, SUWON-SI
            GYUNGGI-DO 443-702
            SOUTH KOREA
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

141         VJ ELECTRONIX, INC.                                              $34,986.00       General                 NO        11/30/2012
            ATTN S KORLIPARA OR                                                               Unsecured
            VIJAY ALREJA
            89 CARLOUGH RD
            BOHEMIA, NY 11716
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

                          Additional Information: RECLASSIFIED TO GENERAL UNSECURED PER THE ORDER SUSTAINING DEBTOR'S
                                                  SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED
                                                  4.17.2013

142         EP&M INTERNATIONAL                                                $4,670.00       General                 NO        11/30/2012
            GENE LINDMAN, PRESIDENT                                                           Unsecured
            24 NORTH THIRD ST
            ALBANY, NY 12204
                          Case 12-12859-KJC            Doc 2523      Filed 04/25/19       Page 19 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                        Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                    Page: 19 of 96
                                                         AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                Claim Amount       Class(es)      Unliquidated   Date Filed
143         STANLEY SUPPLY & SERVICES                                           $726.60    General             NO        11/30/2012
            DENISE STURTZ, MGR CREDIT & COLL                                               Unsecured
            335 WILLOW ST
            NORTH ANDOVER, MA 01845
144         FEDEX TRUCKLOAD BROKERAGE                                      $38,170.00      General             NO        12/03/2012
            C/O RMS (AN IQOR COMPANY                                                       Unsecured
            NANCY YEAGER, AS AGENT
            PO BOX 361345
            COLUMBUS, OH 43236
145         TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                       $9,194.25      General             NO        12/03/2012
            OF INFINITYQS INTERNATIONAL, INC.                                              Unsecured
            ATTN ROBERT TANNOR, GP, TCM LLC
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

146         TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                      $20,064.38      General             NO        12/03/2012
            OF ADDISON SEARCH, LLC                                                         Unsecured
            ATTN ROBERT TANNOR, GP, TCM LLC
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

147         CONTRARIAN FUNDS, LLC AS ASSIGNEE                             $239,950.10      General             NO        12/04/2012
            OF EXCEL PATTEN WORKS, INC                                                     Unsecured
            ATTN MICHAEL J RESTIFO, CFO/MEMBER
            411 WEST PUTNAM AVE, SUITE 425
            GREENWICH, CT 06830
                         Transferee: CONTRARIAN FUNDS, LLC
                                     ALISA MUMOLA/MICHAEL RESTIFO
                                     411 WEST PUTNAM AVE, STE 425
                                     GREENWICH, CT 06830

148         GCR PROFESSIONAL SERVICES INC                                  $26,714.96      General             NO        12/04/2012
            DEBORAH S FINNERTY, CFO                                                        Unsecured
            281 CAMBRIDGE ST, STE 200
            BURLINGTON, MA 01803
149         RELYCO SALES, INC.                                                  $378.38    General             NO        12/05/2012
            ATTN AMANDA GRATTON, ACCTG ADMIN                                               Unsecured
            121 BROADWAY
            DOVER, NH 03820
150         INTERNATIONAL COIL INC                                          $7,942.00      General             NO        12/05/2012
            JORGE V MACHADINHO                                                             Unsecured
            15 JONATHAN DR, UNIT 1
            BROCKTON, MA 02301
151         INTERCALL, INC                                                $122,131.26      General             NO        12/06/2012
            MELODY LOHR;                                                                   Unsecured
            DAVID EDWARDS, MGR CREDIT & COLL
            7171 MERCY ROAD, SUITE 200
            OMAHA, NE 68106
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 20 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 20 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount          Class(es)       Unliquidated     Date Filed
152         LEHIGH OUTFITTERS LLC                                             $2,840.86         General              NO          12/06/2012
            ATTN KEN ROBINSON, CREDIT MGR                                                       Unsecured
            39 EAST CANAL STREET
            NELSONVILLE, OH 45764
                         Transferee: FAIR HARBOR CAPITAL, LLC
                                     FREDRIC GLASS
                                     ANSONIA FINANCE STATION
                                     PO BOX 237037
                                     NEW YORK, NY 10023

                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

153         GENERAL ELECTRIC CAPITAL CORP                                    $51,509.79         General              NO          12/06/2012
            GE CAPITAL                                                                          Unsecured
            C/O BARBI MARTIN, LITIGATION SPEC
            1010 THOMAS EDISON BLVD
            CEDAR RAPIDS, IA 52404
                          Additional Information: WITHDRAWN PER CLAIMANT'S EMAIL OF 8.23.2013

154         TOWN OF WATERTOWN, MA                                            $13,935.96         Unsecured            NO          12/06/2012
            C/O KOPELMAN & PAIGE, PC                                                            Priority
            ATTN BRIAN W RILEY, ESQ
            101 ARCH STREET, 12TH FLOOR
            BOSTON, MA 02110
155         UNITED STATES PLASTIC CORP                                        $1,003.45         General              NO          12/06/2012
            MELINDA BENNETT A/R SPEC                                                            Unsecured
            1390 NEUBRECHT RD
            LIMA, OH 45801-3196
156         MICHIGAN INDUSTRIAL SHOE CO                                       $6,526.79         General              NO          12/06/2012
            LINDA PETTY, VP-SEC-TREAS                                                           Unsecured
            25477 W EIGHT MILE RD
            REDFORD, MI 48240
157         JANITRONICS INC                                                   $7,095.00         General              NO          12/06/2012
            VINCE WONG, CFO                                                                     Unsecured
            29 SAWYER RD
            WALTHAM, MA 02453
                          Additional Information: RECLASSIFIED TO GENERAL UNSECURED PER THE ORDER SUSTAINING DEBTOR'S
                                                  SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED
                                                  4.17.2013

158         JANITRONICS INC                                                  $22,053.20         General              NO          12/06/2012
            VINCE WONG, CFO                                                                     Unsecured
            29 SAWYER RD
            WALTHAM, MA 02453
159         MUTH ASSOCIATES INC                                               $1,090.00         General              NO          12/06/2012
            DOUGLAS MUTH, PRESIDENT                                                             Unsecured
            53 PROGRESS AVE
            SPRINGFIELD, MA 01104
160         SUN, KAI DR                                                       $2,500.00         General              NO          12/06/2012
            1238 NORTH BAY DRIVE                                                                Unsecured
            ANN ARBOR, MI 48103
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

                          Additional Information: RECLASSIFIED TO GENERAL UNSECURED AND AMOUNT MODIFIED TO $2,350.00 PER
                                                  THE ORDER SUSTAINING DEBTOR'S SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO
                                                  CLAIMS AT DOCKET #1468 FILED 4.17.2013
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 21 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                           Page: 21 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)          Unliquidated   Date Filed
161         SUN, KAI DR                                                       $2,500.00       Multiple Classes        NO        12/06/2012
            1238 NORTH BAY DRIVE
            ANN ARBOR, MI 48103
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

162         ULBRICH PRECISION FLAT WIRE                                       $1,800.00       General                 NO        12/06/2012
            MICHAEL J KRZESIK, GLOBAL CREDIT MGR                                              Unsecured
            153 WASHINGTON AVE
            NORTH HAVEN, CT 06473
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

163         FISHER SCIENTIFIC CO LLC                                          $2,166.33       General                 NO        12/06/2012
            GARY BARNES, CREDIT MGR                                                           Unsecured
            300 INDUSTRY DR
            PITTSBURGH, PA 15275
164         HACOM LLC                                                         $2,319.96       Administrative          NO        12/06/2012
            ATTN BAO HA, MGR                                                                  Priority
            205 N BUSH STREET
            SANTA ANA, CA 92701
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

165         MERCER (CANADA) LTD                                              $47,515.37       General                 NO        12/07/2012
            VASILICI KAZIANIS                                                                 Unsecured
            DENISE MITCHELL, DIR OF FINANCE
            161 BAY ST
            PO BOX 501
            TORONTO, ON M5J 2S5
            CANADA
166         INTERNATIONAL CONFIGURATIONS INC                                  $2,826.19       General                 NO        12/07/2012
            JEFFREY S MITCHELL, MGR                                                           Unsecured
            210 MOODY RD
            ENFIELD, CT 06082
167         EXOTIC AUTOMATION & SUPPLY                                       $13,275.00       General                 NO        12/07/2012
            DBA EXOTIC RUBBER & PLASTIC CORP                                                  Unsecured
            JANET DOTY, ACCTG SUPV
            RUSSELL D SMASTON, VP-FINANCE
            34700 GRAND RIVER AVE
            FARMINGTON HILLS, MI 48335
168         KENMORE LABEL & TAG, INC                                          $2,434.25       General                 NO        12/07/2012
            A&G LABEL AND TAG LLC                                                             Unsecured
            GINA FLINCHBOUNGH CFM
            30625 SOLON RD, STE H
            SOLON, OH 44139
169         MCMASTER-CARR                                                    $11,144.78       Administrative          NO        12/07/2012
            ATTN ROBERT S CHALOUPKA, A/R                                                      Priority
            PO BOX 94930
            CLEVELAND, OH 44101-4930
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 22 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 22 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated    Date Filed
170         ESSCO CALIBRATION LABORATORY                                     $11,907.45        General                NO        12/07/2012
            ATTN WILLIAM R BARTLETT, CFO                                                       Unsecured
            DIANE STEPHENS, CONTROLLER
            27 INDUSTRIAL AVE
            CHELMSFORD, MA 01824
171         NATIONAL INSTRUMENTS CORPORATION                                 $21,231.37        General                NO        12/07/2012
            MARY ANDERSON                                                                      Unsecured
            GAYLE LILLEY, COLL SUPERVISOR
            11500 N MOPAC EXPRESSWAY, BLDG A
            AUSTIN, TX 78759
172         MSC INDUSTRIAL SUPPLY CO INC                                         $743.29       General                NO        12/07/2012
            SID TOOL CO INC                                                                    Unsecured
            WELLESLEY BOBB, LEGAL DEPT
            75 MAXESS RD
            MELVILLE, NY 11747
173         MSC INDUSTRIAL SUPPLY CO INC                                          $93.72       General                NO        12/07/2012
            SID TOOL CO INC                                                                    Unsecured
            WELLESLEY BOBB, LEGAL DEPT
            75 MAXESS RD
            MELVILLE, NY 11747
174         COLUMBUS CONTAINER INC                                            $5,972.50        General                NO        12/07/2012
            STEPHEN C DONALD, CONTROLLER                                                       Unsecured
            3460 COMMERCE DR
            COLUMBUS, IN 47201
175         BEVERAGES TO GO                                                   $6,037.20        General                NO        12/07/2012
            JAMES F ZACZEK, PRESIDENT                                                          Unsecured
            17890 CRANBROOK CT
            NORTHVILLE, MI 48168
176         KROLL, WILLIAM                                                  $125,000.00        General                YES       12/07/2012
            8060 NC HWY 22 42                                                                  Unsecured
            BENNETT, NC 27208
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S SECOND OMNIBUS
                                                  (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED 4.17.2013

177         PACIFICOM MULTIMEDIA LLC                                          $3,250.00        General                NO        12/07/2012
            GINA RATLIFF, SEC                                                                  Unsecured
            4628 STARFIRE CR
            CASTLE ROCK, CO 80104
178         WEB CUT AND CONVERTING INC                                        $1,800.00        General                NO        12/07/2012
            DANIEL M WEBER, PRESIDENT                                                          Unsecured
            1279 TRAPP RD, STE 160
            EAGAN, MN 55121
179         COMPUTER-AIDED PRODUCTS INC                                          $853.13       General                NO        12/07/2012
            DANA SEERO, PRESIDENT                                                              Unsecured
            2 CENTENNIAL DR
            PEABODY, MA 01960
180         FILTER SALES & SERVICE INC                                           $546.84       General                NO        12/07/2012
            ATTN RICHARD COELHO, CONTROLLER                                                    Unsecured
            15 ADAMS STREET
            BURLINGTON, MA 01803
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

181         LABELMASTER                                                          $612.36       General                NO        12/07/2012
            KAY MARTIN CREDIT&COLL REP                                                         Unsecured
            5724 N PULASKI RD
            CHICAGO, IL 60646
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 23 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 23 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount          Class(es)       Unliquidated     Date Filed
182         FIRE & SAFETY ENGINEERING                                         $4,944.55        Unsecured            NO          12/07/2012
            THOMAS E WITZEL, PRESIDENT                                                         Priority
            MICHAEL GOLDBERG
            99 PAUGUS ROAD
            HOLDEN, MA 01520
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S THIRD OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2196 FILED 2.12.2014

183         ARNOLD INDUSTRIES INC                                            $20,471.41        General              NO          12/07/2012
            ATTN HINDA L MARCUS, PRESIDENT                                                     Unsecured
            P.O. BOX 289
            CANTON, MA 02021-0289
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

184         ATLAS WATERSYSTEMS, INC                                              $364.50       General              NO          12/07/2012
            DIANE CURRY, A/R COORD                                                             Unsecured
            301 SECOND AVE
            WALTHAM, MA 02451
185         VISICOMM INDUSTRIES LLC                                           $2,966.00        General              NO          12/07/2012
            ATTN DUWAYNE CHAPMAN, PRESIDENT                                                    Unsecured
            911A MILWAUKEE AVE
            BURLINGTON, WI 53105
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

186         HARDWARE SPECIALTY CO., INC.                                         $239.85       General              NO          12/07/2012
            EDWIN RODRIGUEZ, ASST CRD MGR                                                      Unsecured
            48-75 36TH ST
            LONG ISLAND CITY, NY 11101
187         KRONTHALER, SCHMIDT & COLL                                        $2,974.51        General              NO          12/07/2012
            ATTN W N KRONTHALER, SR PATENT ATTY                                                Unsecured
            PFARRSTR. 14
            80538 MANCHEN
            GERMANY
188         SINGULARITY ELECTRONIC SYSTEMS, INC.                             $16,857.67        General              NO          12/07/2012
            RICHARD SENTNER, PRESIDENT                                                         Unsecured
            300 HERITAGE AVE, UNIT 2
            PORTSMOUTH, NH 03801
189         ADDISON SEARCH LLC                                               $20,064.38        Unsecured            NO          12/10/2012
            APFS LLC                                                                           Priority
            ALLISON GILCHRIST, A/R SPEC
            125 S WACKER DR STE 2700
            CHICAGO, IL 60606-4475
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

                          Additional Information: WITHDRAWN BY CLAIMANTS NOTICE OF 9.11.2013
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 24 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 24 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
190         KVASER, INC.                                                      $1,995.00       General               NO         12/10/2012
            ATTN SUSANNE FRII, DIR OF FINANCE                                                 Unsecured
            29 CANTATA DRIVE
            MISSION VIEJO, CA 92692
                         Transferee: ARGO PARTNERS
                                     ATTN SCOTT KROCHECK
                                     LAUREN VERMA, CLAIMS MGR
                                     12 W 37TH ST, 9TH FL
                                     NEW YORK, NY 10018

191         HEALEY FIRE PROTECTION INC                                        $1,217.00       General               NO         12/10/2012
            JANET E MATTHEWS, TREASURER                                                       Unsecured
            134 NORTHPOINTE DR
            ORION, MI 48359
192         TRANSPORTATION TECHNOLOGY GROUP INC                              $64,757.00       General               NO         12/10/2012
            ATTN HOWARD W CAMPBELL, PRESIDENT                                                 Unsecured
            3020 AIRPARK DRIVE S
            FLINT, MI 48507
193         STATE OF MICHIGAN TREASURY DEPT                                   $5,105.06       Unsecured             YES        12/10/2012
            C/O OFFICE OF ATTORNEY GENERAL                                                    Priority
            HEATHER L DONALD AAG
            CADILLAC PLACE SUITE 10-200
            3030 W GRAND BLVD
            DETROIT, MI 48202
194         STATE OF MICHIGAN TREASURY DEPT                                   $1,250.00       General               YES        12/10/2012
            C/O OFFICE OF ATTORNEY GENERAL                                                    Unsecured
            HEATHER L DONALD AAG
            CADILLAC PLACE SUITE 10-200
            3030 W GRAND BLVD
            DETROIT, MI 48202
195         ALTA EQUIPMENT COMPANY                                            $6,313.56       General               NO         12/10/2012
            JASON A WUELLNER, CONTROLLER                                                      Unsecured
            28775 BECK RD
            WIXOM, MI 48393
                          Additional Information: RECLASSIFIED TO GENERAL UNSECURED PER THE ORDER SUSTAINING DEBTOR'S
                                                  SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED
                                                  4.17.2013

196         NEWARK INONE                                                     $72,567.47       General               NO         12/10/2012
            NEWARK CORPORATION                                                                Unsecured
            DONNA COWELL, OUTSOURCE SPEC
            PO BOX 94151
            PALATINE, IL 60094
197         JST CORPORATION                                                  $19,156.86       General               NO         12/10/2012
            ATTN STEVEN GOLD, CREDIT/BANKING MGR                                              Unsecured
            37879 INTERCHANGE DRIVE
            FARMINGTON HILLS, MI 48335
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

198         ADVANCED TEST EQUIPMENT RENTALS                                  $20,508.00       General               NO         12/10/2012
            ADVANCED TEST EQUIPMENT CORP                                                      Unsecured
            MAURA WODARSKI, CREDIT ANALYST
            10401 ROSELLE ST
            SAN DIEGO, CA 92121
                          Additional Information: RECLASSIFIED TO GENERAL UNSECURED PER THE ORDER SUSTAINING DEBTOR'S
                                                  SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED
                                                  4.17.2013
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19       Page 25 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                             Page: 25 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated    Date Filed
199         ADVANCED MACHINING LTD                                           $15,743.00        General                 NO         12/10/2012
            SLOBODAN NIKOLICH, VP                                                              Unsecured
            MICHAEL GOLDBERG
            25425 TERRA INDUSTRIAL DRIVE
            CHESTERFIELD, MI 48051
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

200         SPETH, STEVE                                                           $0.00       General                 NO         12/10/2012
            2839 WARNER DRIVE                                                                  Unsecured
            WEST BLOOMFIELD, MI 48324
201         WIXOM, MICHAEL                                                    $3,500.00        Multiple Classes        NO         12/10/2012
            215 S REVENA BLVD
            ANN ARBOR, MI 48103
202         MICHIGAN MECHANICAL SERVICES INC                                  $7,220.00        General                 NO         12/10/2012
            ATTN SCOTT SMITH, PRESIDENT                                                        Unsecured
            25445 BREST ROAD
            TAYLOR, MI 48180
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

203         DB ROBERTS COMPANY INC.                                           $7,957.99        General                 NO         12/10/2012
            ATTN TAMMY FRENI, CREDIT MGR                                                       Unsecured
            30 UPTON DRIVE
            WILMINGTON, MA 01887-1076
204         HEILIND ELECTRONICS                                               $7,558.35        General                 NO         12/10/2012
            ATTN TAMMY FRENI, CREDIT MGR                                                       Unsecured
            58 JONSPIN ROAD
            WILMINGTON, MA 01887
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

205         CISCOR                                                               $561.34       Multiple Classes        NO         12/10/2012
            ATTN IRIS LAWSON, CFO
            126 WEST MAIN STREET
            NORMAN, OK 73069
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

206         INDUSTRIAL ELECTRIC WIRE & CABLE, INC.                            $1,742.44        General                 NO         12/10/2012
            ATTN LARRY REDLICH, CREDIT MGR                                                     Unsecured
            PO BOX 88545
            MILWAUKEE, WI 53288-0545
207         MICHIGAN SCIENTIFIC CORPORATION                                   $1,425.00        General                 NO         12/10/2012
            ATTN HUGH W LARSEN, PRESIDENT                                                      Unsecured
            OR PAUL J MORAND, ENGINEER
            730 BELLEVUE AVE
            MILFORD, MI 48381
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

208         FULLER HEATING & COOLING                                             $289.00       General                 NO         12/10/2012
            FULLER HEATING CO                                                                  Unsecured
            JOHN C FULLER, PRESIDENT
            777 S WAGNER
            ANN ARBOR, MI 48103
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 26 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 26 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
209         ENGINEERING TECHNOLOGY ASSOCIATES, INC.                           $3,600.00        General               NO          12/10/2012
            ATTN DEBRA G HALL, CONTROLLER                                                      Unsecured
            1133 E. MAPLE ROAD, SUITE 200
            TROY, MI 48083
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

210         ADVANCED TECHNOLOGY SERVICES GROUP LLC                            $2,125.00        Unsecured             NO          12/10/2012
            JERRI PELLETIER, FINANCIAL ADMIN                                                   Priority
            1200 ATWATER DR, STE 170
            MALVERN, PA 19355
211         CONTROL POWER RELIANCE LLC                                           $972.00       General               NO          12/10/2012
            ATTN PAMELA M CARLSON, A/R/CREDIT/COLL                                             Unsecured
            310 EXECUTIVE DRIVE
            TROY, MI 48083
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

212         MOTION INDUSTRIES INC                                            $24,541.23        General               NO          12/10/2012
            STEVE BROWN, CREDIT MGR                                                            Unsecured
            1605 ALTON RD
            PO BOX 1477
            BIRMINGHAM, AL 35201-1477
213         PANALYTICAL INC                                                   $2,196.50        General               NO          12/10/2012
            ATTN AIMEE BRUNELL, CREDIT ANALYST                                                 Unsecured
            117 FLANDERS ROAD
            WESTBOROUGH, MA 01581
214         TURNER TRANS LIFT INC                                             $9,426.20        General               NO          12/10/2012
            ATTN MASON STANLEY, PRESIDENT                                                      Unsecured
            520 EAST NORRIS ROAD
            BAKERSFIELD, CA 93308
                         Transferee: FAIR HARBOR CAPITAL, LLC
                                     FREDRIC GLASS
                                     ANSONIA FINANCE STATION
                                     PO BOX 237037
                                     NEW YORK, NY 10023

                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

215         KUREHA AMERICA, INC.                                            $440,804.00        Administrative        NO          12/11/2012
            ATTN FRED M DANIELL, PRESIDENT                                                     Priority
            420 LEXINGTON AVE, STE 2510
            NEW YORK, NY 10170
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

216         MGA RESEARCH CORPORATION                                         $15,200.00        General               NO          12/11/2012
            C/O HONIGMAN MILLER, ET AL                                                         Unsecured
            SETH A DRUCKER, ESQ
            2290 FIRST NATIONAL BLDG
            660 WOODWARD AVE
            DETROIT, MI 48226-3506
217         MICRO FIXTURES INC                                               $14,904.00        General               NO          12/11/2012
            MARTIN D MALLOY, PRESIDENT/OWNER                                                   Unsecured
            20448 LORNE
            TAYLOR, MI 48180
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 27 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                           Page: 27 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
218         BENGOA, DEBRA A                                                      $149.49       General                 NO        12/11/2012
            11828 TERRACINA LN                                                                 Unsecured
            FONTANA, CA 92337
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

219         STATE OF HAWAII DEPT OF TAXATION                                       $0.00       Multiple Classes       YES        12/11/2012
            STATE TAX COLLECTOR, BANKRUPTCY UNIT
            ATTN KATHLEEN UEHARA, ACTING TAX COLLECTOR
            PO BOX 259
            HONOLULU, HI 96809
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

220         MIDDLETON & SHRULL LLC                                               $663.75       General                 NO        12/12/2012
            ATTN ROLAND SHRULL, OWNER                                                          Unsecured
            18 COMMERCE WAY, STE 2650
            WOBURN, MA 01801
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

221         MANATT PHELPS & PHILLIPS LLP                                      $7,330.03        General                 NO        12/12/2012
            RICHARD W ADAMS, ESQ                                                               Unsecured
            11355 W OLYMPIC BLVD
            LOS ANGELES, CA 90064
222         INFINEON TECHNOLOGIES NORTH AMERICA CORP                          $6,698.40        General                 NO        12/12/2012
            LEGAL DEP, MAILSLOT 260                                                            Unsecured
            ATTN GREG BIBBES, VP, GEN CNSEL&SEC
            640 N MCCARTHY BOULEVARD
            MILPITAS, CA 95132
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

223         ENVIRON INTERNATIONAL CORPORATION                                $13,304.74        General                 NO        12/12/2012
            ATTN CHRIS KARP, ACCTG MGR                                                         Unsecured
            18100 VON KARMAN AVENUE, SUITE 600
            IRVINE, CA 92612
                         Transferee: ARGO PARTNERS
                                     ATTN SCOTT KROCHECK
                                     LAUREN VERMA, CLAIMS MGR
                                     12 W 37TH ST, 9TH FL
                                     NEW YORK, NY 10018

                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

224         ADRIAN PRECISION MACHINING                                       $39,644.00        General                 NO        12/12/2012
            ATTN JONNIE B TOMPKINS, PRESIDENT                                                  Unsecured
            605 INDUSTRIAL DRIVE
            ADRIAN, MI 49221
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

225         KOLNIK, NANCY                                                     $2,166.00        Multiple Classes        NO        12/12/2012
            5527 159TH STREET N
            HUGO, MN 55038
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 28 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                            Page: 28 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated      Date Filed
226         SOFTWARE QUALITY CONSULTING INC                                   $1,200.00        General               NO           12/12/2012
            STEVEN R RAKITIN, PRESIDENT                                                        Unsecured
            21 WHITNEY LN
            UPTON, MA 01568
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

227         AMERICAN FOOD AND VENDING CORP                                    $1,954.80        General               NO           12/12/2012
            JAMES ROSELANDO PRESIDENT                                                          Unsecured
            MARIA FORESTEIRE
            450 WILDWOOD AVE
            WOBURN, MA 01801
228         DIGI-KEY CORPORATION                                             $16,249.59        Administrative        NO           12/12/2012
            ATTN LORI WALSETH, A/R SUPV                                                        Priority
            PO BOX 677
            THIEF RIVER FALLS, MN 56701-0677
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

229         DIGI-KEY CORPORATION                                             $28,839.22        General               NO           12/12/2012
            ATTN LORI ANN WALSETH, A/R SUPV                                                    Unsecured
            PO BOX 250
            THIEF RIVER FALLS, MN 56701-0250
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

230         ELECTRO WIRE INC                                                 $27,396.00        Administrative        NO           12/12/2012
            C/O ARNSTEIN & LEHR, LLP                                                           Priority
            ATTN MICHELLE G NOVICK
            120 S RIVERSIDE PLAZA, SUITE 1200
            CHICAGO, IL 60606
231         TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                         $7,891.25        General               NO           12/12/2012
            OF PARAGON LABORATORIES, INC                                                       Unsecured
            ATTN ROBERT TANNOR, GP, TMC, LLC
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

232         TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                         $4,935.00        General               NO           12/12/2012
            OF AA JANSSON, INC                                                                 Unsecured
            ATTN ROBERT TANNOR, GP, TCM, LLC
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

233         BERTRANDT                                                             $0.00        General               YES          12/12/2012
            BERTRAND TECHNIKUM GMBH                                                            Unsecured
            NEIL L WALKER, CEO
            THOMAS HOLDER, CON MGR
            BIRKENSEE 1
            EHNINGEN 71139
            GERMANY
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.
                                                  CLAIM WAS REINSTATED PER ORDER AT DOCKET #2032 FILED 8.26.2013
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 29 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                           Page: 29 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)          Unliquidated   Date Filed
234         HEALTHY ACHIEVERS INC                                             $3,545.00       Multiple Classes        NO        12/13/2012
            C/O THE BOON GROUP, INC
            ATTN KRISTIN GOODALE, GENERAL COUNSEL
            6300 BRIDGEPOINT PKWY
            BLDG 3, STE 500
            AUSTIN, TX 78730
235         KUREHA AMERICA, INC.                                             $36,488.00       General                 NO        12/13/2012
            ATTN FRED M DANIELL, PRESIDENT                                                    Unsecured
            420 LEXINGTON AVE, STE 2510
            NEW YORK, NY 10170
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

236         WB MASON COMPANY INC                                             $21,469.56       General                 NO        12/13/2012
            ATTN LISA FIORE, RECOVERY SPEC                                                    Unsecured
            PO BOX 981101
            BOSTON, MA 02298
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

237         NELS JORGENSON & COMPANY                                          $1,226.00       General                 NO        12/13/2012
            PETER JORGENSON, PRESIDENT                                                        Unsecured
            20400 NINE MILE RD
            ST CLAIR SHORES, MI 48080
238         NEW ENGLAND DOCUMENT SYSTEMS                                      $2,097.34       General                 NO        12/13/2012
            SHERI MONASTESSE OFFICE MGR                                                       Unsecured
            750 EAST INDUSTRIAL PARK DR
            MANCHESTER, NH 03109
                         Transferee: FAIR HARBOR CAPITAL, LLC
                                     FREDRIC GLASS
                                     ANSONIA FINANCE STATION
                                     PO BOX 237037
                                     NEW YORK, NY 10023

239         LIU, JING                                                            $165.00      General                 NO        12/13/2012
            5133 189TH AVE, NE                                                                Unsecured
            SAMMAMISH, WA 98074
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

240         OGG, NORRIS L , JR                                                $1,784.00       General                 NO        12/13/2012
            7343 CENTRAL COLLEGE RD                                                           Unsecured
            NEW ALBANY, OH 43054
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

241         NEWPENN                                                               $66.22      General                 NO        12/14/2012
            ELITA M GALBRAITH, ACCT ANALYST                                                   Unsecured
            625 S 5TH AVE
            LEBANON, PA 17042
242         METROHM USA, INC                                                 $11,781.21       General                 NO        12/14/2012
            LINDA TAYLOR, ACCOUNTANT                                                          Unsecured
            6555 PELICAN CREEK CIRCLE
            RIVERVIEW, FL 33578
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 30 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                             Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                         Page: 30 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated   Date Filed
243         CORROSION FLUID PRODUCTS CORP                                     $2,261.17       General               NO        12/14/2012
            DEVIN CONLIN, ASST CONTROLLER                                                     Unsecured
            24450 INDOPLEX CIRCLE
            FARMINGTON HILLS, MI 48332
244         ELECTRO-MATIC PRODUCTS INC                                        $7,203.52       General               NO        12/14/2012
            ERICA BLUMBERG, ACCTG ADMIN                                                       Unsecured
            23409 INDUSTRIAL PARK COURT
            FARMINGTON HILLS, MI 48335
245         ELECTRO-MATIC PRODUCTS INC                                        $9,387.69       Administrative        NO        12/14/2012
            ERICA BLUMBERG, ACCTG ADMIN                                                       Priority
            23409 INDUSTRIAL PARK COURT
            FARMINGTON HILLS, MI 48335
                          Additional Information: AMOUNT MODIFIED TO $8,753.44 PER THE ORDER SUSTAINING DEBTOR'S SECOND
                                                  OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED 4.17.2013

246         CINTAS FIRST AID & SAFETY                                         $2,056.87       General               NO        12/14/2012
            RYAN GEORGE, SVC MGR                                                              Unsecured
            10 GILL STREET
            WOBURN, MA 01801
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

247         RENDA, MARIA                                                      $1,957.00       General               NO        12/14/2012
            761 NEPONSET STREET                                                               Unsecured
            NORWOOD, MA 02062
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

248         TROY DESIGN & MANUFACTURING CO                                   $97,210.56       General               NO        12/14/2012
            ATTN ED STRACH, CONTROLLER                                                        Unsecured
            12675 BERWYN STREET
            REDFORD, MI 48239
249         SHORELINE CONTAINER INC                                           $5,545.25       General               NO        12/14/2012
            DENISE M BATHKE, ACCTG MGR                                                        Unsecured
            4450 N 136TH AVE
            PO BOX 1993
            HOLLAND , MI 49422
250         ITOCHU PLASTICS INC.                                             $14,250.00       Administrative        NO        12/14/2012
            ATTN SHINICHI MIYAZAKI, GENERAL MGR                                               Priority
            15/F, SHIBUYA MARK CITY WEST BLDG,
            1-12-1, DOHGENZAKA, SHIBUYA-KU,
            TOKYO 150-8525
            JAPAN
251         ASM CAPITAL, LP, ASSIGNEE                                         $1,432.68       General               NO        12/06/2012
            OF MJ WHITE & SON, INC                                                            Unsecured
            ATTN DOUG WOLFE, GENERAL COUNSEL
            7600 JERICHO TURNPIKE, SUITE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797
                           Case 12-12859-KJC           Doc 2523       Filed 04/25/19    Page 31 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                        Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                    Page: 31 of 96
                                                         AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                Claim Amount     Class(es)        Unliquidated   Date Filed
252         ASM CAPITAL, LP, ASSIGNEE                                       $4,738.52    General               NO        12/14/2012
            OF CAFE SERVICES                                                             Unsecured
            ATTN DOUG WOLFE, GENERAL COUNSEL
            7600 JERICHO TURNPIKE, SUITE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

253         ASM CAPITAL, LP, ASSIGNEE                                       $1,727.00    General               NO        12/06/2012
            OF FLOTRONICS, INC                                                           Unsecured
            DOUG WOLFE, GENERAL COUNSEL
            ADAM MOSKOWITZ
            7600 JERICHO TURNPIKE, SUITE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

254         ASM CAPITAL, LP, ASSIGNEE                                       $4,172.40    Administrative        NO        12/06/2012
            OF FLOTRONICS, INC                                                           Priority
            DOUG WOLFE, GENERAL COUNSEL
            ADAM MOSKOWITZ
            7600 JERICHO TURNPIKE, SUITE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

255         ASM CAPITAL, LP, ASSIGNEE                                      $13,716.00    Administrative        NO        12/06/2012
            OF ECK PLASTIC ARTS, INC                                                     Priority
            ATTN DOUG WOLFE, GENERAL COUNSEL
            7600 JERICHO TURNPIKE, SUITE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

256         ASM CAPITAL, LP, ASSIGNEE                                       $3,719.00    General               NO        12/06/2012
            OF ECK PLASTIC ARTS, INC                                                     Unsecured
            ATTN DOUG WOLFE, GENERAL COUNSEL
            7600 JERICHO TURNPIKE, SUITE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 32 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 32 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
257         ASM CAPITAL, LP, ASSIGNEE                                       $115,760.88        General               NO          12/06/2012
            OF GDC, INC                                                                        Unsecured
            ATTN DOUG WOLFE, GENERAL COUNSEL
            7600 JERICHO TURNPIKE, SUITE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

                          Additional Information: CLAIMS 257 / 258 ALLOWED AS A SINGLE GENERAL UNSECURED CLAIM IN THE
                                                  AMOUNT OF $57,502.00 PER ORDER AT DOCKET 1900 FILED 7.12.2013 - ALLOWANCE SO
                                                  REFLECTED ON CLAIM 257

258         ASM CAPITAL, LP, ASSIGNEE                                         $6,770.00        General               NO          12/06/2012
            OF GDC, INC                                                                        Unsecured
            ATTN DOUG WOLFE, GENERAL COUNSEL
            7600 JERICHO TURNPIKE, SUITE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

                          Additional Information: CLAIMS 257 / 258 ALLOWED AS A SINGLE GENERAL UNSECURED CLAIM IN THE
                                                  AMOUNT OF $57,502.00 PER ORDER AT DOCKET 1900 FILED 7.12.2013 - ALLOWANCE SO
                                                  REFLECTED ON CLAIM 257

259         SCHENKER, INC                                                     $1,275.66        General               NO          12/10/2012
            ATTN CARLINE DEWEY, LEGAL ADMIN                                                    Unsecured
            965 NORFOLK SQUARE
            NORFOLK, VA 23502
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

260         SIEMENS INDUSTRY INC                                              $1,873.04        General               NO          12/07/2012
            M JANE MOHONEY, COLLECTIONS MGR                                                    Unsecured
            10 TECHNOLOGY DRIVE
            LOWELL, MA 01851
261         DTE ENERGY                                                      $553,978.67        General               NO          12/10/2012
            ATTN AUDREY ANDERSON, SPEC 2                                                       Unsecured
            ONE ENERGY PLAZA, 2120 WCB
            DETROIT, MI 48226
262         PITNEY BOWES INCORPORATED                                         $1,946.74        General               NO          12/11/2012
            THE PITNEY BOWES BANK, INC                                                         Unsecured
            PURCHASE POWER
            GRISSELLE BETANCOURT, BKRC'Y SPEC
            1245 BRICKYARD RD, STE 250
            SALT LAKE CITY, UT 84106-7278
263         ELEMENTAL CONTAINER, INC                                             $851.84       General               NO          12/14/2012
            PATRICK L CATALDO, ACCTG MGR                                                       Unsecured
            860 SPRINGFIELD RD S
            UNION, NJ 07083
264         KUHNS BROTHERS SECURITIES CORP                                  $155,000.00        General               NO          12/14/2012
            ATTN MARC ELLIS, CCO                                                               Unsecured
            558 LIME ROCK ROAD
            LAKEVILLE, CT 06039
                         Transferee: ASM CAPITAL IV, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $130,000.00 PER
                                                  ORDER APPROVING STIPULATION AT DOCKET #1431 FILED 4.15.2013
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 33 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 33 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
265         MORTON, GERALD R                                                     $347.20       General               NO          12/11/2012
            1956 RESERVOIR DRIVE                                                               Unsecured
            CARLISLE, PA 17013
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

266         TEL-X CORPORATION                                               $105,752.93        General               NO          12/17/2012
            GARY GILLARD, PRESIDENT                                                            Unsecured
            32400 FORD RD
            GARDEN CITY, MI 48135
267         SHYH HORNG MACHINERY IND. CO., LTD.                             $304,225.00        Secured               NO          12/17/2012
            ATTN CHU HSIN YUNG, PRESIDENT
            NO. 170, CHUN SHING ST.,
            SHULIN CITY
            TAIPEI HSIEN
            TAIWAN
                          Additional Information: DISALLOWED PER ORDER SUSTAINING DEBTORS' THIRD OMNIBUS (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1437 FILED 4.15.2013

268         MOTION INDUSTRIES INC                                             $1,222.66        Administrative        NO          12/17/2012
            STEVE BROWN, CREDIT MGR                                                            Priority
            1605 ALTON RD
            PO BOX 1477
            BIRMINGHAM, AL 35201-1477
269         UNIQUE SYSTEMS DESIGN INC                                       $137,805.02        General               NO          12/17/2012
            GREGORY J MASON, PRESIDENT                                                         Unsecured
            1495 VANSTONE
            COMMERCE TWP, MI 48382
270         DURATECH INDUSTRIES, INC                                          $4,036.00        General               NO          12/17/2012
            ATTN PETER L JOHNSON, PRESIDENT                                                    Unsecured
            3216 COMMERCE STREET
            PO BOX 2999
            LACROSSE, WI 54602
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

271         SONAR CREDIT PARTNERS II, LLC, ASSIGNEE                           $2,888.00        Administrative        NO          12/17/2012
            OF FLO-TEC, INC                                                                    Priority
            MICHAEL GOLDBERG, PRESIDENT
            PO BOX 727
            ARMONK, NY 10504
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

272         SONAR CREDIT PARTNERS II, LLC, ASSIGNEE                              $312.00       General               NO          12/17/2012
            OF FLO-TEC, INC                                                                    Unsecured
            MICHAEL GOLDBERG, PRESIDENT
            PO BOX 727
            ARMONK, NY 10504
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504
                          Case 12-12859-KJC            Doc 2523      Filed 04/25/19     Page 34 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                      Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                  Page: 34 of 96
                                                         AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                Claim Amount     Class(es)      Unliquidated   Date Filed
273         SONAR CREDIT PARTNERS II, LLC, ASSIGNEE                         $4,667.47    General             NO        12/17/2012
            OF ARGUS HAZCO                                                               Unsecured
            ATTN MICHAEL GOLDBERG, PRESIDENT
            PO BOX 727
            ARMONK, NY 10504
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

274         ELECTRIC DRIVE TRANSPORTATION ASSN                             $20,000.00    General             NO        12/17/2012
            EMORY ONEY, DIR OF FINANCE&ADMIN                                             Unsecured
            1250 EYE STREET NW, STE 902
            WASHINGTON, DC 20005
275         HIBAR SYSTEMS LIMITED                                           $5,274.70    General             NO        12/17/2012
            ERIC LAKIEN, CFO                                                             Unsecured
            35 POLLARD ST
            RICHMOND HILL, ON L4B 1A8
            CANADA
276         CHAMPAGNE GRINDING & MFG CO                                    $30,713.28    General             NO        12/17/2012
            ATTN MARK B CHAMPAGNE, PRESIDENT                                             Unsecured
            8600 RONDA DRIVE
            CANTON, MI 48187
                         Transferee: JEFFERIES & COMPANY INC
                                     JEFFERIES HIGH YIELD HOLDINGS LLC
                                     JEFFERIES LEVERAGED CREDIT PRODUCTS
                                     LLC
                                     ANNA LOPICCOLO
                                     101 HUDSON ST, 11TH FL
                                     JERSEY CITY, NJ 07302

277         WATSON AUTOMATION TECHNICAL SOLUTIONS LTD                       $9,228.64    General             NO        12/17/2012
            DOUGLAS G WATSON, PRESIDENT                                                  Unsecured
            3180 BYNG RD
            WINDSOR, ON N8W 3G9
            CANADA
278         NORTHEAST ELECTRICAL DISTRIBUTORS INC                           $3,422.70    General             NO        12/17/2012
            ATTN FRANK LUCAS, DIR OF CREDIT                                              Unsecured
            560 OAK STREET
            BROCKTON, MA 02301
279         AERO INSTANT SPRAY DRYING, INC                                 $19,426.25    General             NO        12/17/2012
            ATTN JOSEPH IANNICELLI, PRESIDENT                                            Unsecured
            3963 DARIEN HWY
            BRUNSWICK, GA 31525
                         Transferee: FAIR HARBOR CAPITAL, LLC
                                     FREDRIC GLASS
                                     ANSONIA FINANCE STATION
                                     PO BOX 237037
                                     NEW YORK, NY 10023

280         NANOSYS INC                                                     $7,950.08    General             NO        12/17/2012
            ATTN JASON HARTLOVE, CEO                                                     Unsecured
            233 S HILLVIEW DR
            MILPITAS, CA 95035-5417
281         BAUER CONTROLS                                                 $71,508.00    General             NO        12/17/2012
            KRISTI R EIDT, CFO                                                           Unsecured
            44190 PLYMOUTH OAKS BLVD
            PLYMOUTH, MI 48170
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 35 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                            Page: 35 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
282         MIDWEST GENERATION, LLC                                          $12,000.00        General                 NO        12/17/2012
            CHRISTOPHER M FOLEY, SR COUNSEL                                                    Unsecured
            235 REMINGTON BLVD, SUITE A
            BOLINGBROOK, IL 60440
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

283         ALBERTA PRINTED CIRCUITS LTD                                         $502.50       General                 NO        12/17/2012
            ATTN ISABEL FLAUMITSCH, ACCTS MGR                                                  Unsecured
            UNIT 3, 1112-40 AVENUE NE
            CALGARY, AB T2E 5T8
            CANADA
284         MORTON COMPANY INC                                               $15,832.00        General                 NO        12/17/2012
            GEORGE FARLEY, PRESIDENT                                                           Unsecured
            9 WALKER RD
            WESTWOOD, MA 02090-2132
285         ARC MICHIGAN                                                         $189.74       General                 NO        12/17/2012
            ATTN KATHY MCHAHWAR, A/R MGR                                                       Unsecured
            1009 W. MAPLE ROAD
            CLAWSON, MI 48017
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

286         MITCHELL, GERTRUDE J                                              $1,971.15        General                 NO        12/17/2012
            1508 COLORADO AVENUE                                                               Unsecured
            LYNN HAVEN, FL 32444-4026
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

287         WOOD, PAUL                                                        $1,155.90        Unsecured               NO        12/17/2012
            80 GARDNER ST APT 15                                                               Priority
            ALLSTON, MA 02134-2236
288         NGUYEN, VAN T                                                     $5,900.00        Administrative          NO        12/17/2012
            59 REED STREET                                                                     Priority
            RANDOLPH, MA 02368
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

289         KARDASHIAN, SERGEI                                               $18,818.02        Administrative          NO        12/17/2012
            1037 ROUNDSTONE PLACE                                                              Priority
            PALM HARBOR, FL 34683
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

290         NGUYEN, VAN T                                                     $5,900.00        Multiple Classes        NO        12/17/2012
            59 REED STREET
            RANDOLPH, MA 02368
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

291         KUHNE + NAGEL (AG&CO) KG                                          $1,003.74        General                 NO        12/18/2012
            D ROSENBERGER                                                                      Unsecured
            OLIVER EULER
            GOETHERING 58
            OFFENBACH 63067
            GERMANY
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 36 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 36 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
292         SYNERGIES PLUS RESOURCES                                          $6,922.50        General               NO          12/18/2012
            STEVEN POLLOCK, VICE PRESIDENT                                                     Unsecured
            2615 W. 12 MILE ROAD
            BERKLEY, MI 48072
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

293         BUST, ROBERT                                                         $257.45       Administrative        NO          12/18/2012
            1401 JOHN ROAD                                                                     Priority
            ARDMORE, OK 73401
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

294         HILLER NEW ENGLAND FIRE PROTECTION                                $4,168.00        General               NO          12/18/2012
            ATTN GEORGE SONIAT, CREDIT MGR                                                     Unsecured
            PO BOX 935434
            ATLANTA, GA 31193-5434
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

295         HALE, JANET                                                          $217.98       Administrative        NO          12/19/2012
            181 FALES ROAD                                                                     Priority
            NO ATTLEBORO, MA 02760
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

296         TECHNICAL NEEDS NORTH INC                                         $5,429.30        General               NO          12/19/2012
            ATTN: MICHAEL A LECCESE, PRES                                                      Unsecured
            18 PELHAM ROAD
            SALEM, NH 03079
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

297         IDENTIFICATION PRODUCTS CORPORATION                                    $0.00       General               NO          12/19/2012
            J CANTIELLO, VP FINANCE                                                            Unsecured
            PO BOX 320307
            FAIRFIELD, CT 06825-0307
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

298         BLACK & VEATCH CORPORATION                                       $11,709.20        General               NO          12/19/2012
            ATTN JENNIFER SHAFER, SR ATTORNEY                                                  Unsecured
            11401 LAMAR AVE
            OVERLAND PARK, KS 66211
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

299         OAK MITSUI, INC                                                   $1,303.26        General               NO          12/19/2012
            ATTN KRISTINA FAULER, CONTROLLER                                                   Unsecured
            80 FIRST STREET
            HOOSICK FALLS, NY 12090
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

300         KNIGHT INDUSTRIES & ASSOCIATES INC DBA                           $25,704.00        General               NO          12/19/2012
            KNIGHT GLOBAL                                                                      Unsecured
            ATTN JOHN E LASS, CONTROLLER
            2705 COMMERCE PKWY
            AUBURN HILLS, MI 48326
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 37 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 37 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
301         KENDALL PRESS                                                     $1,670.25       General               NO         12/19/2012
            ATTN MARK LEMLEY, PRESIDENT                                                       Unsecured
            ONE MAIN STREET, SUITE 105
            CAMBRIDGE, MA 02142
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     ATTN ERIC SODERLUND, MANAGING
                                     PARTNER
                                     1370 AVENUE OF THE AMERICAS, 29TH FL
                                     NEW YORK, NY 10019

302         TELLA TOOL & MFG CO                                               $9,209.69       General               NO         12/20/2012
            C/O HINSHAW & CULBERTSON, LLP                                                     Unsecured
            ATTN DAVID E ZAJICEK, ESQ
            4343 COMMERCE COURT, SUITE 415
            LISLE, IL 60532
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

303         BROADRIDGE                                                           $100.33      General               NO         12/20/2012
            BROADRIDGE INVESTOR COMMUNICATIONS                                                Unsecured
            SOLUTIONS INC
            DANIEL MARTINEZ, PRESIDENT
            1155 LONG ISLAND AVE
            EDGEWOOD, NY 11717
304         MEGTEC SYSTEMS, INC                                              $75,592.08       General               NO         12/20/2012
            AARON THOMPSON, CREDIT COORD                                                      Unsecured
            830 PROSPER RD
            DEPERE, WI 54115-5030
305         MARTIN, LARRY                                                     $4,224.95       General               NO         12/20/2012
            11740 WHISPER COVE DRIVE                                                          Unsecured
            FISHERS, IN 46037-7508
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

306         WATKINS, PETER                                                    $1,017.20       General               NO         12/20/2012
            4995 PIMLICO DRIVE                                                                Unsecured
            TALLAHASSEE, FL 32309
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

307         GOIN, JAMES M                                                     $1,982.00       Administrative        NO         12/20/2012
            8900 NEARTOP TRAIL                                                                Priority
            KNOXVILLE, TN 37923-1121
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

308         GRAYBAR ELECTRIC CO, INC                                          $6,437.85       General               NO         12/20/2012
            ATTN JOSEPH A BERTOLDI, FINANCIAL MGR                                             Unsecured
            345 HARRISON AVENUE
            BOSTON, MA 02118
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

309         STEPHEN GOULD CORPORATION                                         $4,761.91       General               NO         12/20/2012
            MATTHEW SMITH, FINANCE                                                            Unsecured
            35 S JEFFERSON RD
            WHIPPANY, NJ 07981
310         ALFA AESAR, A JOHNSON MATTHEY COMPANY                                $985.26      General               NO         12/20/2012
            JOHNSON MATTHEY CATALOG CO INC                                                    Unsecured
            DONNA MARQUIS
            26 PARKRIDGE RD
            WARD HILL, MA 01835
                          Case 12-12859-KJC            Doc 2523       Filed 04/25/19       Page 38 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 38 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount        Class(es)          Unliquidated   Date Filed
311         US BANK NATIONAL ASSOC, AS INDENTURE TRUSTEE               $146,445,312.50       Multiple Classes       YES        12/20/2012
            JAMES E MURPHY, VP
            100 WALL ST, STE 1600
            NEW YORK, NY 10005
312         ADVANCED MACHINING LTD                                          $20,443.00       General                 NO        12/21/2012
            SLOBODAN NIKOLICH, VP                                                            Unsecured
            MICHAEL GOLDBERG
            25425 TERRA INDUSTRIAL DRIVE
            CHESTERFIELD, MI 48051
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

313         AMERICAN EXPRESS TRAVEL RELATED                                 $10,850.54       General                 NO        12/21/2012
            SERVICES CO, INC CORP CARD                                                       Unsecured
            C/O BECKET AND LEE LLP
            CJ OSWALD/ML MCGOWAN, KENNETH KLEPPINGER
            ESQS
            PO BOX 3001
            MALVERN, PA 19355-0701
314         CALECA, JOSEPH & ANGELA                                              $639.96     Administrative          NO        12/21/2012
            62 CHESHIRE PLACE                                                                Priority
            STATEN ISLAND, NY 10301
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

315         CALECA, JOSEPH & ANGELA                                          $2,428.99       Administrative          NO        12/21/2012
            62 CHESHIRE PLACE                                                                Priority
            STATEN ISLAND, NY 10301
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

316         CALECA, JOSEPH & ANGELA                                              $719.96     Administrative          NO        12/21/2012
            62 CHESHIRE PLACE                                                                Priority
            STATEN ISLAND, NY 10301
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

317         ORBIS CORPORATION                                               $15,282.77       General                 NO        12/21/2012
            CATHY CURRAN, CREDIT MGR                                                         Unsecured
            1055 CORPORATE CENTER DRIVE
            OCONOMOWOC, WI 53066
318         ELECTRI-CORD MANUFACTURING CO INC.                               $2,749.50       General                 NO        12/21/2012
            RONALD E LEWIS, VP, CFO                                                          Unsecured
            312 E MAIN ST
            WESTFIELD, PA 16950
319         AT CONFERENCE, INC.                                                   $36.03     General                 NO        12/21/2012
            CHRISTINE JOHNSON ACCTG SUPV                                                     Unsecured
            PO BOX 2939
            SOUTHAMPTON, NY 11969
320         AMERIPAK INC                                                    $87,138.09       General                 NO        12/21/2012
            AARON MARTIN PRESIDENT                                                           Unsecured
            591 BRADFORD ST
            PONTIAC, MI 48341
                            Case 12-12859-KJC           Doc 2523        Filed 04/25/19       Page 39 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                           Page: 39 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
321         FUSES UNLIMITED / FUSE WORLD                                       $9,236.90       General                 NO        12/21/2012
            VIKKI RYCROFT, VP FINANCE                                                          Unsecured
            17295 FOLTZ INDUSTRIAL PARKWAY
            STRONGSVILLE, OH 44149
                          Transferee: SONAR CREDIT PARTNERS II, LLC
                                      MICHAEL GOLDBERG
                                      PO BOX 727
                                      ARMONK, NY 10504

322         WAGO CORPORATION                                                  $29,582.22       General                 NO        12/21/2012
            ATTN GREGORY S RINN, VP-FINANCE& OPS                                               Unsecured
            N120 W19129 FREISTADT ROAD
            GERMANTOWN, WI 53022
                          Transferee: SONAR CREDIT PARTNERS II, LLC
                                      MICHAEL GOLDBERG
                                      PO BOX 727
                                      ARMONK, NY 10504

                           Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                   1003.

323         GOMES, THEO                                                           $121.41      Administrative          NO        12/21/2012
            22 DALES AVE                                                                       Priority
            JESEY CITY, NJ 07306
                           Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                   OBJECTION TO CLAIMS AT DOCKET #1575.

324         SONAR CREDIT PARTNERS II, LLC, ASSIGNEE                            $1,365.00       General                 NO        12/21/2012
            OF CLARION SAFETY SYSTEMS                                                          Unsecured
            ATTN MICHAEL GOLDBERG, PRESIDENT
            PO BOX 727
            ARMONK, NY 10504
                          Transferee: SONAR CREDIT PARTNERS II, LLC
                                      MICHAEL GOLDBERG
                                      PO BOX 727
                                      ARMONK, NY 10504

                           Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                   1003.

325         SONAR CREDIT PARTNERS II, LLC, ASSIGNEE                            $1,190.00       Administrative          NO        12/21/2012
            OF CLARION SAFETY SYSTEMS                                                          Priority
            ATTN MICHAEL GOLDBERG, PRESIDENT
            PO BOX 727
            ARMONK, NY 10504
                          Transferee: SONAR CREDIT PARTNERS II, LLC
                                      MICHAEL GOLDBERG
                                      PO BOX 727
                                      ARMONK, NY 10504

                           Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                   1003.

326         DETRICK, JAMES D                                                  $23,680.00       Multiple Classes        NO        12/21/2012
            4039 TOURMALINECOURT
            SANTA ROSA, CA 95405
                           Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                   OBJECTION TO CLAIMS AT DOCKET #1575.

327         TOOHEY, MAUREEN J                                                 $19,052.10       General                 NO        12/21/2012
            1225 B MILWAUKEE STREET                                                            Unsecured
            DELAFIELD, WI 53018
                           Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                   OBJECTION TO CLAIMS AT DOCKET #1575.
                           Case 12-12859-KJC           Doc 2523        Filed 04/25/19       Page 40 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 40 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
328         TOOHEY, MAUREEN J                                                $33,046.79       General               NO         12/21/2012
            1225 B MILWAUKEE STREET                                                           Unsecured
            DELAFIELD, WI 53018
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

329         SOULBRAIN MI                                                    $421,100.00       General               NO         12/24/2012
            C/O BODMAN, PLC                                                                   Unsecured
            ATTN MARC BAKST, MEMBER
            1901 ST ANTOINE, 6TH FL @ FORD FIELD
            DETROIT, MI 48226
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

330         SOULBRAIN LTK                                                    $75,250.00       General               NO         12/24/2012
            C/O BODMAN, PLC                                                                   Unsecured
            ATTN MARC BAKST, MEMBER
            1901 ST ANTOINE, 6TH FL @ FORD FIELD
            DETROIT, MI 48226
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

331         CONCEPCION, JUAN                                                     $87.99       Administrative        NO         12/24/2012
            17 CANTON STREET                                                                  Priority
            LAWRENCE, MA 01841
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

332         SAVOY, DONNA & CARL                                               $2,230.00       Administrative        NO         12/24/2012
            65 E PONTOTOC AVE, #201                                                           Priority
            MEMPHIS, TN 38103
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

333         HASELTON, OWEN G                                                  $1,662.00       General               NO         12/24/2012
            3112 89TH DRIVE SE                                                                Unsecured
            LAKE STEVENS, WA 98258
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

334         AOYAMA & PARTNERS                                                 $7,332.82       General               NO         12/24/2012
            ATTN MUTSUMI SAMEJIMA, OWNER                                                      Unsecured
            UMEDA HANKYU BLDG OFFICE TOWER
            8-1 KAKUDA-CHO KITA-KU
            OSAKA 530-0017
            JAPAN
335         MARK PACK INC                                                     $4,168.27       General               NO         12/24/2012
            DAVID NIELSEN PRESIDENT                                                           Unsecured
            OR MICHAEL MARINE VP
            776 MAIN ST
            COOPERSVILLE, MI 49404
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797
                          Case 12-12859-KJC            Doc 2523       Filed 04/25/19       Page 41 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                             Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                         Page: 41 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount        Class(es)        Unliquidated    Date Filed
336         ESG AUTOMOTIVE INC                                              $46,473.40       General                 NO       12/24/2012
            ATTN CYNTHIA PEPPERMAN, CONTROLLER                                               Unsecured
            1391 WHEATEN AVE, STE 700
            TROY, MI 48083
                         Transferee: JEFFERIES & COMPANY INC
                                     JEFFERIES HIGH YIELD HOLDINGS LLC
                                     JEFFERIES LEVERAGED CREDIT PRODUCTS
                                     LLC
                                     ANNA LOPICCOLO
                                     101 HUDSON ST, 11TH FL
                                     JERSEY CITY, NJ 07302

337         TTI, INC.                                                       $14,039.86       General                 NO       12/24/2012
            RICK E SMITH, CORP CREDIT MGR                                                    Unsecured
            2441 NORTHEAST PKWY
            FORT WORTH, TX 76106
338         QUANTUM LIFT INC                                                 $3,180.00       General                 NO       12/24/2012
            ATTN GLENN SHAY, PRESIDENT                                                       Unsecured
            2697 ELLIOTT DRIVE
            TROY, MI 48083
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

339         QUANTUM LIFT INC                                                 $3,180.00       General                 NO       12/24/2012
            ATTN GLENN SHAY, PRESIDENT                                                       Unsecured
            PO BOX 334
            BRIGHTON, MI 48116
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

340         FSI LABEL COMPANY                                                $6,580.37       General                 NO       12/24/2012
            EMILY M KOPKO, PRES                                                              Unsecured
            15201 E 12 MILE RD
            ROSEVILLE, MI 48066
341         CHAPIN INTELLECTUAL PROPERTY LAW LLC                             $8,822.00       General                 NO       12/24/2012
            BARRY CHAPIN OWNER                                                               Unsecured
            352 TURNPIKE RD STE 110
            WESTBOROUGH, MA 01772-1756
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

342         GEORGE E MISSBACH & CO                                           $1,341.60       General                 NO       12/24/2012
            DENISE THRESHER, ADMIN ASST                                                      Unsecured
            3715 NORTHSIDE PKWY NW BLDG 300 STE 675
            ATLANTA, GA 30327
343         JO GALLOUP COMPANY                                                   $457.96     General                 NO       12/24/2012
            ATTN GARY M LONGMAN, CONTROLLER                                                  Unsecured
            PO BOX 673481
            DETROIT, MI 48267-3481
344         MARSHALL SALES, INC.                                             $2,609.66       General                 NO       12/24/2012
            KAREN REGAN, CONTROLLER                                                          Unsecured
            14359 MEYERS RD
            DETROIT, MI 48227
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 42 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                            Page: 42 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
345         DYNAMIC TECHNOLOGY, INC                                              $220.00       General                 NO        12/26/2012
            ATTN WILLIAM E DOVER, CFO                                                          Unsecured
            PO BOX 559
            HARTLAND, MI 48353-0559
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

346         ROSS, ANN                                                         $1,800.00        Unsecured               NO        12/26/2012
            12 RESERVOIR ROAD                                                                  Priority
            WAYLAND, MA 01778
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

347         TOD, TONY NGUYEN                                                 $21,496.00        Administrative          NO        12/26/2012
            3505 58TH AVE N, LOT 86                                                            Priority
            ST PETERSBURG, FL 33714
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

348         RED WING SHOES                                                    $4,953.93        General                 NO        12/26/2012
            ATTN NORMAN H JOHNSON, OFFICER                                                     Unsecured
            42517 FORD ROAD
            CANTON, MI 48187
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

349         RAND WHITNEY PACKAGING CORP                                       $9,719.01        Multiple Classes        NO        12/26/2012
            ATTN CHRISTOPHER M HARRIGAN, CFO
            150 GROVE STREET
            WORCESTER, MA 01605
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

350         DAEHYUNST CO, LTD                                                 $9,240.00        General                 NO        12/26/2012
            CHOON TAEK SHIM                                                                    Unsecured
            178-4 SEOGEUN-RI, PALTAN-MYEON
            HWASUNG-SI, GYEONGGI-DO 445-914
            SOUTH KOREA
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

351         NIPPON EXPRESS USA, INC                                           $2,312.32        General                 NO        12/27/2012
            ATTN STEPHEN JUNG, SR COUNSEL                                                      Unsecured
            30 INNERBELT ROAD
            SOMERVILLE, MA 02143
352         ROWELL, DAVID                                                     $1,601.80        General                 NO        12/27/2012
            717 VIA AIROSA                                                                     Unsecured
            SANTA BARBARA, CA 93110
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

353         JONES, CLARK                                                         $521.95       Secured                 NO        12/27/2012
            1580 COUNTY ROAD, 425E
            METAMORA, IL 61548
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                           Case 12-12859-KJC           Doc 2523        Filed 04/25/19       Page 43 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 43 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
354         BORGELT, JIMMIE W                                                 $1,643.00       General                NO        12/27/2012
            9969 T4 ROAD                                                                      Unsecured
            HOYT , KS 66440
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

355         BRANSON ULTRASONICS CORPORATION                                  $43,665.60       Administrative         NO        12/28/2012
            C/O HUSCH BLACKWELL, LLP                                                          Priority
            ATTN CHRISTOPHER C MILES, ESQ
            4801 MAIN STREET, SUITE 1000
            KANSAS CITY, MO 64112
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

356         BRANSON ULTRASONICS CORPORATION                                  $56,625.60       General                NO        12/28/2012
            C/O HUSCH BLACKWELL, LLP                                                          Unsecured
            ATTN CHRISTOPHER C MILES, ESQ
            4801 MAIN STREET, SUITE 1000
            KANSAS CITY, MO 64112
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

357         LEE CONTRACTING INC                                               $3,296.27       General                NO        12/28/2012
            SANDRA V KISCHUK, RECOVERY MGR                                                    Unsecured
            631 OAKLAND AVE
            PONTIAC, MI 48342
358         DUKANE CORPORATION                                               $44,174.74       General                NO        12/28/2012
            ATTN THOMAS F MILLER, CONTROLLER                                                  Unsecured
            2900 DUKANE DRIVE
            ST CHARLES, IL 60174
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

359         ADECCO USA, INC                                                 $199,599.05       General                NO        12/28/2012
            PATRICK ENRIGHT CREDIT MGR                                                        Unsecured
            175 BROADHOLLOW RD
            MELVILLE, NY 11747
360         IHI CORPORATION                                                  $65,000.00       General                NO        12/28/2012
            C/O WHITE & CASE LLP                                                              Unsecured
            ATTN ROBERTO KAMPFNER, ESQ
            633 WEST 5TH STREET, SUITE 1900
            LOS ANGELES, CA 90071
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $21,250.00 PER THE
                                                  3.12.2013 ORDER AUTHORIZING THE DEBTORS TO ENTER INTO A STIPULATION WITH
                                                  A123 SYSTEMS LLC AND IHI CORPORATION AT DOCKET #1199

361         EDISON ANALYTICAL LABORATORIES INC                                $1,100.00       General                NO        12/28/2012
            JAMES CARNAHAN, PRESIDENT                                                         Unsecured
            7-B AVIS DR
            LATHAM, NY 12110
362         VORTEX METALS LTD                                                    $480.00      General                NO        12/28/2012
            ATTN ERIC J HENKEL, PRESIDENT                                                     Unsecured
            19200 CRANWOOD PARKWAY
            WARRENSVILLE HEIGHTS, OH 44128
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.
                          Case 12-12859-KJC            Doc 2523       Filed 04/25/19      Page 44 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                           Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                       Page: 44 of 96
                                                         AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                Claim Amount        Class(es)        Unliquidated   Date Filed
363         HITOOLS INC DBA HITEX DEVELOPMENT TOOLS                         $8,249.00       General               NO        12/31/2012
            W SCHMITT & KERSTIN GERNSBECK                                                   Unsecured
            2070 BUSINESS CENTER DR, STE 280
            IRVINE, CA 92612
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

364         GILMORE-KRAMER COMPANY DIVISION                                     $415.18     General               NO        12/31/2012
            L.K. GOODWIN CO INC                                                             Unsecured
            DAVID K GOODWIN, VP
            PO BOX 72679
            PROVIDENCE, RI 02907
365         VEDDER ELECTRIC INC                                             $1,649.74       General               NO        12/31/2012
            MATT WHYBARK, SEC/OFFICE MGR                                                    Unsecured
            PO BOX 2077
            ANN ARBOR, MI 48106-2077
366         PLASTO-TECH CORPORATION                                         $8,631.90       General               NO        12/31/2012
            PRESIDENT/GENERAL COUNSEL                                                       Unsecured
            MAGNI-POWER COMPANY-715153
            708 LOWELL ST
            ELYRIA, OH 44035
                          Additional Information: RECLASSIFIED TO GENERAL UNSECURED PER THE ORDER SUSTAINING DEBTOR'S
                                                  SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED
                                                  4.17.2013

367         CREATIVE FOAM CORPORATION                                           $624.15     General               NO        12/31/2012
            MICHELL MUELLER, CREDIT SUPV                                                    Unsecured
            300 N ALLOY DR
            FENTON, MI 48430
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

368         MEDIA TECH CO LTD                                              $22,850.00       General               NO        12/31/2012
            ATTN YOUNG HWAN KIM, CFO                                                        Unsecured
            B-105 DAERUNG POST TOWER-2 182-13
            GURO-DONG
            GURO-GU
            SEOUL 152-790
            SOUTH KOREA
369         INTERTEK AGEUS SOLUTIONS INC                                    $1,400.00       General               NO        12/31/2012
            SEAN WRIGHT, FINANCIAL ANALYST                                                  Unsecured
            120-40 HINES RD
            KANATA, ON K2K 2M5
            CANADA
370         ALLIED ELECTRONICS, INC.                                      $115,212.82       General               NO        12/31/2012
            SANDY MILLER, COLLECTION MGR                                                    Unsecured
            PO BOX 2325
            FORT WORTH, TX 76113
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797
                          Case 12-12859-KJC            Doc 2523       Filed 04/25/19       Page 45 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 45 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount        Class(es)          Unliquidated   Date Filed
371         ALLIED ELECTRONICS, INC.                                         $6,928.01       General                 NO        12/31/2012
            SANDY MILLER, COLLECTION MGR                                                     Unsecured
            PO BOX 2325
            FORT WORTH, TX 76113
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

372         ADECCO USA, INC                                                $353,280.77       General                 NO        12/31/2012
            PATRICK ENRIGHT CREDIT MGR                                                       Unsecured
            175 BROADHOLLOW RD
            MELVILLE, NY 11747
373         DE LAGE LANDEN FINANCIAL SVCS INC DBA                           $28,686.32       General                 NO        12/31/2012
            KONICA MINOLTA PREMIER FINANCE                                                   Unsecured
            LARRY LEVIN, BANKRUPTCY MGR
            1111 OLD EAGLE SCHOOL ROAD
            WAYNE, PA 19087
374         RIGGS, ALPHONSO W                                                     $0.00      Administrative          NO        12/31/2012
            19401 MCLNTYRE STREET                                                            Priority
            DETROIT, MI 48219
                          Additional Information: DISALLOWED PER ORDER SUSTAINING DEBTORS' SECOND OMNIBUS (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1468 FILED 4.17.2013

375         RIGGS, ALPHONSO W                                                    $24.50      General                 NO        12/31/2012
            19401 MCLNTYRE STREET                                                            Unsecured
            DETROIT, MI 48219
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

376         PARENT, RICHARD M                                                $1,992.49       General                 NO        12/31/2012
            1521 ORCHID STREET                                                               Unsecured
            LOMPOC, CA 93436
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

377         BURKE, GRACE-ANN                                                 $2,740.00       Unsecured               NO        12/31/2012
            137 LAKEVIEW AVE                                                                 Priority
            FREEPORT, NY 11520
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

378         WINDISCH, HERMAN J                                               $2,033.55       General                 NO        12/31/2012
            4135 SUNFLOWER CIRCLE                                                            Unsecured
            VADNAIS HEIGHTS, MN 55127
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

379         TERRASI, GARY                                                   $47,177.90       Multiple Classes        NO        12/31/2012
            332 LAKELAND AVENUE, UNIT C
            SAYVILLE, NY 11782
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

380         SIMMONS, CONNIE                                                 $15,125.90       Administrative          NO        12/31/2012
            1158 FAIR OAKS AVE, APT 1                                                        Priority
            ARROYO GRANDE, CA 93420
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 46 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 46 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
381         TRACEWELL, CALLIOPE C                                             $5,788.95       General                NO        12/31/2012
            3603 OAKES DRIVE                                                                  Unsecured
            HAYWARD, CA 94542-1716
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

382         BRAYMER, THOMAS                                                      $970.00      General                NO        01/02/2013
            2923 DIAMOND AVE                                                                  Unsecured
            ALLENTOWN, PA 18103
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

383         SIGMA-ALDRICH CORP                                                $9,758.06       General                NO        01/02/2013
            ATTN PRESIDENT OR GENERAL COUNSEL                                                 Unsecured
            PO BOX 535182
            ATLANTA, GA 30353-5182
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

384         TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                        $12,388.00       General                NO        01/02/2013
            OF TEKTRONIX, INC                                                                 Unsecured
            ATTN ROBERT TANNOR, GP, TCM, LLC
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

385         TANNOR PARTNERS CREDIT FUND, LP, ASSIGNEE                         $1,289.63       General                NO        01/02/2013
            OF ALL SPEC INDUSTRIES                                                            Unsecured
            ATTN ROBERT TANNOR, GP, TCM, LLC
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

386         WHALLEY COMPUTER ASSOCIATES INC                                  $44,455.40       General                NO        01/03/2013
            TOM HANSON, VP                                                                    Unsecured
            ONE WHALLEY WAY
            SOUTHWICK, MA 01077
387         WYANDOTTE WELDING SUPPLY INC                                      $4,052.52       Administrative         NO        01/03/2013
            J CUNNINGHAM, OFFICER                                                             Priority
            PO BOX 96
            WYANDOTTE, MI 48192
388         PRAXAIR, INC                                                     $14,741.39       General                NO        01/03/2013
            TRACEY BOUTOT, CREDIT MGR                                                         Unsecured
            39 OLD RIDGEBURY RD
            DANBURY, CT 06810-5113
389         INTERTEK TESTING SERVICES NA INC                                $282,567.50       General                NO        01/03/2013
            C/O MILLER CANFIELD PADDOCK & STONE, PLC                                          Unsecured
            ATTN RONALD A SPINNER, ESQ
            150 W JEFFERSON, SUITE 2500
            DETROIT, MI 48226
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.
                            Case 12-12859-KJC           Doc 2523       Filed 04/25/19       Page 47 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                             Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                        Page: 47 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount        Class(es)        Unliquidated   Date Filed
390         OTHITIS, MICHAEL                                                      $566.25     Administrative        NO        01/03/2013
            5226 WINDGATE COURT                                                               Priority
            COLORADO SPRINGS, CO 80917
                           Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                   OBJECTION TO CLAIMS AT DOCKET #1575.

391         BOWDEN, CE                                                        $1,047.00       General               NO        01/03/2013
            102 NIX AVE                                                                       Unsecured
            OPP, AL 36467-1409
                           Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                   OBJECTION TO CLAIMS AT DOCKET #1575.

392         BUCHHOLZ, KENNETH C                                                   $127.50     General               NO        01/03/2013
            3439 NEBRASKA AVE                                                                 Unsecured
            OMAHA, NE 68111
                           Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                   OBJECTION TO CLAIMS AT DOCKET #1575.

393         BUCHHOLZ, FRANCES M                                                   $110.25     General               NO        01/03/2013
            3439 NEBRASKA AVE                                                                 Unsecured
            OMAHA, NE 68111
                           Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                   OBJECTION TO CLAIMS AT DOCKET #1575.

394         ZIMMERMAN, CLARK                                                      $333.00     General               NO        01/03/2013
            20301 ANITA                                                                       Unsecured
            CLINTON TWP, MI 48036
                           Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                   OBJECTION TO CLAIMS AT DOCKET #1575.

395         WARNER SPECIALTY PRODUCTS INC                                         $182.00     General               NO        01/04/2013
            ATTN AMY NORTON, PRESIDENT                                                        Unsecured
            40-B MONTOWESE AVENUE
            NORTH HAVEN, CT 06473
                           Additional Information: RECLASSIFIED TO GENERAL UNSECURED PER THE ORDER SUSTAINING DEBTOR'S
                                                   SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED
                                                   4.17.2013

396         CONSTELLATION NEWENERGY INC                                      $14,752.25       Administrative        NO        01/02/2013
            CREDIT WORKOUT                                                                    Priority
            KENNY HOWANSKI, CREDIT ANALYST
            100 CONSTELLATION WAY, STE 600P
            BALTIMORE, MD 21202
                           Additional Information: ALLOWED AS AN ADMINISTRATIVE CLAIM IN THE AMOUNT OF $7,376.13 PER ORDER
                                                   APPROVING STIPULATION AT DOCKET #1554 FILED 4.29.2013.

397         CONSTELLATION NEWENERGY INC                                      $39,294.10       General               NO        01/02/2013
            CREDIT WORKOUT                                                                    Unsecured
            KENNY HOWANSKI, CREDIT ANALYST
            100 CONSTELLATION WAY, STE 600P
            BALTIMORE, MD 21202
                           Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $31,917.97 PER
                                                   ORDER APPROVING STIPULATION AT DOCKET #1554 FILED 4.29.2013.

398         ELLSWORTH ADHESIVES SCD                                          $11,035.13       Administrative        NO        01/04/2013
            ATTN LAURITA RADTKE, COLL SPEC                                                    Priority
            PO BOX 1002
            GERMANTOWN, WI 53022-8202
399         ELLSWORTH ADHESIVES SCD                                          $13,549.55       General               NO        01/04/2013
            ATTN LAURITA RADTKE, COLL SPEC                                                    Unsecured
            W129 N 10825 WASHINGTON DRIVE
            GERMANTOWN, WI 53022
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 48 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 48 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
400         BLACK & VEATCH CORPORATION                                        $9,655.00        General               NO          01/04/2013
            ATTN JENNIFER SHAFER, SR ATTORNEY                                                  Unsecured
            11401 LAMAR AVE
            OVERLAND PARK, KS 66211
401         ANIXTER                                                           $3,523.36        General               NO          01/04/2013
            ATTN STEVEN GAROFALO, CREDIT MGR                                                   Unsecured
            PO BOX 3966
            BOSTON, MA 02241-3966
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

402         ASM CAPITAL, LP, ASSIGNEE                                        $10,153.50        General               NO          12/26/2012
            OF TATA TECHNOLOGIES                                                               Unsecured
            DOUG WOLFE, GENERAL COUNSEL
            ADAM MOSKOWITZ
            7600 JERICHO TURNPIKE, STE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

403         NATALE, GUIDO                                                     $5,175.00        General               NO          01/04/2013
            VIA FLORIANO PIETROCOLA, N S                                                       Unsecured
            66100 CHIETI (CH)
            ITALY
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

404         WEBSTER, EUGENE & SANDRA                                          $1,366.69        General               NO          01/04/2013
            3 CLAUDINE DRIVE                                                                   Unsecured
            PELHAM, NH 03076
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

405         ISO NEW ENGLAND, INC                                                 $959.00       Secured               YES         01/07/2013
            ATTN ROBERT LUDLOW, VP, CFCO
            1 SULLIVAN ROAD
            HOLYOKE, MA 01040-2841
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

406         EDISON WELDING INSTITUTE, INC.                                   $41,700.50        General               NO          01/07/2013
            C/O VORYS SATER SEYMOUR & PEASE, LLP                                               Unsecured
            ATTN ROBERT A BELL JR, ESQ
            52 EAST GAY STREET
            COLUMBUS, OH 43215
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

407         HUDSON BAY MASTER FUND LTD                                    $2,247,350.35        General               YES         01/07/2013
            C/O HUDSON BAY CAPITAL MANAGEMENT LP                                               Unsecured
            SCOTT BLACK
            777 THIRD AVENUE
            NEW YORK, NY 10017
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $2,247,350.00 PER
                                                  ORDER AT DOCKET #1890 FILED 7.9.2013
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 49 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 49 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
408         JP MORGAN OMNI SPC, LTD                                         $691,635.70        General               YES         01/07/2013
            C/O HUDSON BAY CAPITAL MANAGEMENT LP                                               Unsecured
            ATTN SCOTT BLACK
            777 THIRD AVENUE
            NEW YORK, NY 10017
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $691,636.00 PER
                                                  ORDER AT DOCKET #1890 FILED 7.9.2013

409         HALL, EDWARD J & VIOLA                                                 $0.00       General               YES         01/07/2013
            11 FULTON ROAD                                                                     Unsecured
            LEXINGTON, MA 02420-2321
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

410         LOPEZ, EDWIN & FELICIA                                            $2,161.11        General               NO          01/04/2013
            24827 QUIGLEY CYN ROAD                                                             Unsecured
            NEWHALL, CA 91321
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

411         BAE SYSTEMS CONTROLS INC                                     $28,591,112.00        General               NO          01/07/2013
            STEVE TRICHKA, JENNIFER RANGER ESQ                                                 Unsecured
            1098 CLARK ST
            ENDICOTT, NY 13760
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

412         ENTEGEE INC                                                      $16,999.14        General               NO          01/07/2013
            ATTN APRIL SULLIVAN, A/R MGR                                                       Unsecured
            P.O. BOX 4410
            BOSTON, MA 02211
413         CITY EVENTS GROUP                                                    $764.60       General               NO          01/07/2013
            CITY ANIMATION COMPANY                                                             Unsecured
            ERIC SCHULTZ, PRESIDENT
            57 PARK ST
            TROY, MI 48083
414         VACOVEC MAYOTTE & SINGER LLP                                     $31,422.21        General               NO          01/07/2013
            ATTN TONYA S JAMES, PARTNER                                                        Unsecured
            255 WASHINGTON STREET, SUITE 340
            NEWTON, MA 02458
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

415         MOORE, KENNETH                                                   $11,223.50        Unsecured             NO          01/07/2013
            9510 HORSEMILL RD                                                                  Priority
            GROSSE ILE, MI 48138
416         NSTAR ELECTRIC COMPANY                                           $28,794.77        General               NO          01/07/2013
            NSTAR ELECTRIC & GAS                                                               Unsecured
            MARILENA ALVEREZ, SPEC COLLCOORD
            ONE NSTAR WAY, NW-220
            WESTWOOD, MA 02090
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S THIRD OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2196 FILED 2.12.2014

417         DELPHI PACKARD ELECTRICAL                                        $71,825.35        General               NO          01/07/2013
            ELECTRIC ARCHITECTURE                                                              Unsecured
            ATTN PAM NEWTON, M/C 483-400-554
            5725 DELPHI DRIVE
            TROY, MI 48098
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.
                           Case 12-12859-KJC           Doc 2523       Filed 04/25/19       Page 50 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                            Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                        Page: 50 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount        Class(es)        Unliquidated   Date Filed
418         SWITCHGEAR POWER SYSTEMS, LLC                                  $290,193.75       Administrative        NO        01/07/2013
            C/O YOUNG SCHUSTER & MASLOWSKI, LLP                                              Priority
            ATTN JOHN W SCHUSTER, ESQ
            600 S MAIN STREET, SUITE 301
            OSHKOSH, WI 54902
419         MOUSER ELECTRONICS, INC                                          $9,306.28       General               NO        01/07/2013
            ATTN SHERYL GAINES, CREDIT MGR                                                   Unsecured
            1000 NORTH MAIN STREET
            MANSFIELD, TX 76063
420         KOSTELAC, FRANK R                                                $5,523.69       General               NO        01/07/2013
            7828 RYE CANYON DRIVE                                                            Unsecured
            LAS VEGAS, NV 89123
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

421         OWEN, JAMES E                                                    $5,107.80       General               NO        01/07/2013
            7422 N OKETO AVE                                                                 Unsecured
            CHICAGO, IL 60631-4429
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

422         LYON, DAVID                                                          $975.00     Administrative        NO        01/07/2013
            7236A BEVERLY PARK DR                                                            Priority
            SPRINGFIELD, VA 22150
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

423         BIENEH, MARCUS-PETER                                             $3,136.32       General               NO        01/07/2013
            ESCHELBACHSTRASOC                                                                Unsecured
            71008
            HOLZGERLINEN
            GERMANY
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

424         DAVIS, ALLEN C & CAROLYN J                                             $0.00     General               YES       01/07/2013
            4646 BOYDSON DRIVE                                                               Unsecured
            TOLEDO, OH 43623-3803
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

425         GOLDSTEIN, ARTHUR L                                                    $0.00     General               YES       01/07/2013
            24 HUBBARD ROAD                                                                  Unsecured
            WESTON, MA 02493-2266
426         NOVICK, GAIL E.                                                  $4,967.93       Administrative        NO        01/07/2013
            520 E 72ND STREET, #10E                                                          Priority
            NEW YORK, NY 10021
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

427         NOVICK, GAIL E.                                                  $4,967.93       Secured               NO        01/07/2013
            520 E 72ND STREET, #10E
            NEW YORK, NY 10021
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

428         SPARKS, DOROTHY C                                                $2,084.61       Secured               NO        01/07/2013
            8 RICHARD ROAD
            BEDFORD, MA 01730
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                           Case 12-12859-KJC            Doc 2523       Filed 04/25/19       Page 51 of 96


                                            B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 51 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount        Class(es)          Unliquidated   Date Filed
429         SPARKS, RICHARD A                                                $14,456.70       Secured                 NO        01/07/2013
            8 RICHARD ROAD
            BEDFORD, MA 01730
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

430         SHANGHAI XINPENG METAL PRODUCTS CO, LTD                         $604,927.06       General                 NO        01/08/2013
            STEEL ZHAO, COMMERCIAL DIRECTOR                                                   Unsecured
            OR JOHNSON XIAO, PRES/CEO
            1698 HUALONG ROAD
            HUAXIN TOWN, QINGPU DISTRICT
            SHANGHAI 201708
            CHINA
                         Transferee: A123 SYSTEMS LLC
                                     ATTN JOHN PATEL
                                     39000 SEVEN MILE RD
                                     LIVONIA, MI 48152

                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

431         CAVIST MANUFACTURING, INC                                        $14,891.45       General                 NO        01/08/2013
            ATTN REIMER HANSEN, PRESIDENT                                                     Unsecured
            9290 PROTOTYPE DRIVE
            RENO, NV 89521
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

432         39000 ASSOCIATES, LLC                                         $1,204,392.00       Multiple Classes       YES        01/08/2013
            ATTN ELI HALPERN, AUTH REP
            C/O STERLING GROUP
            333 W FORT STREET, SUITE 1200
            DETROIT, MI 48226
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003 AND THE 3.15.2013 AGREED ORDER RESOLVING THE RESPONSE OF 39000
                                                  ASSOCIATES, LLC TO DEBTORS' SECOND NOTICE OF SATISFACTION OF CLAIMS AT
                                                  DOCKET NO. 1245

433         ALLEMAN HALL MCCOY RUSSELL & TUTTLE LLP                          $43,148.09       General                 NO        01/08/2013
            JOHN D RUSSELL, PH D                                                              Unsecured
            806 SW BROADWAY, STE 600
            PORTLAND, OR 97205
434         DYNAMIC PLASTICS, INC.                                           $13,904.83       General                 NO        01/08/2013
            C/O FOLEY & LARDNER, LLP                                                          Unsecured
            J A SIMON/M A AIELLO/T N DOLCOURTE
            500 WOODWARD AVE, SUITE 2700
            DETROIT, MI 48226
435         CONTRARIAN FUNDS, LLC AS ASSIGNEE                                $59,143.61       General                 NO        01/08/2013
            OF MORONEY BODY WORKS, INC                                                        Unsecured
            ATTN MICHAEL J RESTIFO, CFO/MEMBER
            411 WEST PUTNAM AVE, SUITE 425
            GREENWICH, CT 06830
                         Transferee: CONTRARIAN FUNDS, LLC
                                     ALISA MUMOLA/MICHAEL RESTIFO
                                     411 WEST PUTNAM AVE, STE 425
                                     GREENWICH, CT 06830
                           Case 12-12859-KJC            Doc 2523       Filed 04/25/19        Page 52 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 52 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
436         CONTRARIAN FUNDS, LLC AS ASSIGNEE                                $67,244.08        General               NO          01/08/2013
            OF EXECUTIVE BUILDING SERVICES                                                     Unsecured
            ATTN MICHAEL J RESTIFO, CFO/MEMBER
            411 WEST PUTNAM AVE, SUITE 425
            GREENWICH, CT 06830
                         Transferee: CONTRARIAN FUNDS, LLC
                                     ALISA MUMOLA/MICHAEL RESTIFO
                                     411 WEST PUTNAM AVE, STE 425
                                     GREENWICH, CT 06830

437         INMEDIA, LLP                                                         $695.00       General               NO          01/08/2013
            ATTN GERARD KOPOYAN, PARTNER                                                       Unsecured
            1075 MILLBURY STREET
            WORCESTER, MA 01607
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

438         JOSEPH, ROBERT                                                    $5,912.72        General               NO          01/08/2013
            562 DELURAINE AVE                                                                  Unsecured
            TORONTO, ON M5M 2C4
            CANADA
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

439         MCMILLIN, RICHARD A                                               $2,103.35        Administrative        NO          01/08/2013
            3619 DEWEY LAKE DRIVE                                                              Priority
            RICHMOND, TX 77406
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

440         ALBERT, TIMOTHY G                                                    $602.95       General               NO          01/08/2013
            2241 N LEONARD ROAD                                                                Unsecured
            PALM SPRINGS, CA 92262-2721
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

441         CHURNET, HABTE GIORGIS                                                 $0.00       General               YES         01/08/2013
            1212 ALTAMONT ROAD                                                                 Unsecured
            CHATTANOOGA, TN 37415
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

442         PKC WIRING HARNESS & ELECTRONICS (SUZHOU) CO                     $31,439.85        General               NO          01/08/2013
            LTD                                                                                Unsecured
            ATTN VEIKKO IKALAWEN, GENERAL MGR
            13CD SU CHUN INDUSTRIAL WORKPLACE 13CD
            NO 428 XINGLONG STREET SIP
            SUZHOU, JIANG SU 215024
            CHINA
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

443         EDWARDS VACUUM, INC.                                             $11,917.44        General               NO          01/08/2013
            JAMES A SNYDER, GENERAL COUNSEL                                                    Unsecured
            88 E MAIN STREET, #462
            MENDHAM, NJ 07945
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 53 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 53 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
444         AEES INC                                                         $58,877.50       General               NO         01/08/2013
            ATTN MARK PAWZUN, CREDIT & COLL MGR, NA                                           Unsecured
            211 NORTH LOOP 1604 EAST
            SAN ANTONIO, TX 78232
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

445         EISEN, MYNDE S                                                    $2,690.58       General               NO         01/08/2013
            PO BOX 630749                                                                     Unsecured
            HOUSTON, TX 77263
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

446         BUTLER, BENJAMIN F                                                     $0.00      General               YES        01/09/2013
            PO BOX 5                                                                          Unsecured
            BATH, OH 44210
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

447         TESSIER, RONALD J                                                $17,493.66       General               NO         01/09/2013
            105 BROOKDALE CT                                                                  Unsecured
            MOYOCK, NC 27958
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

448         BROTHERTON, ELIZABETH                                                $477.88      Administrative        NO         01/09/2013
            41 AUBURN AVE                                                                     Priority
            UTICA, NY 13501
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

449         ARMACIDA, GARY H & DALE A                                         $3,510.00       General               NO         01/09/2013
            71 BRECKENRIDGE ROAD                                                              Unsecured
            MAHOPAC, NY 10541-1223
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

450         GOVERNOR BUSINESS SOLUTIONS INC                                   $1,644.39       General               NO         01/09/2013
            ATTN WILLIAM CULLINAN, PRESIDENT                                                  Unsecured
            15260 COMMERCE DRIVE SOUTH
            DEARBORN, MI 48120
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

451         GOVERNOR BUSINESS SOLUTIONS INC                                   $1,225.40       Administrative        NO         01/09/2013
            ATTN WILLIAM CULLINAN, PRESIDENT                                                  Priority
            15260 COMMERCE DRIVE SOUTH
            DEARBORN, MI 48120
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

452         MPS GROUP INC                                                   $221,918.47       General               NO         01/09/2013
            BRIAN SUSKO, CFO                                                                  Unsecured
            38755 HILLS TECH DR
            FARMINGTON HILLS, MI 48331
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 54 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 54 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
453         CINTAS FIRST AID & SAFETY                                        $44,181.79       General               NO         01/09/2013
            ATTN PATRICK E DAY, GENERAL MGR.                                                  Unsecured
            13500 ASHURST
            LIVONIA, MI 48150
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

454         SYBESMA'S ELECTRONICS                                           $271,865.09       General               NO         01/09/2013
            C/O TANNOR PARTNERS CREDIT FUND, LP                                               Unsecured
            555 THEODORE FREMD AVE, STE C209
            RYE, NY 10580
455         URS CORPORATION                                                  $21,867.12       General               NO         01/09/2013
            C/O MICHAEL A STEUER, REGIONAL COUNSEL                                            Unsecured
            130 ROBIN HILL RD, #100
            GOLETA, CA 93117
456         DAIICHI JITSUGYO (AMERICA) INC                                  $134,266.24       General               NO         01/09/2013
            C/O MASUDA FUNAI EIFERT & MITCHELL, LTD                                           Unsecured
            ATTN JOSEPH S PARISI, ATTORNEY-IN-FACT
            203 N LASALLE STREET, SUITE 2500
            CHICAGO, IL 60601
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

457         DAIICHI JITSUGYO (AMERICA) INC                                    $2,232.00       Administrative        NO         01/09/2013
            C/O MASUDA FUNAI EIFERT & MITCHELL, LTD                                           Priority
            ATTN JOSEPH S PARISI, ATTORNEY-IN-FACT
            203 N LASALLE STREET, SUITE 2500
            CHICAGO, IL 60601
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

458         ANDROID INDUSTRIES-WIXOM LLC                                      $9,170.60       Administrative        NO         01/09/2013
            C/O FOLEY & LARDNER LLP                                                           Priority
            J A SIMON/M A AIELLO/T N DOLCOURT
            500 WOODWARD AVE, STE 2700
            DETROIT, MI 48226
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

459         ANDROID INDUSTRIES-WIXOM LLC                                     $92,495.30       General               NO         01/09/2013
            C/O FOLEY & LARDNER LLP                                                           Unsecured
            J A SIMON/M A AIELLO/T N DOLCOURT
            500 WOODWARD AVE, STE 2700
            DETROIT, MI 48226
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

460         PROGRESSIVE CONTROL SOLUTIONS LLC                               $374,425.98       General               NO         01/09/2013
            C/O LIEBERMAN GIES & COHEN, PLLC                                                  Unsecured
            ATTN MICHAEL D LIEBERMAN, ESQ
            30500 NORTHWESTERN HWY, SUITE 307
            FARMINGTON HILLS, MI 48334
461         HADLOCK PLASTICS LLC                                            $202,097.78       General               NO         01/09/2013
            TERRY MORGAN, PRESIDENT                                                           Unsecured
            110 N EAGLE ST
            GENEVA, OH 44041-1196
                           Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 55 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                  Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                              Page: 55 of 96
                                                            AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                   Claim Amount          Class(es)          Unliquidated   Date Filed
462         LEXINGTON INS CO., CHARTIS SPECIALTY INS CO.,                          $0.00         Multiple Classes       YES        01/09/2013
            NATIONAL UNION FIRE INS CO., ET AL
            C/O AMERICAN INTERNATIONAL GRP, INC
            RYAN G FOLEY, AUTH REP
            180 MAIDEN LANE, 37TH FL
            NEW YORK, NY 10038
                          Additional Information: WITHDRAWN PER CREDITOR'S E-MAIL OF 8.29.2013

463         MINTZ LEVIN COHN FERRIS GLOVSKY&POPEO PC                           $8,698.39         General                 NO        01/09/2013
            MARTHA J ZACKIN, ESQ                                                                 Unsecured
            ONE FINANCIAL CENTER
            BOSTON, MA 02111
464         OPTECH LLC                                                        $91,983.04         General                 NO        01/09/2013
            ANGELIQUE RODRIGUEZ-EDGE                                                             Unsecured
            3290 W BIG BEAVER RD, STE 220
            TROY, MI 48084
465         DANLAW INC                                                         $1,629.51         General                 NO        01/10/2013
            ATTN THOMAS J RZEZNIK, CFO                                                           Unsecured
            23700 RESEARCH DRIVE
            FARMINGTON HILLS, MI 48335
466         CA SENECAL ELECTRICAL SERVICES INC                                $12,296.00         General                 NO        01/10/2013
            CHRISTOPHER A SENECAL, PRESIDENT                                                     Unsecured
            120 MAYFIELD ST
            WORCESTER, MA 01602
467         SOUTHWEST RESEARCH INSTITUTE                                      $65,000.00         General                 NO        01/10/2013
            ATTN DELIA AGUILAR, CONTROLLER                                                       Unsecured
            6220 CULEBRA
            SAN ANTONIO, TX 78228-0510
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

468         J FRANK ASSOCIATES LLC                                            $46,977.34         General                 NO        01/10/2013
            LAURENCE KLURFELD, PARTNER & COO                                                     Unsecured
            JOSEPHINE SCARPULLA, CFO
            622 THIRD AVENUE 36TH FLOOR
            NEW YORK, NY 10017
                         Transferee: CRT SPECIAL INVESTMENTS LLC
                                     JOSEPH E SARACHECK/GAIL ROSENBLUM
                                     262 HARBOR DR
                                     STAMFORD, CT 06902

469         VWR INTERNATIONAL                                                 $48,201.39         General                 NO        01/10/2013
            ATTN DILIP KUMAR, TEAM LEADER- TREASURY                                              Unsecured
            RADNOR CORP CTR., BLDG ONE
            100 MATSONFORD RD, STE 100
            RADNOR, PA 19087
470         METAL WORKS INC                                                   $35,425.89         General                 NO        01/10/2013
            FREDERICK H PIERCE, PRESIDENT                                                        Unsecured
            24 INDUSTRIAL DR
            LONDONDERRY, NH 03053
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

471         METAL WORKS INC                                                   $39,030.96         Administrative          NO        01/10/2013
            FREDERICK H PIERCE, PRESIDENT                                                        Priority
            24 INDUSTRIAL DR
            LONDONDERRY, NH 03053
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 56 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 56 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
472         MASSACHUSETTS INSTITUTE OF TECHNOLOGY                            $98,882.01       General               NO         01/10/2013
            ATTN GENERAL COUNSEL                                                              Unsecured
            77 MASSACHUSETTS AVE, BLDG 10-370
            CAMBRIDGE, MA 02139
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

473         GIMA, SIMON I & LEENA S                                          $98,535.21       General               NO         01/10/2013
            4214 HATTIES PROGRESS DRIVE                                                       Unsecured
            BOWIE, MD 20720
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

474         GIMA, SIMON I & LEENA S                                          $51,226.63       General               NO         01/10/2013
            4214 HATTIES PROGRESS DRIVE                                                       Unsecured
            BOWIE, MD 20720
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

475         GIMA, LEENA S                                                    $90,816.38       General               NO         01/10/2013
            4214 HATTES PROGRESS DRIVE                                                        Unsecured
            BOWIE, MD 20720
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

476         GIMA, SIMON I                                                        $389.80      General               NO         01/10/2013
            4214 HATTES PROGRESS DRIVE                                                        Unsecured
            BOWIE, MD 20720
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

477         INDUSTRIAL DESIGN INNOVATIONS INC                               $106,560.00       General               NO         01/10/2013
            CHUCK M MCHUGH, PRESIDENT                                                         Unsecured
            10611 HAGGERTY STREET
            DEARBORN, MI 48126
478         INDUSTRIAL DESIGN INNOVATIONS INC                                $11,050.00       General               NO         01/10/2013
            CHUCK M MCHUGH, PRESIDENT                                                         Unsecured
            10611 HAGGERTY STREET
            DEARBORN, MI 48126
                          Additional Information: RECLASSIFIED TO GENERAL UNSECURED PER THE ORDER SUSTAINING DEBTOR'S
                                                  SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED
                                                  4.17.2013

479         HAROIAN, GARY E                                                        $0.00      General               YES        01/10/2013
            31 TAMMER LANE                                                                    Unsecured
            HOPKINTON, MA 01748
480         DYNAMIC PLASTICS, INC.                                            $2,699.86       Administrative        NO         01/10/2013
            C/O FOLEY & LARDNER, LLP                                                          Priority
            J A SIMON/M A AIELLO/T N DOLCOURTE
            500 WOODWARD AVE, SUITE 2700
            DETROIT, MI 48226
481         LIQUIDITY SOLUTIONS, INC AS ASSIGNEE                             $16,500.00       General               NO         01/10/2013
            OF THE TOWNSEND COMPANY                                                           Unsecured
            ATTN MICHAEL HANDLER, AUTH SIG
            ONE UNIVERSITY PLAZA, SUITE 312
            HACKENSACK, NJ 07601
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601
                          Case 12-12859-KJC            Doc 2523      Filed 04/25/19       Page 57 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                          Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                      Page: 57 of 96
                                                         AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                Claim Amount       Class(es)        Unliquidated   Date Filed
482         LIQUIDITY SOLUTIONS, INC AS ASSIGNEE                            $3,000.00      General               NO        01/10/2013
            OF US NETWORK SOLUTIONS INC                                                    Unsecured
            ATTN MICHAEL HANDLER, AUTH SIG
            ONE UNIVERSITY PLAZA, SUITE 312
            HACKENSACK, NJ 07601
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

483         LIQUIDITY SOLUTIONS, INC AS ASSIGNEE                                $972.00    General               NO        01/10/2013
            OF CONTROL POWER RELIANCE, LLC                                                 Unsecured
            ATTN MICHAEL HANDLER, AUTH SIG
            ONE UNIVERSITY PLAZA, SUITE 312
            HACKENSACK, NJ 07601
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

484         LIQUIDITY SOLUTIONS, INC AS ASSIGNEE                           $29,249.04      General               NO        01/10/2013
            OF DOMINO AMJET INC                                                            Unsecured
            ATTN MICHAEL HANDLER, AUTH SIG
            ONE UNIVERSITY PLAZA, SUITE 312
            HACKENSACK, NJ 07601
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

485         LIQUIDITY SOLUTIONS, INC AS ASSIGNEE                            $8,839.51      General               NO        01/10/2013
            OF MATERION TECHNICAL MATERIALS                                                Unsecured
            ATTN MICHAEL HANDLER, AUTH SIG
            ONE UNIVERSITY PLAZA, SUITE 312
            HACKENSACK, NJ 07601
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

486         SUZHOU YUANDA PLASTICS CO., LTD                                 $1,286.08      Administrative        NO        01/10/2013
            SHI WEI, MGR                                                                   Priority
            1ST XIAXUQIAO, SUZHOU NEW & HIGH TECH
            DONGZHU SECTION
            SUZHOU CITY
            JIANGSU PROVINCE 215163
            CHINA
487         MOKON                                                           $6,888.10      General               NO        01/10/2013
            ATTN SHARON HOWE, CREDIT CLERK                                                 Unsecured
            2150 ELMWOOD AVE
            BUFFALO, NY 14207
488         STANDARD ELECTRIC                                                   $238.00    General               NO        01/10/2013
            US ELECTRICAL SERVICES INC                                                     Unsecured
            MARK GUARINO, CREDIT MGR
            15 WALNUT ST
            HARTFORD, CT 06120
489         BOYD CORPORATION                                                $1,141.50      General               NO        01/10/2013
            ATTN ANJELA NAND, CREDIT MGR                                                   Unsecured
            600 SOUTH MCCLURE ROAD
            MODESTO, CA 95357
490         DAHL TAYLOR AND ASSOCIATES CONSTRUCTORS INC                    $85,750.41      General               NO        01/10/2013
            QUANG DUY VU, PRESIDENT                                                        Unsecured
            2960 DAIMLER ST
            SANTA ANA, CA 92705-5824
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 58 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 58 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
491         SHAN, FU-SUNG                                                     $3,803.70        General               YES         01/10/2013
            HUEI-CHEN YANG                                                                     Unsecured
            5560 APPLE RIDGE TRAIL
            WEST BLOOMFIELD, MI 48322
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

492         LITHIUMSTART LLC                                                 $33,669.75        General               NO          01/10/2013
            ATTN CHRISTOPHER COOK, CEO                                                         Unsecured
            1083 VINE STREET, STE 312
            HEALDSBURG, CA 95448
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     C/O FARALLON CAPITAL MANAGEMENT, LLC
                                     ATTN MICHAEL LIM
                                     ONE MARITIME PLAZA, STE 2100
                                     SAN FRANCISCO, CA 94111

493         TDK-LAMBDA AMERICAS INC                                              $750.00       General               NO          01/10/2013
            PEGGY VICHARELLO, CONTROLLER                                                       Unsecured
            405 ESSEX RD
            NEPTUNE, NJ 07753
494         PROTECTIVE INDUSTRIES INC                                         $1,087.26        General               NO          01/10/2013
            CARPLUGS                                                                           Unsecured
            ATTN SHARON HOWE, CREDIT CLERK
            2150 ELMWOOD AVE
            BUFFALO, NY 14207
495         CAPUTO, RALPH A.                                                  $6,708.03        General               NO          01/10/2013
            73 FOSTER ROAD                                                                     Unsecured
            BELMONT, MA 02478
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

496         MICROTECH STAFFING GROUP                                         $61,513.56        General               NO          01/10/2013
            C/O MURTHA CULLINA, LLP                                                            Unsecured
            ATTN JONATHAN B RABIN, ESQ
            99 HIGH STREET
            BOSTON, MA 02110
497         COGNEX CORPORATION                                                $4,250.00        General               NO          01/10/2013
            ATTN RICHARD A MORIN, CFO                                                          Unsecured
            ONE VISION DRIVE
            NATICK, MA 01760
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

498         DAEWOO INTERNATIONAL (AMERICA) INC                              $910,873.24        General               NO          01/10/2013
            ATTN SANG CHUL SHIN, CFO                                                           Unsecured
            300 FRANK W. BURR BLVD, #23
            TEANECK, NJ 07666
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

499         MICHIGAN BELL TELEPHONE CO                                        $4,939.43        General               NO          01/10/2013
            C/O AT&T SERVICES INC                                                              Unsecured
            KAREN A CAVAGNARO LEAD PARALEGAL
            ONE AT&T WAY RM 3A231
            BEDMINSTER, NJ 07921
                           Case 12-12859-KJC           Doc 2523       Filed 04/25/19       Page 59 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                           Page: 59 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount        Class(es)           Unliquidated   Date Filed
500         KAYDON GROUP LLC                                                $24,655.23       Secured                  NO        01/10/2013
            ATTN ELI FLORENCE, MGR
            290 PINE STREET
            CANTON, MA 02021
                          Additional Information: WITHDRAWN PER ORDER OF COURT AT DOCKET NO. 842 DTD 1.15.2013

501         STEEL, DAVID                                                     $2,435.70       Administrative           NO        01/10/2013
            1412 MELROSE AVE                                                                 Priority
            ELKINS PARK, PA 19027
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

502         STEEL, DAVID                                                     $2,435.70       General                  NO        01/10/2013
            1412 MELROSE AVE                                                                 Unsecured
            ELKINS PARK, PA 19027
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

503         OSGOOD, ANTHONY                                                 $25,500.00       General                  NO        01/10/2013
            8564 HUMMINGBIRD DR                                                              Unsecured
            COMMERCE TWP, MI 48382
504         GWI ENGINEERING INC                                             $17,060.00       General                  NO        01/10/2013
            NEW 9 INC                                                                        Unsecured
            PETER A CORDES, PRESIDENT
            1411 MICHIGAN ST NE
            GRAND RAPIDS, MI 49503
505         BDO LIMITED                                                    $162,800.00       General                  NO        01/10/2013
            ATTN FRANKIE HO, FINANCIAL CONTROLLER                                            Unsecured
            25TH FLOOR WING ON CENTRE
            111 CONNAUGHT ROAD CENTRAL
            HONG KONG
                          Additional Information: DISALLOWED PER ORDER SUSTAINING DEBTORS' THIRD OMNIBUS (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1437 FILED 4.15.2013

506         TEICH, HORST W & INGE                                           $15,647.95       General                 YES        01/10/2013
            AM KIEKEBERG 20                                                                  Unsecured
            D-22587
            HAMBURG D-22587
            GERMANY
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

507         SHANGHAI ADVANCED TRACTION                                     $750,715.91       General                 YES        01/10/2013
            BATTERY SYSTEMS, CO., LTD                                                        Unsecured
            FAN XIAO SONG / LIU JIAN HUA
            NO 585 TASBAN ROAD
            ANTING TOWN
            JIADING, ,SHANGHAI 201804
            CHINA
                          Additional Information: ALLOWED AT $519,036.97 PER AGREED SETTLEMENT

508         GALLICANI, CLAUDIO                                               $5,375.00       General                  NO        01/10/2013
            VIA MARTIRI BERNINI, 14                                                          Unsecured
            43010 FONTEVIVO PONTETARO
            PARMA 43010
            ITALY
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                           Case 12-12859-KJC            Doc 2523       Filed 04/25/19        Page 60 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 60 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
509         DESHPANDE, GURURAJ                                                     $0.00       General               YES         01/10/2013
            C/O SPARTA GROUP, LLC                                                              Unsecured
            92 MONTVALE AVENUE, SUITE 2500
            STONEHAM, MA 02180
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

510         DEPTULA, PETER P                                                     $233.20       General               NO          01/10/2013
            11271 RIDGE ROAD                                                                   Unsecured
            PLYMOUTH, MI 48170
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

511         MORELLI, KATHY                                                    $4,000.00        Secured               NO          01/10/2013
            8563 HOLLYBROOK LANE
            TINLEY PARK, IL 60487
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

512         WILLIAMS, WIILLIAM H, JR                                         $35,362.33        General               NO          01/10/2013
            17 SCARSDALE DRIVE                                                                 Unsecured
            LIVINGSTON, NJ 07039
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

513         SAIC MOTOR CO, LTD                                                     $0.00       General               YES         01/10/2013
            ATTN ZHOU QI, LEGAL COUNSEL                                                        Unsecured
            COOPERATION & LEGAL AFFAIRS DEPT
            NO. 489 WEIHAI ROAD, ROOM 2202
            SHANGHAI 200041
            CHINA
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

514         ODDSEN, ODD N, JR, ESTATE OF                                      $4,534.00        General               NO          01/11/2013
            C/O THERESA HOGAN, ATTORNEY-AT-LAW                                                 Unsecured
            340 SPRING GARDEN STREET
            EASTON, PA 18042
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

515         SUPERIOR CONTROLS, INC                                           $20,767.50        General               NO          01/11/2013
            ATTN KEVIN BUTLER, CONTROLLER                                                      Unsecured
            46247 FIVE MILE RD
            PLYMOUTH, MI 48170-2421
516         SIEBER, JEFFREY                                                  $64,020.00        General               NO          01/11/2013
            38500 MASON                                                                        Unsecured
            LIVONIA, MI 48154
517         COMAU INC                                                        $34,429.65        General               NO          01/11/2013
            ATTN DAVID MCKEE, GENERAL COUNSEL                                                  Unsecured
            21000 TELEGRAPH ROAD
            SOUTHFIELD, MI 48034
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     C/O FARALLON CAPITAL MANAGEMENT, LLC
                                     ATTN MICHAEL LIM
                                     ONE MARITIME PLAZA, STE 2100
                                     SAN FRANCISCO, CA 94111
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 61 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                             Page: 61 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount          Class(es)          Unliquidated   Date Filed
518         RAYVAL (SUZHOU) TECHNOLOGIES CO LTD                                   $0.00         General                 YES       01/11/2013
            C/O RAYBURN COOPER & DURHAM. PA                                                     Unsecured
            ATTN ASHLEY K. NEAL
            THE CARILLON, SUITE 1200
            227 WEST TRADE ST
            CHARLOTTE, NC 28202-1672
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

519         SOUTHERN CALIFORNIA EDISON COMPANY                                    $0.00         Multiple Classes        YES       01/11/2013
            CLAIMS AND GENERAL LITIGATION
            P A CIRUCCI DIR & MANAGING ATTY
            2244 WALNUT GROVE AVE
            ROSEMEAD, CA 91770
                          Additional Information: DISALLOWED IN ITS ENTIRETY PER ORDER AT DOCKET 1906 FILED 7.12.2013

520         WILMER CUTLER PICKERING HALE & DORR LLP                         $374,050.27         General                 NO        01/11/2013
            LOUISE A LUONGO & DENNIS L JENKINS                                                  Unsecured
            60 STATE ST
            BOSTON, MA 02109
521         IRON MOUNTAIN INFORMATION MGNT LLC                               $11,858.59         General                 NO        01/11/2013
            IRON MOUNTAIN INCORPORATED                                                          Unsecured
            JOSEPH CORRIGAN, ESQ
            ONE FEDERAL STREET, 7TH FL
            BOSTON, MA 02110
522         PHILLIPS AND TEMRO INDUSTRIES                                    $34,520.68         General                 NO        01/11/2013
            ATTN MICHAEL RAMSEY, CFO                                                            Unsecured
            9700 WEST 74TH STREET
            EDEN PRAIRIE, MN 55344
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

523         MAXWELL TECHNOLOGIES, INC                                       $153,450.00         General                 NO        01/11/2013
            C/O MUNGER TOLLES & OLSON LLP                                                       Unsecured
            TODD ROSEN, ESQ
            355 S GRAND AVENUE, STE 3500
            LOS ANGELES, CA 90071-1560
524         BURROW INDUSTRIES, INC                                           $30,720.00         Administrative          NO        01/11/2013
            PRESIDENT/GEN'L COUNSEL                                                             Priority
            7380 EXPRESS ROAD
            PO BOX 359
            TEMPERANCE, MI 48182
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

525         BURROW INDUSTRIES, INC                                           $64,549.55         Multiple Classes        NO        01/11/2013
            PRESIDENT/GEN'L COUNSEL
            7380 EXPRESS ROAD
            PO BOX 359
            TEMPERANCE, MI 48182
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

526         ACE AMERICAN INSURANCE COMPANY                                        $0.00         General                 YES       01/11/2013
            C/O ACE GROUP OF INSURANCE CO - WA04K                                               Unsecured
            ATTN PAUL B BECH, ESQ
            436 WALNUT STREET
            PHILADELPHIA, PA 19103
                          Additional Information: WITHDRAWN PER CLAIMANT'S EMAIL OF 8.28.2013
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 62 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                           Page: 62 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount           Class(es)        Unliquidated   Date Filed
527         ILLINOIS UNION INSURANCE CO                                           $0.00         General              YES        01/11/2013
            C/O ACE GROUP OF INSURANCE CO - WA04K                                               Unsecured
            ATTN PAUL B BECH, ESQ
            436 WALNUT STREET
            PHILADELPHIA, PA 19103
                          Additional Information: WITHDRAWN PER CLAIMANT'S EMAIL OF 8.28.2013

528         ACE PROPERTY AND CASUALTY INSURANCE CO                                $0.00         General              YES        01/11/2013
            C/O ACE GROUP OF INSURANCE CO - WA04K                                               Unsecured
            ATTN PAUL B BECH, ESQ
            436 WALNUT STREET
            PHILADELPHIA, PA 19103
                          Additional Information: WITHDRAWN PER CLAIMANT'S EMAIL OF 8.28.2013

529         AIRGAS USA, LLC                                                  $33,655.37         Administrative        NO        01/11/2013
            BANKRUPTCY DEPARTMENT                                                               Priority
            GARY A LIGGETT CREDIT ANALYST
            6055 ROCKSIDE WOODS BLVD
            INDEPENDENCE, OH 44131
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

530         AIRGAS USA, LLC                                                  $88,053.96         General               NO        01/11/2013
            BANKRUPTCY DEPARTMENT                                                               Unsecured
            GARY A LIGGETT CREDIT ANALYST
            6055 ROCKSIDE WOODS BLVD
            INDEPENDENCE, OH 44131
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

531         FERNDALE ELECTRIC CO, INC                                       $564,304.29         Secured               NO        01/11/2013
            C/O KERR RUSSELL AND WEBER, PLC
            ATTN JAMES CASE
            500 WOODWARD AVE, SUITE 2500
            DETROIT, MI 48226
                          Additional Information: WITHDRAWN PER ORDER OF COURT AT DOCKET NO. 992 DTD 2.11.2013. NOTICE OF
                                                  WITHDRAWAL OF PROOF OF CLAIM FILED AT DOCKET NO. 1160 DTD 3.7.2013

532         CRG FINANCIAL, LLC AS ASSIGNEE                                   $10,902.00         General               NO        01/11/2013
            OF MAXI CONTAINER INC                                                               Unsecured
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

533         CRG FINANCIAL, LLC AS ASSIGNEE                                    $6,257.50         General               NO        01/11/2013
            OF MAXI CONTAINER INC                                                               Unsecured
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

                          Additional Information: RECLASSIFIED TO PARTIALLY GENERAL UNSECURED AND PARTIALLY AN
                                                  ADMINISTRATIVE CLAIM PER THE ORDER SUSTAINING DEBTOR'S SECOND OMNIBUS
                                                  (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED 4.17.2013
                          Case 12-12859-KJC            Doc 2523      Filed 04/25/19     Page 63 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                        Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                    Page: 63 of 96
                                                         AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                Claim Amount     Class(es)        Unliquidated   Date Filed
534         CRG FINANCIAL, LLC AS ASSIGNEE                                 $10,952.77    General               NO        01/11/2013
            OF FIRST CHOICE COFFEE SERVICES                                              Unsecured
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

535         CRG FINANCIAL, LLC AS ASSIGNEE                                  $4,697.33    Administrative        NO        01/11/2013
            OF FIRST CHOICE COFFEE SERVICES                                              Priority
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

536         CRG FINANCIAL, LLC AS ASSIGNEE                                  $2,244.00    General               NO        01/11/2013
            OF A-ZENTECH                                                                 Unsecured
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

537         CRG FINANCIAL, LLC AS ASSIGNEE                                  $4,488.00    Administrative        NO        01/11/2013
            OF A-ZENTECH                                                                 Priority
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

538         CRG FINANCIAL, LLC AS ASSIGNEE                                  $4,514.19    General               NO        01/11/2013
            OF TEST EQUITY, LLC                                                          Unsecured
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

539         CRG FINANCIAL, LLC AS ASSIGNEE                                  $5,143.11    Administrative        NO        01/11/2013
            OF TEST EQUITY, LLC                                                          Priority
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626
                          Case 12-12859-KJC            Doc 2523      Filed 04/25/19       Page 64 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                          Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                      Page: 64 of 96
                                                         AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                Claim Amount       Class(es)        Unliquidated   Date Filed
540         CRG FINANCIAL, LLC AS ASSIGNEE                                  $5,204.04      Administrative        NO        01/11/2013
            OF MCNAUGHTON-MCKAY ELECTRIC CO, INC                                           Priority
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

541         CRG FINANCIAL, LLC AS ASSIGNEE                                  $5,554.71      General               NO        01/11/2013
            OF MCNAUGHTON-MCKAY ELECTRIC CO, INC                                           Unsecured
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

542         CRG FINANCIAL, LLC AS ASSIGNEE                                      $428.00    General               NO        01/11/2013
            OF ROSS MIXING, INC                                                            Unsecured
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

543         CRG FINANCIAL, LLC AS ASSIGNEE                                 $14,534.05      General               NO        01/11/2013
            OF OMEGA PLASTICS, INC                                                         Unsecured
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

544         HEISS, SCOTT ON HIS OWN BEHALF&ON BEHALF                              $0.00    General              YES        01/11/2013
            OF A PUTATIVE CLASS                                                            Unsecured
            C/O POMERANTZ GROSSMAN, HUFFORD, ET AL
            ATTN CAROLYN S MOSKOWITZ
            600 THIRD AVENUE
            NEW YORK, NY 10116
                          Additional Information: WITHDRAWN PER CLAIMANT'S NOTICE OF WITHDRAWAL AT DOCKET #1570 FILED
                                                  4.30.2013

545         MICHAEL ZOITAS ON HIS OWN BEHALF&ON BEHALF                            $0.00    General              YES        01/11/2013
            OF A PUTATIVE CLASS                                                            Unsecured
            C/O POMERANTZ GROSSMAN, HUFFORD, ET AL
            ATTN CAROLYN S MOSKOWITZ
            600 THIRD AVENUE
            NEW YORK, NY 10116
                          Additional Information: WITHDRAWN PER CLAIMANT'S NOTICE OF WITHDRAWAL AT DOCKET #1570 FILED
                                                  4.30.2013
                           Case 12-12859-KJC            Doc 2523       Filed 04/25/19        Page 65 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                             Page: 65 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated      Date Filed
546         FLANDERS 155 LLC                                                 $24,655.23        General               NO           01/11/2013
            LAW OFFICES OF JOSEPH R JENKINS                                                    Unsecured
            ATTN JOSEPH R JENKINS
            116 FLANDERS RD., STE 2000
            WESTBOROUGH, MA 01581
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

547         CROWN EQUIPMENT CORPORATION                                      $13,703.96        General               NO           01/11/2013
            RODNEY J HINDERS                                                                   Unsecured
            ROBERT G HANSEMAN, ATTY & AGENT
            40 SOUTH WASHINGTON STREET
            NEW BREMEN, OH 45869
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

548         PRESIDIO NETWORKED SOLUTIONS INC                                 $10,006.56        General               NO           01/11/2013
            JAY STAPLES, GENERAL COUNSEL                                                       Unsecured
            7601 ORA GLEN DRIVE, SUITE 100
            GREENBELT, MD 20770
549         TRINCH, SAMUEL L                                                 $91,728.00        General               NO           01/11/2013
            250 N CRANBROOK RD                                                                 Unsecured
            BLOOMFIELD TWP, MI 48301
550         BLOOMY CONTROLS, INC.                                            $81,407.50        General               NO           01/11/2013
            ATTN JONATHAN P MURRAY, BES BUS UNIT MGR                                           Unsecured
            257 SIMARANO DRIVE
            MARLBOROUGH, MA 01752
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

551         BG ENTERPRISES LLC                                                $3,073.09        General               NO           01/11/2013
            BRADLEY ANTON GAFFKE                                                               Unsecured
            BRAD GAFFKE, PRESIDENT
            5147 HARVEY LAKE ROAD
            HIGHLAND, MI 48356
552         LARRY EDSON CONSULTING INC                                           $562.50       General               NO           01/11/2013
            ATTN LARRY EDSON, PRESIDENT                                                        Unsecured
            21880 GARFIELD ROAD
            NORTHVILLE, MI 48167
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

553         BASIC QUALITY SERVICES                                            $9,408.00        General               NO           01/11/2013
            PATRICIA BAYUS                                                                     Unsecured
            11755 DEER CREEK RUN
            PLYMOUTH, MI 48170
554         BJORK, PATRICIA R                                                 $8,780.00        General               NO           01/11/2013
            632 NORTHAM TERRACE                                                                Unsecured
            LADY LAKE, FL 32162
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

555         BOOTH, MICHAEL A                                                  $9,959.17        General               NO           01/11/2013
            18913 SEAVITT DRIVE                                                                Unsecured
            ALLEN PARK, MI 48101-1165
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                           Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 66 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 66 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                   Claim Amount         Class(es)        Unliquidated     Date Filed
556         GOLLAN, DIETMAR                                                        $0.00        Secured               YES         01/11/2013
            SANDDORNWEG 3
            HERFORD 32049
            GERMANY
                           Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                   OBJECTION TO CLAIMS AT DOCKET #1575.

557         SHAH, JAGDISH N                                                    $1,794.60        Unsecured             NO          01/11/2013
            6160 MUNGER ROAD                                                                    Priority
            YPSILANTI, MI 48197-9026
                           Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                   OBJECTION TO CLAIMS AT DOCKET #1575.

558         PRICEWATERHOUSE COOPERS CO LTD                                    $92,084.80        General               NO          01/11/2013
            ATTN: PRESIDENT / GENERAL COUNSEL                                                   Unsecured
            PO BOX 7247-8001
            PHILADELPHIA, PA 19170-8001
559         SUZHOU BENTENG SCIENCE&TECHNOLOGY CO LTD                          $26,401.48        General               NO          01/11/2013
            ATTN XIAOFEI ZHENG, SALES MGR                                                       Unsecured
            NO. 58 XINFA ROAD
            SUZHOU INDUSTRY PARK
            JIANGSU PROVINCE
            SUZHOU 215123
            CHINA
                           Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                   1323.

560         LITTLE, MARK M SR VP&CHIEF TECNOLOGY OFFICER                           $0.00        General               YES         01/11/2013
            GENERAL ELECTRIC GLOBAL RESEARCH CTR                                                Unsecured
            BLDG K1, ROOM 5A1
            ONE RESEARCH CIRCLE
            NISKAYUNA, NY 12309
561         AVL TEST SYSTEMS, INC                                              $6,120.00        General               NO          01/11/2013
            KERR RUSSELL AND WEBER PLC                                                          Unsecured
            P WARREN HUNT
            500 WOODWARD AVE STE 2500
            DETROIT, MI 48226
                           Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                   1003.

562         CISCO WEBEX, LLC                                                  $49,526.00        Administrative        NO          01/11/2013
            C/O BIALSON BERGEN & SCHWAB PC                                                      Priority
            LAWRENCE SCHWAB/THOMAS GAA ESQS
            2600 EL CAMINO REAL STE 300
            PALO ALTO, CA 94306
                           Additional Information: ALLOWED AS AN ADMINISTRATIVE CLAIM IN THE AMOUNT OF $6,949.62 AND AS A
                                                   GENERAL UNSECURED CLAIM IN THE AMOUNT OF $19,810.49

563         CHEUNG, SUK, ON HER OWN BEHALF&ON BEHALF                               $0.00        General               YES         01/11/2013
            OF A PUTATIVE CLASS                                                                 Unsecured
            C/O MILBERG LLP
            ATTN JENNIFER L YOUNG, ESQ
            ONE PENNSYLVANIA PLAZA
            NEW YORK, NY 10119
                           Additional Information: WITHDRAWN PER CLAIMANT'S NOTICE OF WITHDRAWAL AT DOCKET #1570 FILED
                                                   4.30.2013
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 67 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                             Page: 67 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated      Date Filed
564         SIERRA LIQUIDITY FUND, LLC AS ASSIGNEE                            $4,035.00        Administrative        NO           01/11/2013
            OF MEASUREMENT SPECIALTIES                                                         Priority
            ATTN JAMES S RILEY, PRESIDENT
            2699 WHITE ROAD, SUITE 255
            IRVINE, CA 92614
                         Transferee: SIERRA LIQUIDITY FUND, LLC
                                     ATTN J.S. RILEY, PRESIDENT
                                     2699 WHITE ROAD, STE 255
                                     IRVINE, CA 92604

565         SIERRA LIQUIDITY FUND, LLC AS ASSIGNEE                               $417.00       General               NO           01/11/2013
            OF K WAGE PAINTING                                                                 Unsecured
            ATTN JAMES S RILEY, PRESIDENT
            2699 WHITE ROAD, SUITE 255
            IRVINE, CA 92614
                         Transferee: SIERRA LIQUIDITY FUND, LLC
                                     ATTN J.S. RILEY, PRESIDENT
                                     2699 WHITE ROAD, STE 255
                                     IRVINE, CA 92604

                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

566         SIERRA LIQUIDITY FUND, LLC AS ASSIGNEE                               $750.00       General               NO           01/11/2013
            OF RUSSTECH ENGINEERING                                                            Unsecured
            ATTN JAMES S RILEY, PRESIDENT
            2699 WHITE ROAD, SUITE 255
            IRVINE, CA 92614
                         Transferee: SIERRA LIQUIDITY FUND, LLC
                                     ATTN J.S. RILEY, PRESIDENT
                                     2699 WHITE ROAD, STE 255
                                     IRVINE, CA 92604

567         FAIR HARBOR CAPITAL AS ASSIGNEE                                   $3,671.46        General               NO           01/11/2013
            OF SHING CHII CHANG INDUSTRIAL CO, LTD                                             Unsecured
            ATTN VICTOR KNOX, MEMBER
            PO BOX 237037
            NEW YORK, NY 10023
                         Transferee: FAIR HARBOR CAPITAL, LLC
                                     FREDRIC GLASS
                                     ANSONIA FINANCE STATION
                                     PO BOX 237037
                                     NEW YORK, NY 10023

568         FAIR HARBOR CAPITAL AS ASSIGNEE                                   $1,327.46        Administrative        NO           01/11/2013
            OF SHING CHII CHANG INDUSTRIAL CO, LTD                                             Priority
            ATTN VICTOR KNOX, MEMBER
            PO BOX 237037
            NEW YORK, NY 10023
                         Transferee: FAIR HARBOR CAPITAL, LLC
                                     FREDRIC GLASS
                                     ANSONIA FINANCE STATION
                                     PO BOX 237037
                                     NEW YORK, NY 10023

                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

569         LOUIE, JIMMIE HUNG KWAN                                               $99.00       General               NO           01/11/2013
            1852 CORINTH AVENUE, APT 19                                                        Unsecured
            LOS ANGELES, CA 90025-5577
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 68 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 68 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
570         LOUIE, JIMMIE HUNG KWAN                                              $99.00        General               NO          01/11/2013
            1852 CORINTH AVENUE, APT 19                                                        Unsecured
            LOS ANGELES, CA 90025-5577
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

571         BANC OF AMERICA LEASING & CAPITAL, LLC                           $45,373.30        General               NO          01/11/2013
            VERONIKA A RAGER, AVP, ACCT SPEC                                                   Unsecured
            2600 W BIG BEAVER ROAD
            TROY, MI 48084
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

572         KIDDE FENWAL, INC.                                                $8,453.88        General               NO          01/11/2013
            ATTN WALLACE REID, CREDIT ANALYST                                                  Unsecured
            400 MAIN STREET
            ASHLAND, MA 01721
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

573         JABIL CIRCUIT, INC..                                          $3,377,639.00        General               NO          01/11/2013
            C/O HOLLAND & KNIGHT, LLP                                                          Unsecured
            ATTN ROD ANDERSON, ESQ
            100 NORTH TAMPA STREET, SUITE 4100
            TAMPA , FL 33602
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

574         JABIL CIRCUIT, INC..                                            $666,257.11        Administrative        NO          01/11/2013
            C/O HOLLAND & KNIGHT, LLP                                                          Priority
            ATTN ROD ANDERSON, ESQ
            100 NORTH TAMPA STREET, SUITE 4100
            TAMPA , FL 33602
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

575         DAEWOO INTERNATIONAL CORPORATION                                $910,873.24        General               NO          01/11/2013
            ATTN DONGKUN CHO, SUPERVISOR                                                       Unsecured
            NON-FERROUS METAL III DIV.
            84-11 NAMDAEMUNNO, 5(0)-GA
            JUNG-GU
            SEOUL 100-753
            SOUTH KOREA
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

576         DAEWOO INTERNATIONAL CORPORATION                                $212,450.00        Administrative        NO          01/11/2013
            ATTN DONGKUN CHO, SUPERVISOR                                                       Priority
            NON-FERROUS METAL III DIV.
            84-11 NAMDAEMUNNO, 5(0)-GA
            JUNG-GU
            SEOUL 100-753
            SOUTH KOREA
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

577         SKADDEN ARPS SLATE MEAGHER & FLOM LLP                           $496,227.83        General               NO          01/11/2013
            DAVID M TURETSKY, ESQ                                                              Unsecured
            4 TIMES SQUARE
            NEW YORK, NY 10036
                           Case 12-12859-KJC           Doc 2523       Filed 04/25/19       Page 69 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 69 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount        Class(es)          Unliquidated   Date Filed
578         MORTON, CORY S                                                  $58,857.63       General                 NO        01/11/2013
            1002 JACKSON AVE, D                                                              Unsecured
            NEW ORLEANS, LA 70130
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

579         MORTON, MARLENE C                                               $96,560.09       General                 NO        01/11/2013
            3802 JOHNSON STREET                                                              Unsecured
            METAIRIE, LA 70001
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

580         MCCARTHY, JOHN                                                  $16,000.00       General                 NO        01/11/2013
            PO BOX 2794                                                                      Unsecured
            DANVILLE, CA 94526
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

581         DASSAULT SYSTEMES AMERICAS CORP                                  $2,881.02       General                 NO        01/11/2013
            ATTN TIMOTHY T ROQUE, SR COUNSEL                                                 Unsecured
            175 WYMAN STREET
            WALTHAM, MA 02451
582         BMW OF NORTH AMERICA, LLC                                    $1,278,200.00       General                 NO        01/11/2013
            C/O JAFFE RAITT HEUER & WEISS, PC                                                Unsecured
            RICHARD KRUGER, ESQ
            27777 FRANKLIN ROAD, SUITE 2500
            SOUTHFIELD, MI 48034
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $1,278,200.00 PER
                                                  ORDER APPROVING STIPULATION AT DOCKET #1788 FILED 6.10.2013.

583         LIN KUANG, KEH DR                                                $8,417.00       General                 NO        01/11/2013
            201 HOBSON DRIVE                                                                 Unsecured
            HOCKESSIN, DE 19707
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

584         BIBB, PAUL A SR                                                 $18,742.51       General                 NO        01/11/2013
            4356 MANDI AVENUE                                                                Unsecured
            LITTLE RIVER, SC 29566
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

585         STACEY, WILLIAM                                                $107,599.76       General                 NO        01/14/2013
            33 HOMESTEAD ROAD                                                                Unsecured
            LEDYARD, CT 06339
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

586         LIMBACH COMPANY LLC                                          $1,265,108.20       Multiple Classes        NO        01/14/2013
            ATTN SCOTT WRIGHT, ESQ. SR VP
            31 35TH STREET
            PITTBURGH, PA 15201
                          Additional Information: WITHDRAWN PER ORDER OF COURT AT DOCKET NO. 992 DTD 2.11.2013. NOTICE OF
                                                  WITHDRAWAL OF PROOF OF CLAIM FILED AT DOCKET NO. 1099 DTD 3.1.2013

587         CAPOBIANCO, MARIA R                                             $20,250.00       Unsecured               NO        01/14/2013
            70 HEMLOCK STREET                                                                Priority
            ARLINGTON, MA 02474
                          Additional Information: ALLOWED AT $11,725.00 AS A UNSECURED PRIORITY CLAIM AND $8,525.00 AS A
                                                  GENERAL UNSECURED CLAIM PER ORDER APPROVING STIPULATION AT DOCKET #1664
                                                  FILED 5.17.2013.
                           Case 12-12859-KJC            Doc 2523       Filed 04/25/19        Page 70 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 70 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
588         NAVISTAR INC                                                    $214,892.69        General               NO          01/14/2013
            FKA INT'L TRUCK & ENGINE CORP                                                      Unsecured
            STACEY L PRANGE, ESQ
            2701 NAVISTAR DR
            LISLE, IL 60532
589         IHI CORPORATION                                                 $282,346.95        General               NO          01/14/2013
            C/O WHITE & CASE LLP                                                               Unsecured
            ATTN ROBERTO KAMPFNER, ESQ
            633 WEST 5TH STREET, SUITE 1900
            LOS ANGELES, CA 90071
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $200,880.00 PER THE
                                                  3.12.2013 ORDER AUTHORIZING THE DEBTORS TO ENTER INTO A STIPULATION WITH
                                                  A123 SYSTEMS LLC AND IHI CORPORATION AT DOCKET #1199

590         WRAITH INDUSTRIES LLC                                                $179.80       General               NO          01/14/2013
            ALAN ARMSTRONG, MANAGING MEMBER                                                    Unsecured
            8 THOMAS DR
            TOLLAND, CT 06084
591         IFM EFECTOR USA                                                   $4,981.90        General               NO          01/14/2013
            IFM EFECTOR INC                                                                    Unsecured
            GAIL CURTI, SR A/R ADMIN
            782 SPRINGDALE DR
            EXTON, PA 19341
592         GOELLER, FREDERIC L                                                    $0.00       Secured               YES         01/14/2013
            16 BONNEAU ST
            N. ATTLEBORO, MA 02760
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

593         MONTGOMERY, GARNETT                                                  $880.98       General               NO          01/14/2013
            6810 TAYLORSVILLE ROAD                                                             Unsecured
            FISHERVILLE, KY 40023
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

594         KONICA MINOLTA BUSINESS SOLUTIONS USA INC                         $5,529.91        General               NO          01/14/2013
            LOSS MITIGATION                                                                    Unsecured
            ATTN FASEEH AHMAD
            3450 SUPERIOR COURT, UNIT 1
            OAKVILLE, ON L6L 0C4
            CANADA
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

595         CELGARD, LLC                                                         $533.67       General               NO          01/14/2013
            ATTN MITCHELL J PULWER, PRESIDENT                                                  Unsecured
            13800 SOUTH LAKE DRIVE
            CHARLOTTE, NC 28273
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

596         HONIGMAN MILLER SCHWARTZ AND COHN LLP                             $9,671.98        General               NO          01/14/2013
            JUDY B CALTON, ESQ, PARTNER                                                        Unsecured
            2290 FIRST NATIONAL BLDG
            660 WOODWARD AVE
            DETROIT, MI 48226
597         HANLEY, TIMOTHY                                                      $240.97       General               NO          01/14/2013
            18101 POINT LOOKOUT DR APT 150                                                     Unsecured
            HOUSTON, TX 77058-3576
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 71 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 71 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
598         SPI PRECISION (SUZHOU) CO, LTD                                    $6,662.87        General               NO          01/14/2013
            ATTN MICHAEL HO SOE CMUAN, GM                                                      Unsecured
            9 FU YANG INDUSTRIAL PARK
            FU YUAN ROAD
            SUZHOU XIANG CHENG DEVELOPMENT ZONE
            JIANGSU PROVINCE 215131
            CHINA
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

599         ICR, LLC                                                         $16,743.53        General               NO          01/14/2013
            ATTN EILEEN CARLSON, CONTROLLER                                                    Unsecured
            OR JOHN SORENSEN, COO
            761 MAIN AVE
            NORWALK, CT 06851
                         Transferee: JEFFERIES & COMPANY INC
                                     JEFFERIES HIGH YIELD HOLDINGS LLC
                                     JEFFERIES LEVERAGED CREDIT PRODUCTS
                                     LLC
                                     ANNA LOPICCOLO
                                     101 HUDSON ST, 11TH FL
                                     JERSEY CITY, NJ 07302

600         LIGHT TOWER FIBER LLC,                                           $20,138.98        General               NO          01/14/2013
            DBA LIGHTOWER FIBER NETWORKS                                                       Unsecured
            JOSEPH L HARRINGTON III
            80 CENTRAL ST
            BOXBOROUGH, MA 01719
601         HESSE, KURT                                                      $15,000.00        Unsecured             YES         01/14/2013
            PO BOX 759                                                                         Priority
            NOVI, MI 48376-0759
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

602         AMPHENOL-TUCHEL ELECTRONICS                                      $92,267.40        General               NO          01/14/2013
            ATTN MIKE MATUSIK, DIR, NA OPERATIONS                                              Unsecured
            6900 HAGGERTY ROAD
            CANTON, MI 48187
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

603         SIGNGRAPHIX INC                                                  $11,975.34        General               NO          01/14/2013
            WILLIAM R LUTZ III, PRESIDENT                                                      Unsecured
            MARK VINSTRA, DIR OF OPERATIONS
            39255 COUNTRY CLUB DR, STE B-35
            FARMINGTON HILLS, MI 48331-3490
604         SHAMBAUGH & SON L.P                                               $3,086.54        General               NO          01/14/2013
            FRANK FEICHTER, TREASURER                                                          Unsecured
            21661 MELROSE AVE
            SOUTHFIELD, MI 48075
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

605         EVER BANK COMMERCIAL FINANCE, INC                                $18,360.22        Administrative        NO          01/14/2013
            FNA US EXPRESS LEASING, INC                                                        Priority
            ANNETTE MCGOVERN, LIT RECOVERY MGR
            10 WATERVIEW BLVD
            PARSIPPANY, NJ 07054
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 72 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                            Page: 72 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount          Class(es)          Unliquidated   Date Filed
606         FOX, STEVEN                                                       $7,182.51        General                 NO        01/14/2013
            9915 CONNECTICUT AVENUE                                                            Unsecured
            KENSINGTON, MD 20895
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

607         HANOVER INSURANCE COMPANY                                     $7,000,000.00        Multiple Classes       YES        01/14/2013
            HANOVER INSURANCE GROUP
            C/O MCELROY DEUTSCH, ET AL
            ATTN GARY D BESSIER, ESQ
            300 DELAWARE AVE, SUITE 770
            WILMINGTON, DE 19801
                          Additional Information: WITHDRAWN IN ITS ENTIRETY PER ORDER AT DOCKET #2197 FILED 02.12.2014

608         LIBERTY MUTUAL INSURANCE COMPANY                                      $0.00        General                YES        01/14/2013
            M SKEARY, ASST VP & SR CORP COUNSEL                                                Unsecured
            175 BERKELEY ST., 7TH FL
            BOSTON, MA 02116
                          Additional Information: DISALLOWED IN ITS ENTIRETY AND WITHDRAWN PER AGREED STIPULATION OF
                                                  JANUARY 2014

609         WAUSAU BUSINESS INSURANCE COMPANY                                     $0.00        General                YES        01/14/2013
            MICHAEL SKEARY, ASST VP & SR CORP COUNSEL                                          Unsecured
            175 BERKELEY STREET, 7TH FLOOR
            BOSTON, MA 02116
                          Additional Information: DISALLOWED IN ITS ENTIRETY AND WITHDRAWN PER AGREED STIPULATION OF
                                                  JANUARY 2014

610         WAUSAU BUSINESS INSURANCE COMPANY                                     $0.00        General                YES        01/14/2013
            MICHAEL SKEARY, ASST VP & SR CORP COUNSEL                                          Unsecured
            175 BERKELEY STREET, 7TH FLOOR
            BOSTON, MA 02116
                          Additional Information: DISALLOWED IN ITS ENTIRETY AND WITHDRAWN PER AGREED STIPULATION OF
                                                  JANUARY 2014

611         WAUSAU BUSINESS INSURANCE COMPANY                                     $0.00        General                YES        01/14/2013
            MICHAEL SKEARY, ASST VP & SR CORP COUNSEL                                          Unsecured
            175 BERKELEY STREET, 7TH FLOOR
            BOSTON, MA 02116
                          Additional Information: DISALLOWED IN ITS ENTIRETY AND WITHDRAWN PER AGREED STIPULATION OF
                                                  JANUARY 2014

612         LIBERTY MUTUAL INSURANCE COMPANY                                      $0.00        General                YES        01/14/2013
            M SKEARY, ASST VP & SR CORP COUNSEL                                                Unsecured
            175 BERKELEY ST., 7TH FL
            BOSTON, MA 02116
                          Additional Information: DISALLOWED IN ITS ENTIRETY AND WITHDRAWN PER AGREED STIPULATION OF
                                                  JANUARY 2014

613         LIBERTY MUTUAL INSURANCE COMPANY                                      $0.00        General                YES        01/14/2013
            M SKEARY, ASST VP & SR CORP COUNSEL                                                Unsecured
            175 BERKELEY ST., 7TH FL
            BOSTON, MA 02116
                          Additional Information: DISALLOWED IN ITS ENTIRETY AND WITHDRAWN PER AGREED STIPULATION OF
                                                  JANUARY 2014
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 73 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 73 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
614         CRG FINANCIAL, LLC AS ASSIGNEE                                    $7,430.31        General               NO          01/14/2013
            OF SIGMA-ALDRICH CORP                                                              Unsecured
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

615         CRG FINANCIAL, LLC AS ASSIGNEE                                    $2,327.75        Administrative        NO          01/14/2013
            OF SIGMA-ALDRICH CORP                                                              Priority
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

616         CRG FINANCIAL, LLC AS ASSIGNEE                                   $65,439.37        General               NO          01/14/2013
            OF ISM                                                                             Unsecured
            ATTN ALLISON AXENROD
            100 UNION AVE, STE 240
            CRESSKILL, NJ 07626
                         Transferee: CRG FINANCIAL, LLC
                                     ALLISON & ROBERT AXENROD
                                     100 UNION AVE, STE 240
                                     CRESSKILL, NJ 07626

617         BERSKA, BARBARA                                                   $1,300.00        General               NO          01/14/2013
            1530 KEY BLVD APT 719                                                              Unsecured
            ARLINGTON, VA 22209-1539
                          Additional Information: RECLASSIFIED TO GENERAL UNSECURED PER THE ORDER SUSTAINING DEBTOR'S
                                                  SECOND OMNIBUS (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED
                                                  4.17.2013

618         BERSKA, BARBARA                                                   $1,300.00        General               NO          01/14/2013
            97 INMAN STREET, APT 1                                                             Unsecured
            CAMBRIDGE, MA 02139
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S THIRD OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2196 FILED 2.12.2014

619         GILLETTE COMPANY, THE                                                 $0.00        General               YES         01/14/2013
            BRIAN CORSTANJE, ASSOC GEN COUNSEL/DIRECTOR                                        Unsecured
            TECHNOLOGY DEVELOP-DURACELL R&D
            DURACELL TECHNOLOGY CENTER
            14 RESEARCH DRIVE
            BETHEL, CT 06801
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

620         PROCTOR & GAMBLE COMPANY, THE                                         $0.00        General               YES         01/14/2013
            BRIAN CORSTANJE, ASSOC GEN COUNSEL/DIRECTOR                                        Unsecured
            ONE PROCTOR & GAMBLE PLAZA
            CINCINNATI, OH 45202
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

621         ACIRON CONSULTING, INC.                                           $1,500.00        General               NO          01/14/2013
            PUNEET GANGAL, CEO                                                                 Unsecured
            678 MASSACHUSETTS AVE, STE 1002
            CAMBRIDGE, MA 02139
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 74 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 74 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
622         ACIRON CONSULTING, INC.                                          $16,650.00       General               NO         01/14/2013
            PUNEET GANGAL, CEO                                                                Unsecured
            678 MASSACHUSETTS AVE, STE 1002
            CAMBRIDGE, MA 02139
623         LIU, ZHENG                                                       $28,913.00       Administrative        NO         01/14/2013
            4475 LINKS COURT                                                                  Priority
            ANN ARBOR, MI 48108
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

624         LIQUIDITY SOLUTIONS, INC AS ASSIGNEE                              $6,520.00       General               NO         01/14/2013
            OF VARIAN MEDICAL SYSTEMS                                                         Unsecured
            ATTN MICHAEL HANDLER, AUTH SIG
            ONE UNIVERSITY PLAZA, SUITE 312
            HACKENSACK, NJ 07601
                         Transferee: LIQUIDITY SOLUTIONS INC.
                                     MICHAEL HANDLER
                                     ONE UNIVERSITY PLAZA, STE 312
                                     HACKENSACK, NJ 07601

625         CORRE OPPORTUNITIES FUND, LP AS ASSIGNEE                         $67,982.80       General               NO         01/14/2013
            OF ELECTRICAL COMPONENTS INTER'L INC                                              Unsecured
            ATTN ERIC SODERLUND, MANAGING PARTNER
            1370 AVENUE OF THE AMERICAS, 29TH FL
            NEW YORK, NY 10019
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     ATTN ERIC SODERLUND, MANAGING
                                     PARTNER
                                     1370 AVENUE OF THE AMERICAS, 29TH FL
                                     NEW YORK, NY 10019

                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

626         CORRE OPPORTUNITIES FUND, LP AS ASSIGNEE                         $12,907.60       Administrative        NO         01/14/2013
            OF ELECTRICAL COMPONENTS INTER'L INC                                              Priority
            ATTN ERIC SODERLUND, MANAGING PARTNER
            1370 AVENUE OF THE AMERICAS, 29TH FL
            NEW YORK, NY 10019
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     ATTN ERIC SODERLUND, MANAGING
                                     PARTNER
                                     1370 AVENUE OF THE AMERICAS, 29TH FL
                                     NEW YORK, NY 10019

                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

627         FISKER AUTOMOTIVE INC.                                       $48,666,474.00       General               YES        01/14/2013
            ATTN MATTHEW K PAROLY, ESQ                                                        Unsecured
            5515 E. EAST LAPALMA AVE
            ANAHEIM, CA 92807
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     ATTN ERIC SODERLUND, MANAGING
                                     PARTNER
                                     1370 AVENUE OF THE AMERICAS, 29TH FL
                                     NEW YORK, NY 10019

                          Additional Information: ALLOWED AT $15,000,000.00 PER ORDER APPROVING STIPULATION AT DOCKET #1467
                                                  FILED 4.17.2013
                           Case 12-12859-KJC             Doc 2523        Filed 04/25/19        Page 75 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                  Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                             Page: 75 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                   Claim Amount          Class(es)          Unliquidated   Date Filed
628         UNITED PARCEL SERVICES, INC                                         $2,778.41        General                 NO        01/14/2013
            C/O KING & SPALDING, LLP                                                             Unsecured
            ATTN JONATHAN W JORDAN, ESQ
            1180 PEACHTREE STREET
            ATLANTA, GA 30309
                          Additional Information: SATISFIED PER 1.24.2013 FIRST NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  885.

629         UPS GROUND FREIGHT, INC                                             $1,862.42        General                 NO        01/14/2013
            C/O KING & SPALDING, LLP                                                             Unsecured
            ATTN JONATHAN W JORDAN, ESQ
            1180 PEACHTREE STREET
            ATLANTA, GA 30309
                          Additional Information: SATISFIED PER 1.24.2013 FIRST NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  885.

630         UPS SUPPLY/CHAIN SOLUTIONS, INC                                   $118,417.02        General                 NO        01/14/2013
            ATTN TAX DEPT                                                                        Unsecured
            55 GLENLAKE PKWY NE
            ATLANTA, GA 30328
                          Additional Information: ALLOWED AT $100,536.54 PER STIPULATION OF 8.23.2013

631         UPS CUSTOMHOUSE BROKERAGE, INC                                      $9,966.14        General                 NO        01/14/2013
            C/O KING & SPALDING, LLP                                                             Unsecured
            ATTN JONATHAN W JORDAN, ESQ
            1180 PEACHTREE STREET
            ATLANTA, GA 30309
                          Additional Information: ALLOWED AT $9,966.14 PER STIPULATION OF 8.23.2013

632         MIMFORMS, LLC                                                     $181,189.25        General                 NO        01/14/2013
            ROB LINKE, MEMBER, SR MGR                                                            Unsecured
            50 WASHINGTON ST, 7TH FL
            SOUTH NORWALK, CT 06854
633         BAE SYSTEMS CONTROLS INC                                       $29,030,536.00        General                YES        01/14/2013
            STEVE TRICHKA, JENNIFER RANGER ESQ                                                   Unsecured
            1098 CLARK ST
            ENDICOTT, NY 13760
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

634         SHEPARD, SCOT                                                       $2,819.46        General                 NO        01/14/2013
            9316 LUCIELLE LANE                                                                   Unsecured
            CHAPEL HILL, NC 27516-8222
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

635         AUWAHI WIND ENERGY, LLC                                                 $0.00        Multiple Classes       YES        01/14/2013
            C/O NOSSAMAN, LLP
            ATTN ALLAN H ICKOWITZ, ESQ
            777 S FIGUEROA STREET, 34TH FL
            LOS ANGELES, CA 90017
                          Additional Information: DISALLOWED PER 4.2.2013 ORDER APPROVING STIPULATION AT DOCKET #1339

636         CREATIVE TECHNIQUES INC                                           $175,000.00        General                 NO        01/14/2013
            ROBERT NYGUIST, CFO                                                                  Unsecured
            200 NORTHPOINTE DR
            ORION, MI 48359
637         BOGGS, STEVEN CRAIG                                                $24,150.00        General                 NO        01/14/2013
            767 CAUDILL ROAD                                                                     Unsecured
            CHAPMANVILLE, WV 25508
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                          Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 76 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 76 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)        Unliquidated    Date Filed
638         TEDESCO, TIMOTHY P                                                $3,303.96       Unsecured             NO         01/14/2013
            127A 52ND STREET                                                                  Priority
            HOLMES BEACH, FL 34217
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

639         LUKASIK, REG                                                         $685.50      Administrative        NO         01/14/2013
            11 DESCHAMPS COURT                                                                Priority
            ST ALBERT, AB T8N 5V7
            CANADA
640         LOVE, JEFFREY WADE                                                $9,905.01       General               NO         01/14/2013
            1140 HARTIG DRIVE                                                                 Unsecured
            DELTA, CO 81416
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

641         VOLKMANN INC                                                      $5,735.00       General               NO         01/14/2013
            NICHOLAS R HAYES, PRESIDENT                                                       Unsecured
            3855 SYLON BLVD
            HAINESPORT, NJ 08036
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

642         SUZHOU BOAMAX TECHNOLOGIES GRP CO, LTD                           $60,789.00       Administrative        NO         01/14/2013
            JACK DONG, PROJECT MGR                                                            Priority
            NO. 10 XINTING ROAD
            XUSHUGUAN ECONOMIC DEVELOPMENT ZONE
            SUZHOU HIGH & NEW DISTRICT
            JIANGSU PROVINCE 215151
            CHINA
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

643         PEREZ, OSCAR                                                      $1,187.00       Unsecured             NO         01/14/2013
            2226 DIAMOUNDVILLE COURT                                                          Priority
            HENDERSON, NV 89052
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

644         SARGENT, SCOTT G                                                 $54,400.00       General               NO         01/14/2013
            3825 STANFORD DR                                                                  Unsecured
            CUMMING, GA 30041
645         ELCOM COMPANY (ELCOM CO., LTD)                                  $145,600.00       Administrative        NO         01/14/2013
            ATTN KT KIM, CEO & PRESIDENT                                                      Priority
            85 CHEOMDANSANEOP 3-RO
            DAESOWON-MYEON
            CHUNJU-SI, CHUNGBUK 380-871
            SOUTH KOREA
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

646         BURGER, RYAN T                                                   $14,250.00       Unsecured             NO         01/14/2013
            405 SUNSET SPRINGS LN                                                             Priority
            SPARKS, NV 89441
                          Additional Information: ALLOWED AT $11,725.00 AS A UNSECURED PRIORITY CLAIM AND $2,525.00 AS A
                                                  GENERAL UNSECURED CLAIM PER ORDER APPROVING STIPULATION AT DOCKET #1665
                                                  FILED 5.17.2013.
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 77 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                            Page: 77 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated      Date Filed
647         SMITH ELECTRIC VEHICLES CORP.                                  $8,334,624.00       General               NO           01/14/2013
            ROBERT W SCHULLER, GEN COUNSEL                                                     Unsecured
            12200 N.W. AMBASSADOR DR STE 326
            KANSAS CITY, MO 64163
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

648         CARRIER CORPORATION                                              $22,425.44        General               NO           01/14/2013
            ATTN AMY HERBERT                                                                   Unsecured
            BLDG TR-5
            PO BOX 4808
            SYRACUSE, NY 13221
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

649         YOUNG, TIMOTHY P                                                 $53,306.81        General               NO           01/14/2013
            11381 FAWN VALLEY TRAIL                                                            Unsecured
            FENTON, MI 48430
650         IMPACT CLEAN POWER TECHNOLOGY SA                                 $36,330.00        General               NO           01/14/2013
            C/O HOLLEY & MENKER, PA                                                            Unsecured
            ATTN JAMES R MENKER, ESQ
            60 OCEAN BLVD, SUITE 3
            ATLANTIC BEACH, FL 32233
651         EISEN, MYNDE S                                                    $2,690.58        General               NO           01/14/2013
            PO BOX 630749                                                                      Unsecured
            HOUSTON, TX 77263
                          Additional Information: DISALLOWED PER 2.25.2013 ORDER SUSTAINING DEBTORS' FIRST OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET NO. 1075.

652         UP2GO INTERNATIONAL LLC                                          $47,688.33        General               NO           01/14/2013
            C/O KERR RUSSELL AND WEBER, PLC                                                    Unsecured
            ATTN JOHN GATTI, ESQ
            500 WOODWARD AVE, SUITE 2500
            DETROIT, MI 48226
                         Transferee: ASM SIP, LP
                                     C/O ASM CAPITAL, AS ASSIGNEE
                                     ATTN: ADAM S. MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

653         ORACLE AMERICA INC, SUCCESSOR TO                                  $2,704.80        General               NO           01/14/2013
            ORACLE USA, INC. & ORACLE CORP                                                     Unsecured
            C/O BUCHALTER NEMER, PC
            ATTN SHAWN M CHRISTIANSON, ESQ
            55 SECOND STREET, 17TH FL
            SAN FRANCISCO, CA 94105
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

654         TREOFAN GERMANY GMBH & CO. KG                                         $0.00        General               YES          01/14/2013
            BORIS TRAUTMANN, GEN COUNSEL                                                       Unsecured
            AM PRIME PARC 17
            RAUNHEIM 65479
            GERMANY
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 78 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 78 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
655         DAIMLER PURCHASING COORDINATION CORP.                            $99,696.00        General               NO          01/14/2013
            C/O WARNER NORCROSS & JUDD LLP                                                     Unsecured
            STEPHEN B GROW, ESQ
            111 LYON ST NW STE 900
            GRAND RAPIDS, MI 49503
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $99,696.00 PER
                                                  AGREED STIPULATION

656         AEROVIRONMENT, INC.                                              $53,750.00        General               NO          01/14/2013
            ATTN CAROL DECK, SR LEGAL COUNSEL                                                  Unsecured
            181 W. HUNTINGTON, STE 202
            MONROVIA, CA 91016
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $82,467.00 PER
                                                  5.30.2013 ORDER APPROVING STIPULATION AT DOCKET #1743

657         JACOBS, PAUL                                                          $0.00        General               YES         01/14/2013
            C/O QUALCOMM INCORPORATED                                                          Unsecured
            5775 MOREHOUSE DR
            N-1010G
            SAN DIEGO, CA 92121
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

658         NIAGARA THERMAL PRODUCTS LLC                                     $83,423.00        General               NO          01/14/2013
            C/O HODGSON RUSS, LLP                                                              Unsecured
            ATTN JAMES C THOMAN, ESQ
            140 PEARL STREET
            BUFFALO, NY 14202
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

659         NIAGARA THERMAL PRODUCTS LLC                                     $12,461.00        Administrative        NO          01/14/2013
            C/O HODGSON RUSS, LLP                                                              Priority
            ATTN JAMES C THOMAN, ESQ
            140 PEARL STREET
            BUFFALO, NY 14202
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

660         DELPHI AUTOMOTIVE SYSTEMS, LLC                                    $8,303.12        Administrative        NO          01/14/2013
            DELPI PACKARD ELEC/ARCHITECTURE DIVS                                               Priority
            ATTN PAMELA J NEWTON, SR LEGAL ASST
            5725 DELPHI DRIVE
            M/C 483-400-554
            TROY , MI 48098
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

661         COWIN, ANDREW                                                         $0.00        General               YES         01/14/2013
            668 FOXWOOD TRAIL                                                                  Unsecured
            PICKERING, ON L1V 3X8
            CANADA
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

662         BENJAMIN, SHAFIK                                                      $0.00        General               YES         01/14/2013
            200 ROBERT SPECK PKWY, STE 1802                                                    Unsecured
            MISSISSAUGA, ON L4Z 1S3
            CANADA
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                          Case 12-12859-KJC            Doc 2523       Filed 04/25/19       Page 79 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                            Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                        Page: 79 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount        Class(es)        Unliquidated   Date Filed
663         FURLAN, ROBERT M                                                 $4,000.00       General               NO        01/14/2013
            3031 WINDBRIDGE OAKS DRIVE                                                       Unsecured
            PALM HARBOR, FL 34684
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

664         BHALLA, PARMESH                                                        $0.00     General               YES       01/14/2013
            6546 W CHESTER ROAD                                                              Unsecured
            GLENDALE, AZ 85310
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

665         KERSCHNER, JEFF                                                 $12,441.50       General               NO        01/14/2013
            60535 HIGHWAY 20                                                                 Unsecured
            MARBLEMOUNT, WA 98267
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

666         ERICKSON, KATHLEEN                                                   $675.50     General               NO        01/14/2013
            727 14TH AVE                                                                     Unsecured
            WEST FARGO, ND 58078
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

667         PAULK, JIMMY R                                                   $4,975.69       General               NO        01/14/2013
            1020 WEST MCNEESE, APT 8H                                                        Unsecured
            LAKE CHARLES, LA 70605-5405
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

668         CHURNET, HABTE GIORGIS                                           $9,159.35       Secured               NO        01/14/2013
            1212 ALTAMONT ROAD
            CHATTANOOGA, TN 37415
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

669         CONSUMER RESEARCH BUREAU, INC                                   $15,810.00       Administrative        NO        01/14/2013
            ATTN RICHARD FORESTA, PRESIDENT                                                  Priority
            15154 GOLDEN WEST CIRCLE
            WESTMINSTER, CA 92683
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

670         HAWKINS, WILLIAM & LISA, JULY 2007 TRUST                               $0.00     General               YES       01/14/2013
            C/O UECKER & ASSOCIATES, INC                                                     Unsecured
            ATTN SUSAN L UECKER, LIQ TRUSTEE
            100 PINE STREET, SUITE 475
            SAN FRANCISCO, CA 94111
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

671         TOCHER, SHELLEY                                                        $0.00     General               YES       01/14/2013
            54 ADELE CT                                                                      Unsecured
            HAMILTON, ON L9B 2P8
            CANADA
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 80 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 80 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated    Date Filed
672         METAL WORKS INC                                                  $46,425.84        General                NO        01/15/2013
            FREDERICK H PIERCE, PRESIDENT                                                      Unsecured
            24 INDUSTRIAL DR
            LONDONDERRY, NH 03053
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

673         AVNET, INC                                                       $49,906.45        General                NO        01/15/2013
            BETH THOMPSON, COLL COORD                                                          Unsecured
            5400 PRAIRIE STONE PKWY
            HOFFMAN ESTATES, IL 60192
674         LOGGHE STAMPING COMPANY                                           $4,900.00        General                NO        01/15/2013
            HOWARD DEHRING, VP                                                                 Unsecured
            16711 THIRTEEN MILE RD
            FRASER, MI 48026
675         KELLEY, WILLIAM M                                                      $0.00       General                YES       01/15/2013
            535 GRADYVILLE ROAD, APT W 114                                                     Unsecured
            NEWTOWN SQUARE, PA 19073
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

676         SCHWAMMBERGER, TORSTEN                                                 $0.00       General                YES       01/15/2013
            AM BAHNHOF 1                                                                       Unsecured
            BINAU D-74862
            GERMANY
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

677         HOWARD, STEVEN                                                        $80.00       Administrative         NO        01/15/2013
            2920 DOUGLAS STREET                                                                Priority
            ANDERSON, CA 96007
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S SECOND OMNIBUS
                                                  (SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1468 FILED 4.17.2013

678         CHECCHIA, LARRY & MARIA                                                $0.00       General                YES       01/15/2013
            6 DARTMOUTH LANE                                                                   Unsecured
            BROOMALL, PA 19008
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

679         BORN, BERTRAND                                                       $352.00       General                NO        01/15/2013
            EPPSTEINER STR 44                                                                  Unsecured
            FRANKFURT 60323
            GERMANY
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

680         GIANLUCA, BUONAROTI                                               $5,281.74        General                NO        01/15/2013
            VIA PADRINI NR 14                                                                  Unsecured
            INVORIO NO 28045
            ITALY
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

681         AITTAMA, JOHN                                                     $9,390.64        General                YES       01/15/2013
            21621 DIXBORO RD                                                                   Unsecured
            SOUTH LYON, MI 48178
                           Case 12-12859-KJC            Doc 2523       Filed 04/25/19        Page 81 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 81 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
682         REUBEN, BEN                                                      $65,770.22        General               NO          01/15/2013
            101 SETON WAY                                                                      Unsecured
            SANTA CRUZ, CA 95060
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

683         JEUTTER, ROLAND                                                  $77,490.00        General               NO          01/15/2013
            WENGERTGASSE 20                                                                    Unsecured
            LEONBERG D-71229
            GERMANY
684         STEUER, CARSTEN                                                   $4,752.00        General               NO          01/15/2013
            AUF DER GRUB 2                                                                     Unsecured
            MANDEL 55595
            GERMANY
685         HANISCH, MARC OLIVER                                             $16,200.00        General               NO          01/15/2013
            BISMARCKSTRASSE 14                                                                 Unsecured
            SINDELFINGEN, BADEN-WURTTEMBERG 71069
            GERMANY
686         ASM CAPITAL, LP, ASSIGNEE                                        $11,720.00        General               NO          01/10/2013
            OF VRSI                                                                            Unsecured
            DOUG WOLF, GEN'L COUNSEL
            ADAMS MOSKOWITZ
            7600 JERICHO TURNPIKE, STE 302
            WOODBURY, NY 11797
                         Transferee: ASM CAPITAL, LP
                                     ADAM S MOSKOWITZ
                                     7600 JERICHO TURNPIKE, STE 302
                                     WOODBURY, NY 11797

687         AEROTEK INC                                                     $236,548.73        General               NO          01/11/2013
            ATTN JULIE HASSENPLUG                                                              Unsecured
            7301 PARKWAY DRIVE
            HANOVER, MD 21076
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

688         HUESEYIN AUTUERU (HERR)                                               $0.00        General               YES         01/14/2013
            SAARSTR 20                                                                         Unsecured
            DUISBURG 67058
            GERMANY
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

689         COUNTY OF ST LOUIS, MO                                            $3,449.97        Unsecured             NO          01/14/2013
            COLLECTOR OF REVENUE                                                               Priority
            41 S CENTRAL AVE
            SAINT LOUIS, MO 63105
690         ASM CAPITAL, LP, ASSIGNEE                                       $138,423.88        General               NO          01/14/2013
            OF THE MINACS GROUP (USA),                                                         Unsecured
            DOUG WOLF, GEN'L COUNSEL
            ADAM MOSKOWITZ
            7600 JERICHO TURNPIKE, STE 302
            WOODBURY, NY 11797
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     C/O FARALLON CAPITAL MANAGEMENT, LLC
                                     ATTN MICHAEL LIM
                                     ONE MARITIME PLAZA, STE 2100
                                     SAN FRANCISCO, CA 94111

                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $138,423.88 PER
                                                  5.30.2013 ORDER APPROVING STIPULATION AT DOCKET #1744
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 82 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                            Page: 82 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount           Class(es)        Unliquidated   Date Filed
691         NATIONAL GRID                                                    $22,416.45          General               NO        01/14/2013
            SCOTT DAVISON, ACCTS PROCESSING                                                      Unsecured
            300 ERIE BLVD, WEST
            SYRACUSE, NY 13202
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S THIRD OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2196 FILED 2.12.2014

692         CORPORATE TAX GROUP LLC                                           $3,599.90          General               NO        01/16/2013
            ATTN JASON DILLON, PARTNER                                                           Unsecured
            220 FORBES ROAD, SUITE 209
            BRAINTREE, MA 02184
693         CLAYMAN, MORRIS                                                  $15,809.00          General               NO        01/16/2013
            5945 ROYAL ISLES BLVD                                                                Unsecured
            BOYNTON BEACH, FL 33437
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

694         DANIEL J. EDELMAN, INC                                           $46,800.00          General               NO        01/16/2013
            ATTN RAQUEL SOTO, A/R SUPV                                                           Unsecured
            OR VICTOR A MALANGA, CFO
            200 EAST RANDOLPH STREET
            CHICAGO, IL 60601
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     ATTN ERIC SODERLUND, MANAGING
                                     PARTNER
                                     1370 AVENUE OF THE AMERICAS, 29TH FL
                                     NEW YORK, NY 10019

                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

695         FITZGERALD LAKEFOREST MOTORS INC                                  $2,224.35          General               NO        01/16/2013
            JANET R KLINGER, OFFICE MGR                                                          Unsecured
            907 N FREDERICK AVE
            GAITHERSBURG, MD 20879
696         DUDA, KRYSTYNA                                                    $2,800.00          Administrative        NO        01/16/2013
            689 CRAVEN ROAD                                                                      Priority
            ONTARIO M4L 2Z7
            CANADA
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

697         NEAL, CHARLES, R                                                 $29,065.73          General               NO        01/16/2013
            12859 WOODGROVE DRIVE                                                                Unsecured
            SOUTH LYON, MI 48178
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

698         INTERNAL REVENUE SERVICE                                         $73,502.80          Unsecured             NO        01/17/2013
            DEPARTMENT OF TREASURY                                                               Priority
            PO BOX 7346
            PHILADELPHIA, PA 19101-7346
                          Additional Information: WITHDRAWN PER CLAIMANT'S LETTER OF 2.05.2013

699         SAGEVIEW ADVISORY GROUP LLC                                      $20,000.00          General               NO        01/17/2013
            MARK HENDRICKSON, CFO                                                                Unsecured
            1920 MAIN ST, STE 800
            IRVINE, CA 92614
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 83 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 83 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
700         SCHEMBRI, DAVID & KATHY                                          $18,554.00        General               NO          01/17/2013
            71 HERITAGE ESTATE DRIVE                                                           Unsecured
            RR#1
            CARRYING PLACE, ON K0K 1L0
            CANADA
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

701         E&R INDUSTRIAL SALES INC                                          $3,315.42        General               NO          01/17/2013
            RICK KISBANY, CONTROLLER                                                           Unsecured
            40800 ENTERPRISE DR
            STERLING HEIGHTS, MI 48314
702         FEHRENBACHER, CHRISTOPH                                          $17,280.00        General               NO          01/17/2013
            KREMMLERSTRASSE 4                                                                  Unsecured
            STUTTGART 70597
            GERMANY
703         SALANI, JOSEPH L                                                 $25,000.00        General               NO          01/17/2013
            4568 RUE DE CAROLYN                                                                Unsecured
            OXFORD, MI 48370
704         BODEK, MENDAL & HENDY                                                 $0.00        General               YES         01/17/2013
            1303 53RD STREET, PMB 239                                                          Unsecured
            BROOKLYN, NY 11219-3823
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

705         MCKENZIE, BRYAN                                                  $18,091.76        Administrative        NO          01/17/2013
            14667 BRADDOCK OAK DRIVE                                                           Priority
            ORLANDO, FL 32837
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

706         KILIANEK, ROBERT                                                  $1,000.00        Administrative        NO          01/17/2013
            3210 OTTAWA COURT                                                                  Priority
            MELBOURNE, FL 32935-4644
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

707         TRUTKEN, KARL-HEINZ                                                   $0.00        General               YES         01/17/2013
            ROHRKAMP 84                                                                        Unsecured
            SENDEN 48308
            GERMANY
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

708         PLAINFIELD PIXLEY RICHARDS, INC.                                 $74,666.67        General               NO          01/18/2013
            ATTN: JONATHAN SOUCY, CEO                                                          Unsecured
            9 COLLINS AVENUE
            PLYMOUTH, MA 02360
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

709         RIKER, HARRY & ANGELA                                             $3,957.50        Administrative        NO          01/18/2013
            39 ROSS COURT                                                                      Priority
            MALVERNE, NY 11565
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

710         VOMENICI, RAY B                                                   $1,199.99        Secured               NO          01/18/2013
            7804 SOUTH 135TH STREET
            SEATTLE, WA 98178-5152
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19       Page 84 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                             Page: 84 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated    Date Filed
711         NEW PIG CORPORATION                                               $2,622.73        General                 NO         01/18/2013
            ATTN REBECCA W COWAN OR A/R DEPT                                                   Unsecured
            ONE PORK AVENUE
            TIPTON, PA 16684
                         Transferee: TANNOR PARTNERS CREDIT FUND, LP
                                     ROBERT J TANNOR, GP
                                     555 THEODORE FREMD AVE, STE C209
                                     RYE, NY 10580

712         DAHL TAYLOR AND ASSOCIATES CONSTRUCTORS INC                      $85,750.41        General                 NO         01/10/2013
            QUANG DUY VU, PRESIDENT                                                            Unsecured
            2960 DAIMLER ST
            SANTA ANA, CA 92705-5824
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

713         DAHL TAYLOR AND ASSOCIATES CONSTRUCTORS INC                      $85,750.41        General                 NO         01/10/2013
            QUANG DUY VU, PRESIDENT                                                            Unsecured
            2960 DAIMLER ST
            SANTA ANA, CA 92705-5824
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

714         SONAR CREDIT PARTNERS II, LLC, ASSIGNEE                           $4,250.00        Administrative          NO         01/22/2013
            OF COGNEX CORPORATION                                                              Priority
            ATTN MICHAEL GOLDBERG, PRESIDENT
            PO BOX 727
            ARMONK, NY 10504
                         Transferee: SONAR CREDIT PARTNERS II, LLC
                                     MICHAEL GOLDBERG
                                     PO BOX 727
                                     ARMONK, NY 10504

715         BIZLINK TECHNOLOGY INC                                           $31,737.37        General                 NO         01/22/2013
            ATTN YVONNE WANG, VP OF FINANCE                                                    Unsecured
            3400 GATEWAY BLVD
            FREMONT, CA 94538
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

716         BUJAN, FRANK JR                                                   $1,752.00        Unsecured               NO         01/22/2013
            13131 HIDDEN VALLEY DRIVE                                                          Priority
            HOMER GLEN, IL 60491
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

717         MISUMI USA INC                                                       $522.30       General                 NO         01/22/2013
            ATTN KIYOKO RINKEMA, A/R                                                           Unsecured
            1717 PENNY LANE, SUITE 200
            SCHAUMBURG, IL 60173
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

718         GERDEMANN, BERND                                                 $16,529.00        Multiple Classes        NO         01/22/2013
            PAPPELWEG 20
            ROSRATH 51503
            GERMANY
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19       Page 85 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                             Page: 85 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated      Date Filed
719         HOLL, NIELS                                                      $18,176.00        General               NO           01/22/2013
            LM GRUNEN WINKEL 1                                                                 Unsecured
            ULM 89077
            GERMANY
720         BRAIME, IAN                                                      $16,128.00        General               NO           01/23/2013
            27 REGENCY POINT                                                                   Unsecured
            RADCLIFFE ROAD
            WEST BRIDGFORD NG2 5HG
            UNITED KINGDOM
721         BASKARAN, S                                                           $0.00        General               NO           01/25/2013
            114 RAPPORT DRIVE                                                                  Unsecured
            CARY, NC 27519
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

722         RAE, CHRISTOPHER J                                               $10,925.40        General               NO           01/28/2013
            1114 CLYDE AVE                                                                     Unsecured
            OTTAWA, ON K2C 1Y2
            CANADA
723         CANDIDATE MANAGER US INC                                         $10,089.66        Administrative        NO           01/28/2013
            ATTN NIGEL BOLGER, FINANCIAL CONTROLLER                                            Priority
            1ST FLOOR, SOUTH BLOCK
            THE MALTHOUSE, GRAND CANAL QUAY
            DUBLIN 2
            IRELAND
                          Additional Information: SATISFIED PER 2.11.2013 SECOND NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1003.

724         KLANK, ANGELA                                                    $24,830.31        General               NO           01/28/2013
            855 VILLAGE PINE                                                                   Unsecured
            ORTONVILLE, MI 48462
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

725         BUJAN, FRANK JR                                                   $1,752.00        Unsecured             NO           01/28/2013
            13131 HIDDEN VALLEY DRIVE                                                          Priority
            HOMER GLEN, IL 60491
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FOURTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1469 FILED 4.17.2013

726         POSITIVE MANAGEMENT LEADERSHIP INC                                $3,430.64        General               NO           01/29/2013
            TERRANCE C DUNN, JR, PRESIDENT                                                     Unsecured
            720 MONTAGUE AVE
            PMB 371
            GREENWOOD, SC 29649
727         DANTCO MIXERS CORPORATION                                         $9,987.50        General               NO           02/04/2013
            MICHAEL A DANTUONO, PRES                                                           Unsecured
            9 OAK ST
            PATERSON, NJ 07501
728         KEYENCE CORP. OF AMERICA                                          $8,038.00        General               NO           02/04/2013
            ATTN CULLAN FOOTE, SR CREDIT ANALYST                                               Unsecured
            DEPT. LA 22198
            PASADENA, CA 91185-2198
729         RAE, CHRISTOPHER J                                               $10,925.40        General               NO           02/07/2013
            1114 CLYDE AVE                                                                     Unsecured
            OTTAWA, ON K2C 1Y2
            CANADA
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 86 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 86 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
730         TENOR SPECIAL SITUATIONS FUND LP                                $137,931.00        General               YES         02/07/2013
            C/O TENOR CAPITAL MANAGEMENT COMPANY LP                                            Unsecured
            DAVID KOCHAV - WAQAS KHATRI
            1180 AVENUE OF AMERICAS, SUITE 1940
            NEW YORK, NY 10036
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $110,620.00 PER
                                                  ORDER AT DOCKET 1899 FILED 7.11.2013

731         ARIA OPPORTUNITY FUND, LTD                                       $51,724.16        General               YES         02/07/2013
            C/O TENOR CAPITAL MANAGEMENT COMPANY LP                                            Unsecured
            DAVID KOCHAV - WAQAS KHATRI
            1180 AVENUE OF AMERICAS, SUITE 1940
            NEW YORK, NY 10036
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $41,483.00 PER
                                                  ORDER AT DOCKET 1899 FILED 7.11.2013

732         PARSOON SPECIAL SITUATION, LTD                                  $172,413.79        General               YES         02/07/2013
            C/O TENOR CAPITAL MANAGEMENT COMPANY LP                                            Unsecured
            DAVID KOCHAV - WAQAS KHATRI
            1180 AVENUE OF AMERICAS, SUITE 1940
            NEW YORK, NY 10036
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $138,276.00 PER
                                                  ORDER AT DOCKET 1899 FILED 7.11.2013

733         TENOR OPPORTUNITY MASTER FUND, LTD                              $155,172.40        General               YES         02/07/2013
            C/O TENOR CAPITAL MANAGEMENT COMPANY LP                                            Unsecured
            DAVID KOCHAV - WAQAS KHATRI
            1180 AVENUE OF AMERICAS, SUITE 1940
            NEW YORK, NY 10036
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $124,448.00 PER
                                                  ORDER AT DOCKET 1899 FILED 7.11.2013

734         MAMANDUR, CHETTY                                                  $9,522.70        General               NO          02/08/2013
            PO BOX 26175                                                                       Unsecured
            SAN FRANCISCO, CA 94126
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

735         BAND-IT-IDEX, INC.                                                $5,332.00        General               NO          02/11/2013
            ATTN JANIS ADAMS, A/R SPEC                                                         Unsecured
            OR BLAINE BROWERS, VP FINANCE
            4799 DAHLIA STREET
            DENVER, CO 80216
                         Transferee: FAIR LIQUIDITY PARTNERS, LLC
                                     MAYA KRISH
                                     1777 SARATOGA AVE, #106
                                     SAN JOSE, CA 95129

736         UNIVERSITY OF MICHIGAN BOARD OF REGENTS                           $3,099.25        General               NO          02/11/2013
            OFFICE OF THE VP & GENL COUNSEL                                                    Unsecured
            ATTN DEBRA A KOWICH, ESQ
            503 THOMPSON STREET, #5010
            ANN ARBOR, MI 48109-1340
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

737         WD MATTHEWS MACHINERY CO                                          $2,587.19        General               NO          02/11/2013
            DENNIS LAWLER CREDIT MGR                                                           Unsecured
            901 CENTER ST
            AUBURN, ME 04210
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 87 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                           Page: 87 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount          Class(es)        Unliquidated    Date Filed
738         CROWN EQUIPMENT CORPORATION                                     $153,475.12         General               NO         02/11/2013
            RODNEY J HINDERS                                                                    Unsecured
            ROBERT G HANSEMAN, ATTY & AGENT
            40 SOUTH WASHINGTON STREET
            NEW BREMEN, OH 45869
739         FISKER AUTOMOTIVE INC.                                       $91,200,000.00         General               NO         02/13/2013
            ATTN MATTHEW K PAROLY, ESQ                                                          Unsecured
            5515 E. EAST LAPALMA AVE
            ANAHEIM, CA 92807
                          Additional Information: DISALLOWED IN ITS ENTIRETLY PER ORDER APPROVING STIPULATION AT DOCKET
                                                  #1467 FILED 4.17.2013

740         BOEHMS, JOE F                                                     $5,867.95         General               NO         02/14/2013
            3417 LEATHERWOOD ROAD                                                               Unsecured
            WILLIAMSPORT, TN 38487
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

741         DAEWOO INTERNATIONAL (AMERICA) INC                              $212,450.00         Administrative        NO         02/15/2013
            ATTN SANG CHUL SHIN, CFO                                                            Priority
            300 FRANK W. BURR BLVD, #23
            TEANECK, NJ 07666
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

742         MILLS, RICKY                                                     $10,705.98         General               NO         02/19/2013
            1718 WOODPOND WAY                                                                   Unsecured
            LUTZ, FL 33559
743         JOHNSON, JAMES                                                   $72,000.00         Unsecured             NO         02/19/2013
            1320 COUNTRYSIDE MANOR PL                                                           Priority
            CHESTERFIELD, MO 63005
                          Additional Information: ALLOWED AT $11,725.00 AS A UNSECURED PRIORITY CLAIM AND $42,275.00 AS A
                                                  GENERAL UNSECURED CLAIM PER ORDER APPROVING STIPULATION AT DOCKET #1711
                                                  FILED 5.24.2013.

744         JOHNSON, RICHARD J                                               $63,654.00         Unsecured             NO         02/19/2013
            1154 GREYSTONE MANOR PARKWAY                                                        Priority
            CHESTERFIELD, MO 63005
                          Additional Information: ALLOWED AT $11,725.00 AS A UNSECURED PRIORITY CLAIM AND $36,015.00 AS A
                                                  GENERAL UNSECURED CLAIM PER ORDER APPROVING STIPULATION AT DOCKET #1703
                                                  FILED 5.22.2013.

745         INTERNATIONAL COIL INC                                           $11,662.00         General               NO         02/21/2013
            JORGE V MACHADINHO                                                                  Unsecured
            15 JONATHAN DR, UNIT 1
            BROCKTON, MA 02301
746         ELECTRO RENT CORPORATION                                             $635.28        General               NO         02/20/2013
            DAWNANN W SPITTLE, ASST MGR                                                         Unsecured
            6060 SEPULVEDA BLVD
            VAN NUYS, CA 91411-2512
747         DINON, MATT                                                       $9,600.00         General               NO         02/25/2013
            PO BOX 468                                                                          Unsecured
            CRAIG, AK 99921
                          Additional Information: WITHDRAWN PER CLAIMANT'S EMAIL OF 8.24.2013

748         NES EQUIPMENT SERVICES CORPORATION                                $6,835.00         General               NO         02/25/2013
            P SONG, CREDIT ANALYST                                                              Unsecured
            PO BOX 8500-1226
            PHILADELPHIA, PA 19178-1226
                          Case 12-12859-KJC             Doc 2523        Filed 04/25/19        Page 88 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                            Page: 88 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount          Class(es)          Unliquidated   Date Filed
749         GELLNER, GAYLE                                                    $13,215.00        General                 NO        02/25/2013
            39 COPPERFIELD DRIVE                                                                Unsecured
            WATERFORD, NY 12188
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

750         US CUSTOMS AND BORDER PROTECTION                                 $380,960.02        Multiple Classes       YES        02/28/2013
            DEPT OF HOMELAND SECURITY
            REVENUE DIVISION BANKRUPTCY TEAM
            CASEY HORN SEC CHIEF DEBT COLL
            6650 TELECOM DR STE 100
            INDIANAPOLIS, IN 46278
                          Additional Information: WITHDRAWN BY CLAIMANT'S NOTICE AT DOCKET #2235 FILED 4.29.2014

751         CITY OF WALTHAM                                                    $1,000.00        Unsecured               NO        03/01/2013
            TREASURES OFFICE                                                                    Priority
            SUZANNE LACOWA A/R MGR
            610 MAIN ST
            WALTHAM, MA 02542
752         VAUGHAN ROBERT D                                                  $93,652.00        General                 NO        03/01/2013
            215 N POWER ROAD #114                                                               Unsecured
            MESA, AZ 85205-8804
                          Additional Information: DISALLOWED PER 4.30.2013 ORDER SUSTAINING DEBTORS' SIXTH (SUBSTANTIVE)
                                                  OBJECTION TO CLAIMS AT DOCKET #1575.

753         EAGLE LEASING CO. INC THE                                             $566.17       General                 NO        03/04/2013
            CHRISTOPHER MATHEWS VP                                                              Unsecured
            PO BOX 923
            ORANGE, CT 06477-0923
754         BAE SYSTEMS CONTROLS INC                                      $35,432,500.00        General                YES        03/04/2013
            STEVE TRICHKA, JENNIFER RANGER ESQ                                                  Unsecured
            1098 CLARK ST
            ENDICOTT, NY 13760
                          Additional Information: DISALLOWED PER THE ORDER SUSTAINING DEBTOR'S FIFTH OMNIBUS
                                                  (NON-SUBSTANTIVE) OBJECTION TO CLAIMS AT DOCKET #1464 FILED 4.17.2013

755         CHICAGO INDUSTRIAL FASTNERS LLC                                    $1,943.83        General                 NO        03/04/2013
            JAMES MUNCE CFO                                                                     Unsecured
            450 FENTON LN STE 904
            WEST CHICAGO, IL 60185
756         SUZHOU FANGLIN TECHNOLOGY CO., LTD                                $67,838.77        General                 NO        03/05/2013
            F/K/A SUZHOU ANGLIN SCIENCE & TECHNOLOGY                                            Unsecured
            ELECTRONIC MATERIAL CO, LTD
            ATTN WANG GUO WEI, GM
            9 XINTING ROAD, NEW DISTRICT
            SUZHOU, PRC 215151
            CHINA
                          Additional Information: WITHDRAWN DUPLICATES CLAIM #44

757         KONICA MINOLTA                                                    $20,000.00        Multiple Classes        NO        02/28/2013
            SUSAN KELLY
            101 WILLIAMS DR
            RAMSEY, NJ 07446
758         LEE INTERNATIONAL IP & LAW GROUP                                   $4,107.60        Administrative          NO        03/01/2013
            SEONG-KI KIM SR PARTNER                                                             Priority
            POONGSAN BLDG
            23 CHUNGJEONGRO
            SEODAEMUN-GU
            SEOUL 120-837
            SOUTH KOREA
                          Additional Information: SATISFIED PER 7.9.2013 LIQUIDATION TRUSTEE'S FIRST NOTICE OF SATISFACTION OF
                                                  CLAIMS AT DOCKET NO. 1888.
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 89 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                           Page: 89 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
759         STATE OF CALIFORNIA - EMPLOYMENT                                   $1,976.42       Multiple Classes        NO        03/04/2013
             DEVELOPMENT DEPARTMENT
            BANKRUPTCY GROUP MIC 92E
            ANDRIA RODGIGUEZ TAX ADMIN
            PO BOX 826880
            SACRAMENTO, CA 94280-0001
                          Additional Information: PRIORITY PORTIOON DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER
                                                  GRANTING LIQUIDATION TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT
                                                  DOCKET #1938 FILED 7.24.2013. GENERAL UNSECURED PORTION DISALLOWED AND
                                                  EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION TRUSTEE'S SECOND
                                                  OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2195 FILED 2.12.2014

760         WICKERSHAM, DALE                                                 $14,480.81        General                 NO        03/04/2013
            3115 KEYSTONE POINT CT                                                             Unsecured
            ST CLOUD, FL 34772
761         ETKIN EQUITIES LLC                                               $16,861.74        General                 NO        03/06/2013
            PRIME STAFFING SOLUTIONS A DIV OF                                                  Unsecured
            CURTIS BURSTEIN PRESIDENT
            29100 NORTHWESTERN HIGHWAY STE 200
            SOUTHFIELD, MI 48034
762         SMITH ELECTRIC VEHICLES CORP.                                 $10,116,075.00       General                YES        03/07/2013
            ROBERT W SCHULLER, GEN COUNSEL                                                     Unsecured
            12200 N.W. AMBASSADOR DR STE 326
            KANSAS CITY, MO 64163
                         Transferee: CORRE OPPORTUNITIES FUND, LP
                                     ATTN ERIC SODERLUND, MANAGING
                                     PARTNER
                                     1370 AVENUE OF THE AMERICAS, 29TH FL
                                     NEW YORK, NY 10019

                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $3,000,000.00 PER
                                                  ORDER AT DOCKET NO. 1889 FILED 7.9.2013

763         SWIRSKY STEPHEN                                                       $0.00        General                YES        03/07/2013
            6187 FLORAL LAKES DR                                                               Unsecured
            DELRAY BEACH, FL 33484
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

764         P3 NORTH AMERICA INC                                            $135,928.13        General                 NO        03/07/2013
            BENJAMIN BEGAN TREASURER                                                           Unsecured
            1957 CROOKS RD STE B
            TROY, MI 48084
                          Additional Information: SATISFIED PER 3.29.2013 THIRD NOTICE OF SATISFACTION OF CLAIMS AT DOCKET NO.
                                                  1323.

765         GIFFORD KRASS ET AL PC                                             $1,310.04       General                 NO        03/07/2013
            DEBOZAH SMERECKI OFFICE MGR                                                        Unsecured
            PO BOX 7021
            TROY, MI 47007-7021
766         SOUTHERN CALIFORNIA EDISON COMPANY                               $62,301.00        General                 NO        03/07/2013
            CLAIMS AND GENERAL LITIGATION                                                      Unsecured
            P A CIRUCCI DIR & MANAGING ATTY
            2244 WALNUT GROVE AVE
            ROSEMEAD, CA 91770
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $62,302.00 PER
                                                  ORDER AT DOCKET 1906 FILED 7.12.2013
                           Case 12-12859-KJC            Doc 2523        Filed 04/25/19       Page 90 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                 Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                            Page: 90 of 96
                                                           AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount          Class(es)          Unliquidated    Date Filed
767         AUWAHI WIND ENERGY, LLC                                               $0.00         General                YES         03/08/2013
            C/O NOSSAMAN, LLP                                                                   Unsecured
            ATTN ALLAN H ICKOWITZ, ESQ
            777 S FIGUEROA STREET, 34TH FL
            LOS ANGELES, CA 90017
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $7,500,000.00 PER
                                                  ORDER APPROVING SETTLEMENT AT DOCKET #2255 FILED 5.16.2014

768         INNOVATIVE PRODUCTS AND EQUIPMENT, INC                          $516,772.00         General                 NO         03/08/2013
            C/O MCCARTER & ENGLISH LLP                                                          Unsecured
            THOMAS CURRAN ESQ
            265 FRANKLIN ST
            BOSTON, MA 02110
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $325,000.00 PER
                                                  EXECUTED STIPULATION

769         AES ENERGY STORAGE LLC                                         $3,592,617.00        General                 NO         03/11/2013
            CHRIS SHELTON PRESIDENT                                                             Unsecured
            DAUREN KILISH VICE PRESIDENT
            4300 WILSON BLVD
            ARLINGTON, VA 22203
                          Additional Information: WITHDRAWN PER STIPULATION AT DOCKET 2198 FILED 2.12.2014

770         DAIMLER PURCHASING COORDINATION CORP.                         $25,530,912.00        General                 NO         03/11/2013
            C/O WARNER NORCROSS & JUDD LLP                                                      Unsecured
            STEPHEN B GROW, ESQ
            111 LYON ST NW STE 900
            GRAND RAPIDS, MI 49503
                          Additional Information: PER ORDER APPROVING THE SETTLEMENT AGREEMENT BETWEEN THE LIQUIDATING
                                                  TRUSTEE AND DPCC, CLAIM IS DEEMED SATISFIED AND PAID IN FULL, FILED 09/19/2018
                                                  AT DKT. NO. 2508.

771         MICHIGAN STRATEGIC FUND                                        $4,115,201.51        General                YES         03/11/2013
            KARLA K CAMPBELL FUND MANAGER                                                       Unsecured
            300 NORTH WASHINGTON SQ
            LANSING, MI 48913
                          Additional Information: RECLASSIFIED TO GENERAL UNSECURED AND AMOUNT MODIFIED TO $4,115,201.51 PER
                                                  THE ORDER SUSTAINING DEBTOR'S OBJECTION TO CLAIM OF MICHIGAN STRATEGIC
                                                  FUND AT DOCKET #1465 FILED 4.17.2013

772         BAE SYSTEMS CONTROLS INC                                      $37,507,168.00        General                YES         03/11/2013
            STEVE TRICHKA, JENNIFER RANGER ESQ                                                  Unsecured
            1098 CLARK ST
            ENDICOTT, NY 13760
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $28,500.000.00 PER
                                                  ORDER AT DOCKET #1798 FILED 6.10.2013

773         GENERAL MOTORS LLC                                            $28,210,344.32        Multiple Classes        NO         03/12/2013
            HONIGMAN MILLER SCHWARTZ & COHN LLP
            JOSEPH R SGROI ESQ
            2290 FIRST NATIONAL BLDG
            660 WOODWARD AVE
            DETROIT, MI 48226
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

774         HESSE, R. KURT                                                    $60,221.88        Unsecured               NO         03/15/2013
            2637 E ATLANTIC BLVD #25516                                                         Priority
            POMPANO BEACH, FL 33062-4939
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S SECOND OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2195 FILED 2.12.2014
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 91 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                          Page: 91 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)        Unliquidated     Date Filed
775         SHAN, FU-SUNG                                                    $48,803.00        General               NO          03/18/2013
            HUEI-CHEN YANG                                                                     Unsecured
            5560 APPLE RIDGE TRAIL
            WEST BLOOMFIELD, MI 48322
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S THIRD OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2196 FILED 2.12.2014

776         SHAN, FU-SUNG                                                    $48,803.00        General               NO          03/18/2013
            HUEI-CHEN YANG                                                                     Unsecured
            5560 APPLE RIDGE TRAIL
            WEST BLOOMFIELD, MI 48322
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S THIRD OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2196 FILED 2.12.2014

777         HESSE, R. KURT                                                   $60,221.88        Unsecured             NO          03/18/2013
            2637 E ATLANTIC BLVD #25516                                                        Priority
            POMPANO BEACH, FL 33062-4939
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

778         CONSUMERS ENERGY COMPANY                                          $7,053.80        General               NO          03/20/2013
            MICHAEL G WILSON (P33263)                                                          Unsecured
            1 ENERGY PLAZA
            JACKSON, MI 49201-2357
779         AMERIPAK INC                                                      $6,764.86        Administrative        NO          03/18/2013
            AARON MARTIN PRESIDENT                                                             Priority
            591 BRADFORD ST
            PONTIAC, MI 48341
780         CURRENT SOLUTIONS ELECTRIC INC                                   $10,412.00        Administrative        NO          03/28/2013
            NORMAN CORNACCHINI, PRESIDENT                                                      Priority
            24 CALVIN RD
            WATERTOWN, MA 02472
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

781         CURRENT SOLUTIONS ELECTRIC INC                                    $8,428.00        Administrative        NO          03/28/2013
            NORMAN CORNACCHINI, PRESIDENT                                                      Priority
            24 CALVIN RD
            WATERTOWN, MA 02472
782         STATE OF MICHIGAN TREASURY DEPT                                   $8,721.35        Administrative        NO          04/01/2013
            C/O OFFICE OF ATTORNEY GENERAL                                                     Priority
            HEATHER L DONALD AAG
            CADILLAC PLACE SUITE 10-200
            3030 W GRAND BLVD
            DETROIT, MI 48202
                          Additional Information: CLAIM WITHDRAWN BY CREDITOR PER NOTICE OF WITHDRAWAL FILED AT DOCKET
                                                  NO. 2502 ON 07.05.2018.

783         STATE OF MICHIGAN TREASURY DEPT                                   $1,700.00        General               YES         04/01/2013
            C/O OFFICE OF ATTORNEY GENERAL                                                     Unsecured
            HEATHER L DONALD AAG
            CADILLAC PLACE SUITE 10-200
            3030 W GRAND BLVD
            DETROIT, MI 48202
784         STOCKELL INFORMATION SYSTEMS, INC                                 $4,392.00        General               NO          04/01/2013
            CHARLES J STOCKELL, CEO                                                            Unsecured
            15400 SOUTH OUTER FORTY, STE 105
            CHESTERFIELD, MO 63017
785         STOCKELL INFORMATION SYSTEMS, INC                                    $488.00       General               NO          04/01/2013
            CHARLES J STOCKELL, CEO                                                            Unsecured
            15400 SOUTH OUTER FORTY, STE 105
            CHESTERFIELD, MO 63017
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 92 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                           Page: 92 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
786         CURRENT SOLUTIONS ELECTRIC INC                                   $10,412.00        Administrative          NO        04/03/2013
            NORMAN CORNACCHINI, PRESIDENT                                                      Priority
            24 CALVIN RD
            WATERTOWN, MA 02472
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

787         CURRENT SOLUTIONS ELECTRIC INC                                   $18,840.00        Administrative          NO        04/03/2013
            NORMAN CORNACCHINI, PRESIDENT                                                      Priority
            24 CALVIN RD
            WATERTOWN, MA 02472
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

788         CURRENT SOLUTIONS ELECTRIC INC                                    $8,428.00        Administrative          NO        04/03/2013
            NORMAN CORNACCHINI, PRESIDENT                                                      Priority
            24 CALVIN RD
            WATERTOWN, MA 02472
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

789         SHIAO, HUNG-CHIEH                                                $21,000.00        General                 NO        04/04/2013
            8054 HIGH CASTLE RD                                                                Unsecured
            ELLICOTT CITY, MD 21043
790         AMPHENOL AEROSPACE                                                $3,236.32        Administrative          NO        04/08/2013
            ROBIN DEBRITA, CREDIT MGR                                                          Priority
            40-60 DELAWARE AVE
            SIDNEY, NY 13838
791         PIRA TESTING, LLC                                                 $1,250.00        Administrative          NO        04/08/2013
            MIKE DONNEMILLER, REG FINANCE DIR                                                  Priority
            425 W MARKET ST
            AKRON, OH 44303
792         ALL COVERED A DIV OF KONICA MINOLTA                              $12,000.00        General                 NO        04/09/2013
            BUSINESS SOLUTIONS USA INC                                                         Unsecured
            WILLIAM KUO, LEGAL COUNSEL
            1051 E HILLSDALE BLVD STE 510
            FOSTER CITY, CA 94404
793         MCENTEE, MICHAEL                                                  $4,425.00        General                 NO        04/10/2013
            46 WAGNER RD                                                                       Unsecured
            WESTERLY, RI 02891
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

794         TOWN OF HOPKINTON, MA                                            $98,284.56        Unsecured               NO        04/11/2013
            TOWN COLLECTOR                                                                     Priority
            TOWN HALL
            18 MAIN ST
            HOPKINTON, MA 01748
795         US DEPARTMENT OF COMMERCE (NIST)                               $2,057,254.12       Multiple Classes       YES        04/11/2013
            NATIONAL INSTITUTE OF STANDARDS&TECHNOLOGY
            NIST OFFICE OF FINANCIAL RESOURCE MGMT
            GEORGE E JENKINS CFO
            100 BUREAU DR STOP 1650
            GAITHERSBURG, MD 20899-1650
                          Additional Information: ALLOWED AT $550,000.00 PER EXECUTED STIPULATION. WITHDRAWN PER NOTICE OF
                                                  WITHDRAWAL FILED BY NATIONAL INSTITUTE OF STANDARDS AND TECHNOLOGY AT
                                                  DOCKET #2315 FILED 10.7.2015
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 93 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                           Page: 93 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
796         UNITED STATES OF AMERICA DEPT OF DEFENSE                       $3,964,215.00       General                YES        04/12/2013
            C/O UNITED STATES DEPT OF JUSTICE                                                  Unsecured
            CIVIL DIV-COMMERCIAL LITIGATION BRANCH
            VICTOR W ZHAO, TRIAL ATTORNEY
            1100 L ST NW ROOM 10044
            WASHINGTON, DC 20005
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $1,000,000.00 PER
                                                  ORDER APPROVING SETTLEMENT AT DOCKET #2256 FILED 5.16.2014

797         SHANGHAI ADVANCED TRACTION                                      $542,204.67        Multiple Classes       YES        04/15/2013
            BATTERY SYSTEMS, CO., LTD
            FAN XIAO SONG / LIU JIAN HUA
            NO 585 TASBAN ROAD
            ANTING TOWN
            JIADING, ,SHANGHAI 201804
            CHINA
                          Additional Information: PER SETTLEMENT AGREEMENT CLAIM DISALLOWED AND WITHDRAWN IN ITS
                                                  ENTIRETY

798         SHAN, FU-SUNG                                                    $54,075.70        General                 NO        04/15/2013
            HUEI-CHEN YANG                                                                     Unsecured
            5560 APPLE RIDGE TRAIL
            WEST BLOOMFIELD, MI 48322
799         CITY OF ROMULUS                                                 $204,620.34        Unsecured              YES        04/15/2013
            ALLARD & FISH, PC                                                                  Priority
            TOMOTHY R GRAVES
            535 GRISWALD STE 2600
            DETROIT, MI 48226
                          Additional Information: PER STIPULATION ALLOWED AS A PRIORITY TAX CLAIM IN THE AMOUNT OF
                                                  $210,357.36

800         SHAN, FU-SUNG                                                    $54,075.70        Multiple Classes        NO        04/16/2013
            HUEI-CHEN YANG
            5560 APPLE RIDGE TRAIL
            WEST BLOOMFIELD, MI 48322
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

801         ELEMENT MATERIALS TECHNOLOGY WARREN INC                         $229,472.50        General                 NO        04/18/2013
            JEFFREY J DESING CONTROLLER/SEC TREAS                                              Unsecured
            27485 GEORGE MERRELLI DR
            WARREN, MI 48092
802         KONICA MINOLTA BUSINESS SOLUTIONS                                $27,639.82        General                 NO        04/16/2013
            USA INC                                                                            Unsecured
            WENDY MACKECHNIE CRD&COLL SUPV
            500 DAY HILL RD
            WINDSOR, CT 06095
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S THIRD OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2196 FILED 2.12.2014

803         CITY OF ANN ARBOR WATER UTILITIES                                 $1,246.90        General                 NO        04/19/2013
            CITY OF ANN ARBOR TREASURER                                                        Unsecured
            K D LATCOM, SR ASST CTY ATTY
            DEPT # 77610
            PO BOX 8647
            DETROIT, MI 48107-8654
804         CITY OF ANN ARBOR SOLID WASTE DUMPSTER SVC                           $691.20       General                 NO        04/19/2013
            CITY OF ANN ARBOR TREASURER                                                        Unsecured
            K D LARCOM, SR ASST CITY ATTY
            DEPT # 77610
            PO BOX 8647
            DETROIT, MI 48107-8654
                          Case 12-12859-KJC            Doc 2523       Filed 04/25/19       Page 94 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                              Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                          Page: 94 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount        Class(es)          Unliquidated   Date Filed
805         CITY OF ANN ARBOR PERSONAL PROP TAXES                                $38.83      Unsecured               NO        04/19/2013
            CITY OF ANN ARBOR TREASURER                                                      Priority
            KRISTEN D LATCOM, SR ASST CITY ATTY
            DEPT # 77610
            PO BOX 8647
            ANN ARBOR, MI 48107-8647
806         GENERAL MOTORS LLC                                             $693,224.32       General                 NO        04/29/2013
            HONIGMAN MILLER SCHWARTZ & COHN LLP                                              Unsecured
            JOSEPH R SGROI ESQ
            2290 FIRST NATIONAL BLDG
            660 WOODWARD AVE
            DETROIT, MI 48226
                         Transferee: A123 SYSTEMS LLC
                                     WANXIANG CLEAN ENERGY USA CORP
                                     JOHN PATEL
                                     39000 SEVEN MILE RD
                                     LIVONIA, MI 48152

                          Additional Information: ALLOWED AT $250,000.00 PER AGREED SETTLEMENT

807         GENERAL MOTORS LLC                                          $27,917,120.00       General                 NO        04/29/2013
            HONIGMAN MILLER SCHWARTZ & COHN LLP                                              Unsecured
            JOSEPH R SGROI ESQ
            2290 FIRST NATIONAL BLDG
            660 WOODWARD AVE
            DETROIT, MI 48226
                          Additional Information: ALLOWED AT $19,500,00.00 PER ORDER APPROVING SETTLEMENT AT DOCKET #2279
                                                  FILED 9.28.2014

808         AES ENERGY STORAGE LLC                                      $13,695,215.23       General                 NO        04/29/2013
            CHRIS SHELTON PRESIDENT                                                          Unsecured
            DAUREN KILISH VICE PRESIDENT
            4300 WILSON BLVD
            ARLINGTON, VA 22203
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $6,578,268.00 PER
                                                  ORDER AT DOCKET #2198 FILED 02.12.2014

809         COUNTY OF ORANGE BCC, FL                                        $20,910.00       General                 NO        04/29/2013
            ENVIRONMENTAL PROTECTION DIV                                                     Unsecured
            JOHN PARKER SR ENVIRONMENTAL SPEC
            800 MERCY DR, STE 4
            ORLANDO, FL 32808
                          Additional Information: RECLASSIFIED IN ITS ENTIRETY AS A GENERAL UNSECURED CLAIM AND SHALL BE
                                                  TREATED AS AN ALLOWED GENERAL UNSECURED CLAIM PER ORDER AT DOCKET
                                                  #1937 FILED 7.23.2013

810         DAIMLER PURCHASING COORDINATION CORP.                          $333,648.80       General                 NO        05/09/2013
            C/O WARNER NORCROSS & JUDD LLP                                                   Unsecured
            STEPHEN B GROW, ESQ
            111 LYON ST NW STE 900
            GRAND RAPIDS, MI 49503
                          Additional Information: ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $300,283.92 PER
                                                  AGREED STIPULATION

811         CISCO WEBEX, LLC                                                $66,851.50       Multiple Classes        NO        05/16/2013
            C/O BIALSON BERGEN & SCHWAB PC
            LAWRENCE SCHWAB/THOMAS GAA ESQS
            2600 EL CAMINO REAL STE 300
            PALO ALTO, CA 94306
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19        Page 95 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                                Date: 04/25/2019
                                                         FINAL CLAIMS REGISTER                                           Page: 95 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                  Claim Amount         Class(es)          Unliquidated   Date Filed
812         NES RENTALS                                                       $1,028.20        Administrative          NO        05/28/2013
            P SONG CREDIT ANALYST                                                              Priority
            8420 WEST BRYN MAWR AVE STE 310
            CHICAGO, IL 60631
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S FIRST OMNIBUS OBJECTION TO CLAIMS AT DOCKET #1938 FILED 7.24.2013.

813         CONSUMERS ENERGY COMPANY                                          $4,689.36        Administrative          NO        06/24/2013
            MICHAEL G WILSON (P33263)                                                          Priority
            1 ENERGY PLAZA
            JACKSON, MI 49201-2357
814         US CUSTOMS AND BORDER PROTECTION                                $380,758.02        Multiple Classes       YES        07/02/2013
            DEPT OF HOMELAND SECURITY
            REVENUE DIVISION BANKRUPTCY TEAM
            CASEY HORN SEC CHIEF DEBT COLL
            6650 TELECOM DR STE 100
            INDIANAPOLIS, IN 46278
                          Additional Information: WITHDRAWN BY CLAIMANT'S NOTICE AT DOCKET #2235 FILED 4.29.2014

815         SIERRA LIQUIDITY FUND, LLC AS ASSIGNEE                               $321.63       General                 NO        07/17/2013
            M BRAUN INC                                                                        Unsecured
            JS RILEY PRESIDENT
            2699 WHITE RD #255
            IRVINE, CA 92614
816         ADVANCED MEASUREMENT TECHNOLOGY INC                               $1,832.28        Unsecured               NO        07/22/2013
            CHERYL STILES ACCTG SPEC                                                           Priority
            801 S ILLINOIS AVE
            OAK RIDGE, TN 37831
817         AT CONFERENCE, INC.                                                   $88.96       General                 NO        07/22/2013
            CHRISTINE JOHNSON ACCTG SUPV                                                       Unsecured
            PO BOX 2939
            SOUTHAMPTON, NY 11969
818         STATE OF MICHIGAN TREASURY DEPT                                      $450.00       General                 NO        08/02/2013
            C/O OFFICE OF ATTORNEY GENERAL                                                     Unsecured
            HEATHER L DONALD AAG
            CADILLAC PLACE SUITE 10-200
            3030 W GRAND BLVD
            DETROIT, MI 48202
819         STATE OF MICHIGAN TREASURY DEPT                                        $8.12       Unsecured               NO        08/02/2013
            C/O OFFICE OF ATTORNEY GENERAL                                                     Priority
            HEATHER L DONALD AAG
            CADILLAC PLACE SUITE 10-200
            3030 W GRAND BLVD
            DETROIT, MI 48202
820         DAIMLER PURCHASING COORDINATION CORP.                          $1,885,357.80       General                 NO        08/12/2013
            C/O WARNER NORCROSS & JUDD LLP                                                     Unsecured
            STEPHEN B GROW, ESQ
            111 LYON ST NW STE 900
            GRAND RAPIDS, MI 49503
                          Additional Information: DISALLOWED IN ITS ENTIRETY AND DEEMED WITHDRAWN WITH PREJUDICE PER
                                                  AGREED STIPLULATION

821         INTRANSIT CONTAINER INC                                           $2,320.00        Administrative          NO        09/17/2013
            BRIAN K MARCELLINO CREDIT/COLL MGR                                                 Priority
            241 FRANCIS AVENUE
            MANSFIELD, MA 02048
                          Case 12-12859-KJC             Doc 2523       Filed 04/25/19       Page 96 of 96


                                           B456 SYSTEMS, INC., et al.,, CASE NO. 12-12859                               Date: 04/25/2019
                                                        FINAL CLAIMS REGISTER                                           Page: 96 of 96
                                                          AS OF APRIL 25, 2019




Claim No.   Name and Address of Claimant                                 Claim Amount         Class(es)          Unliquidated   Date Filed
822         MGA FOR AMERICA ALTERNITIVE INSURANCE CORP                      $381,000.00       Multiple Classes        NO        11/15/2013
            C/O ROANOKE TRADE SVCS
            MARK JONES
            1475 E WOODFIELD RD STE 500
            SCHAUMBURG, IL 60173-4903
                          Additional Information: DISALLOWED AND EXPUNGED IN ITS ENTIRETY PER ORDER GRANTING LIQUIDATION
                                                  TRUSTEE'S THIRD OMNIBUS OBJECTION TO CLAIMS AT DOCKET #2196 FILED 2.12.2014

823         LABOR READY SOUTHWEST, INC                                        $1,382.34       General                 NO        12/23/2013
            C/O COMMERCIAL COLLECTION CORP, AGENT                                             Unsecured
            LAURA STARR DEBT RECOVERY ADMIN
            PO BOX 288
            TONAWANDA, NY 14150
824         SUZHOU INDUSTRIAL PARK XINKAI                                     $6,797.25       General                 NO        06/02/2014
            PRECISION FASTENERS CO.,LTD.                                                      Unsecured
            EMILY ZHANG, CUSTOMER SERVICE DEPT MGR
            NO.36,JIASHENG ROAD,SHENGPU DISTRICT
            SUZHOU INDUSTRIAL PARK
            SHUZHOU 215126
            CHINA

  Total Claims: 824                              Total Amount:          $599,659,572.24
